Exhibit 10.7
EXECUTION VERSION



LOAN AND SERVICING AGREEMENT

among

KREF HOLDINGS VII LLC,
as Holdings,

KREF LENDING VII LLC,
as the Borrower,

PNC BANK, NATIONAL ASSOCIATION
as the Collateral Custodian,

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION
as the Servicer and the Administrative Agent,

THE INITIAL LENDER, and

The other Lenders from time to time party hereto

KKR CAPITAL MARKETS LLC,
as the Sole Arranger,


Dated as of April 11, 2018





TABLE OF CONTENTS
Page
ARTICLE I. DEFINITIONS1
Section 1.01Certain Defined Terms    1
Section 1.02Other Terms    22
Section 1.03Computation of Time Periods    22
Section 1.04Interpretation    22
Section 1.05Advances to Constitute Loans.    23
ARTICLE II. THE FACILITY23
Section 2.01Term Loan Notes and Advances    23
Section 2.02Procedure for Advances    24
Section 2.03Repayment, Prepayment and Interest.    25
Section 2.04Continuation of Advances    26
Section 2.05Remittance Procedures    26
Section 2.06Instructions to the Account Bank    29
Section 2.07Sale of Loan Assets; Affiliate Transactions    30
Section 2.08Payments and Computations, Etc.    31
Section 2.09Taxes    31
Section 2.10Grant of a Security Interest    34
Section 2.11Evidence of Debt    35
Section 2.12Release of Loan Assets    35
Section 2.13Treatment of Amounts Deposited in the Collection Account    36
Section 2.14Mandatory and Voluntary Prepayments; Termination    36
Section 2.15Collections and Allocations    36
Section 2.16Extension of Scheduled Maturity Date    38
Section 2.17Increased Costs    38
ARTICLE III. CONDITIONS PRECEDENT39
Section 3.01Conditions Precedent to Effectiveness    39
Section 3.02Conditions Precedent to the Initial Advance and All Advances    40
Section 3.03Advances Do Not Constitute a Waiver    41
Section 3.04Conditions to Transfers of Loan Assets    41
ARTICLE IV. REPRESENTATIONS AND WARRANTIES42
Section 4.01Representations and Warranties of the Borrower    42
Section 4.02Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio    47
Section 4.03Representations and Warranties of the Servicer    48
Section 4.04Representations and Warranties of each Lender    49
Section 4.05Representations and Warranties of the Collateral Custodian    50
Section 4.06Representations and Warranties of Holdings    51
ARTICLE V. GENERAL COVENANTS54
Section 5.01Affirmative Covenants of the Borrower    54
Section 5.02Negative Covenants of the Borrower    58
Section 5.03Affirmative Covenants of the Servicer    60
Section 5.04Negative Covenants of the Servicer    60
Section 5.05Affirmative Covenants of the Collateral Custodian    60
Section 5.06Negative Covenants of the Collateral Custodian    61
Section 5.07Affirmative Covenants of Holdings    61
Section 5.08Negative Covenants of Holdings    62
ARTICLE VI. ADMINISTRATION AND SERVICING OF COLLATERAL PORTFOLIO62
Section 6.01Appointment and Designation of the Servicer    62
Section 6.02Duties of the Servicer    64
Section 6.03Authorization of the Servicer    67
Section 6.04Collection of Payments; Accounts    68
Section 6.05Realization Upon Loan Assets    69
Section 6.06Servicing Compensation    70
Section 6.07Payment of Certain Expenses by Servicer    70
Section 6.08Reports to the Administrative Agent Account Statements; Servicing
Information    71
Section 6.09The Servicer Not to Resign    72
Section 6.10Indemnification of the Servicer    72
Section 6.11Indemnification of the Account Bank.    73
ARTICLE VII. EVENTS OF DEFAULT73
Section 7.01Events of Default    73
Section 7.02Pledged Equity    75
Section 7.03Additional Remedies.    76
ARTICLE VIII. INDEMNIFICATION77
Section 8.01Indemnities by the Borrower    77
Section 8.02Legal Proceedings    78
ARTICLE IX. THE ADMINISTRATIVE AGENT79
Section 9.01The Administrative Agent    79
Section 9.02Collateral Matters.    84
Section 9.03Performance Conditions.    84
Section 9.04Post-Closing Performance Conditions.    86
ARTICLE X. [RESERVED]86
ARTICLE XI. MISCELLANEOUS86
Section 11.01Amendments and Waivers    86
Section 11.02Notices, Etc.    87
Section 11.03No Waiver Remedies    88
Section 11.04Binding Effect; Assignability; Multiple Lenders    88
Section 11.05Term of This Agreement    89
Section 11.06GOVERNING LAW; JURY WAIVER    89
Section 11.07Costs, Expenses and Taxes    89
Section 11.08Recourse Against Certain Parties    90
Section 11.09Execution in Counterparts; Severability; Integration    91
Section 11.10Consent to Jurisdiction; Service of Process    91
Section 11.11Confidentiality    92
Section 11.12Non-Confidentiality of Tax Treatment    93
Section 11.13Waiver of Set Off    93
Section 11.14Headings and Exhibits    94
Section 11.15Ratable Payments    94
SECTION 11.16
Failure of Borrower to Perform Certain Obligations    94
Section 11.17Power of Attorney    94
Section 11.18Delivery of Termination Statements, Releases, etc    94
Section 11.19Arranger.    94
ARTICLE XII. COLLATERAL CUSTODIAN95
Section 12.01Designation of Collateral Custodian    95
Section 12.02Duties of Collateral Custodian    95
Section 12.03Merger or Consolidation    97
Section 12.04Collateral Custodian Compensation    98
Section 12.05Collateral Custodian Removal    98
Section 12.06Limitation on Liability    99
Section 12.07Collateral Custodian Resignation    100
Section 12.08Release of Documents    100
Section 12.09Return of Required Loan Documents    101
Section 12.10Access to Certain Documentation and Information Regarding the
Collateral Portfolio; Audits of Servicer    101
Section 12.11Bailment    101
Section 12.12Indemnification of the Collateral Custodian    102





LIST OF SCHEDULES AND EXHIBITS


SCHEDULES


SCHEDULE I
Conditions Precedent Documents



EXHIBITS


EXHIBIT A
Form of Term Loan Series Notice

EXHIBIT B
Form of Borrowing Base Certificate

EXHIBIT C
[Reserved]

EXHIBIT D
Form of Notice of Borrowing

EXHIBIT E
Form of Notice of Reduction (Reduction of Advances Outstanding)

EXHIBIT F
Form of Term Loan Note

EXHIBIT G
Form of Power of Attorney

EXHIBIT H
Form of Servicing Report

EXHIBIT I
Form of Release of Required Loan Documents

EXHIBIT J
[Reserved]

EXHIBIT K
Form of Advance Request

EXHIBIT L
[Reserved]

EXHIBIT M
Form of U.S. Tax Compliance Certificate




LOAN AND SERVICING AGREEMENT, dated as of April 11, 2018, by and among:
(1)KREF HOLDINGS VII LLC, a Delaware limited liability company (together with
its successors and assigns in such capacity, “Holdings”);
(2)KREF LENDING VII LLC, a Delaware limited liability company (together with its
successors and assigns in such capacity, the “Borrower”);
(3)MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, a
national banking association, as the Servicer (as defined herein) and as the
Administrative Agent (as defined herein);
(4)PNC BANK, NATIONAL ASSOCIATION, a national banking association, as the
Collateral Custodian (as defined herein);
(5)THE INITIAL LENDER and each of the other LENDERS from time to time party
hereto, as a Lender (as defined herein); and
(6)KKR CAPITAL MARKETS LLC, as the arranger of the facility provided hereunder
(in such capacity, the “Arranger”).
The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured term loan facility which shall provide for Advances under the
Term Loan Series from time to time in the amounts and in accordance with the
terms set forth herein.
The proceeds of the Advances will be used to finance the origination and
acquisition of and investment by the Borrower in Eligible Loan Assets.
Accordingly, the parties agree as follows:

ARTICLE I.
DEFINITIONS

SECTION 1.01    Certain Defined Terms.
(a)    As used in this Agreement and the exhibits and schedules thereto (each of
which is hereby incorporated herein and made a part hereof), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.
“Account Bank” means PNC Bank, National Association, in its capacity as the
“Account Bank” pursuant to the Collection Account Agreement, or each other
Person acting in the capacity as the “Account Bank” or such other similar term
or capacity pursuant to any agreement replacing or substituting for the
Collection Account Agreement.
“Action” has the meaning assigned to that term in Section 8.02.
“Additional Amount” has the meaning assigned to that term in Section 2.09(a).
“Administrative Agent” means Midland Loan Services, a division of PNC Bank,
National Association, in its capacity as administrative agent for the Lenders,
together with its successors and permitted assigns, including any successor
appointed pursuant to Article X.
“Administrative Agent Expenses” means the expenses set forth in the Agent Fee
Letter and any other accrued and unpaid expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts, in each case payable
to the Administrative Agent under the Transaction Documents.
“Administrative Agent Fees” means the fees set forth in the Agent Fee Letter
that are payable to the Administrative Agent, as such fee letter may be amended,
restated, supplemented or otherwise modified from time to time, in each case
payable to the Administrative Agent under the Transaction Documents.
“Advance” means with respect to any Term Loan Series, each loan advanced by the
Lenders to the Borrower on an Advance Date pursuant to Article II.
“Advance Date” means, with respect to any Advance under any Term Loan Series,
the Business Day occurring during the applicable Availability Period on which
such Advance is made.
“Advance Rate” means, with respect to any Loan Asset included (or to be
included) in the calculation of the Borrowing Base with respect to any Term Loan
Series, the percentage determined for the property type of such Loan Asset
determined on the applicable Advance Date in accordance with Schedule I to the
Letter Agreement.
“Advances Outstanding” means, at any time, with respect to any Term Loan Series,
the sum of the outstanding principal amounts of Advances loaned to the Borrower
under such Term Loan Series for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time.
“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person.
“Agent Fee Letter” means the Fee Letter, dated as of April 11, 2018, among the
Administrative Agent, the Collateral Custodian, the Servicer, the Account Bank
and the Borrower, as such letter may be amended, modified, supplemented,
restated or replaced from time to time.
“Aggregate Outstanding Underlying Adjusted Loan Balance” means, with respect to
any Term Loan Series, the aggregate Outstanding Underlying Adjusted Loan
Balances of all Eligible Loan Assets included (or to be included) in the
calculation of the Borrowing Base with respect to such Term Loan Series.
“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time hereafter.
“Anti-Money Laundering Law” means any requirement of Applicable Law relating to
economic sanctions, terrorism, money laundering and bank secrecy, including but
not limited to sanctions, prohibitions or requirements imposed by any executive
order or by any sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, Executive Order 13224 issued on September 24, 2001 and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (“USA PATRIOT Act”).
“Anti-Terrorism Laws” means any Applicable Laws relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such applicable Laws, all as amended, supplemented or replaced from
time to time.
“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.
“Applicable Spread” means, with respect to any Term Loan Series, the rate per
annum set forth on Annex A to the Letter Agreement for such Term Loan Series, as
such annex may be amended or otherwise modified from time to time by mutual
agreement of the Borrower and the Lenders.
“Appraised Value” means the value assigned to the Outstanding Principal Balance
of such Loan Asset by an appraiser to be selected by the Borrower; provided that
if the Lenders believe that the appraisal does not reflect the value of the Loan
Asset(s) subject to the appraisal then the Lenders may select a new appraiser
with the consent of the Borrower and such appraiser’s valuation shall be
conclusive and binding on all parties.
“Arranger” has the meaning assigned to that term in the preamble hereto.
“Assignment and Assumption Agreement” means an agreement among the Borrower (if
required under Section 11.04), a Lender, the Administrative Agent and, unless
executed in connection with an assignment under Section 11.04, the Majority
Lenders in a form customarily provided by the LSTA and delivered in connection
with a Person becoming a Lender hereunder after the Closing Date.
“Availability Period” means, with respect to any Term Loan Series, the date
commencing on the applicable Issuance Date and ending on the applicable
Commitment Termination Date.
“Available Collections” means all cash Collections and other cash proceeds with
respect to any Loan Asset deposited in the Collection Account, and all other
amounts on deposit in the Collection Account from time to time.
“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.
“Bankruptcy Event” is deemed to have occurred with respect to a Person if
either:
(i)     a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under the Bankruptcy Laws, and such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of 10 consecutive days; or
an order for relief in respect of such Person shall be entered in an involuntary
case under the federal bankruptcy laws or other similar laws now or hereafter in
effect; or
(ii)     such Person shall commence a voluntary case or other proceeding under
any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets under the Bankruptcy Laws, or shall make
any general assignment for the benefit of creditors, or shall fail to, or admit
in writing its inability to, pay its debts generally as they become due, or, if
a corporation or similar entity, its board of directors or members shall vote to
implement any of the foregoing.
“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
“Borrower” has the meaning assigned to that term in the preamble hereto.
“Borrower AML Default” means, with respect to the Borrower, any one of the
following events: (i) any representation or warranty contained Section 4.01(bb)
is or becomes false or misleading at any time or (ii) the Borrower fails to
comply with the covenant contained in Section 9.04(c)(1) at any time.
“Borrower Covered Entity” means each of (a) the Borrower and its subsidiaries,
any guarantors and/or pledgors of collateral under this Agreement or any
transaction document relating to the Loan Assets, and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
“Borrowing Base” means, as of any date of determination with respect to any Term
Loan Series, an amount equal to the sum of the Aggregate Outstanding Underlying
Adjusted Loan Balance as of such date relating to such Term Loan Series.
“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit B hereto, prepared by the Borrower.
“Breakage Fees” means (i) for Advances which are repaid (in whole or in part) on
any date other than a Payment Date, or (ii) for the rescission by the Borrower
of any request for a proposed Advance, the actual loss, cost and expense
attributable to such repayment or rescission, based upon the assumption that
each Lender funded its Advances in the London Interbank Eurodollar market and
using any reasonable attribution or averaging methods which such Lender deems
appropriate and practical, it hereby being understood that the amount of any
such loss, costs or expense shall be determined in such Lender’s reasonable
discretion and shall be conclusive absent manifest error.
“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York or the
offices of the Account Bank are authorized or required by applicable law,
regulation or executive order to close; provided that, if any determination of a
Business Day shall relate to an Advance bearing interest at LIBOR, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation or
treaty; (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (ii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” is deemed to have occurred if (i) KREF fails to own 100% of
the limited liability company membership interests in Holdings, directly or
indirectly, (ii) KREF fails to Control the Borrower or (iii) Holdings fails to
own 100% of the limited liability company membership interests in the Borrower,
directly, free and clear of any Lien other than Permitted Liens.
“Closing Date” means April 11, 2018.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning assigned to that term in Section 2.10.
“Collateral Custodian” means PNC Bank, National Association, not in its
individual capacity, but solely as collateral custodian pursuant to the terms of
this Agreement, together with its successors and permitted assigns, including
any successor appointed pursuant to Article XII.
“Collateral Custodian Fees” means the fees set forth in the Agent Fee Letter
that are payable to the Collateral Custodian.
“Collateral Custodian Termination Expenses” has the meaning assigned to that
term in Section 12.05.
“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 12.05.
“Collateral Portfolio” means all right, title and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Borrower in all
assets of the Borrower securing the Obligations, including the property
identified below in clauses (i) through (v), and all accounts, money, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
intellectual property, goods, equipment, fixtures, contract rights, general
intangibles, documents, instruments, certificates of deposit, certificated
securities, uncertificated securities, financial assets, securities
entitlements, commercial tort claims, securities accounts, deposit accounts,
inventory, investment property, letter-of-credit rights, software, supporting
obligations, accessions or other property consisting of, arising out of, or
related to any of the following (but excluding in each case any Delayed Draw
Amounts):
(i)     the Loan Assets, and all monies due or to become due in payment under
such Loan Assets on and after any related Cut-Off Date, including, but not
limited to, all Available Collections;
(ii)     the Portfolio Assets with respect to the Loan Assets referred to in
clause (i);
(iii)     the Collection Account; and
(iv)     all income and Proceeds of the foregoing;
provided, that the Collateral Portfolio does not include any Loan Asset (or
Proceeds thereof) that were Sold in accordance with the requirements of Section
2.07 effective as of its applicable Release Date.
“Collateral Quality Tests” means, for each Loan Asset, the Property Type Test,
the Eligible MSA Test, the Maximum LTV Test, the Minimum NOI Coverage Test and
the Minimum DSCR Test, in each case for such Loan Asset.
“Collection Account” means an account established with the Account Bank pursuant
to the Collection Account Agreement in the name of the Borrower and under the
“control” (within the meaning of Section 9-104 of the UCC) of the Administrative
Agent for the benefit of the Secured Parties; provided that, subject to the
rights of the Administrative Agent hereunder with respect to funds, the funds
deposited therein from time to time shall constitute the property and assets of
the Borrower, and the Borrower shall be solely liable for any Taxes payable with
respect to the Collection Account and each subaccount that may be established
from time to time.
“Collection Account Agreement” means that certain Deposit Account Control
Agreement, dated the Closing Date, among the Borrower, the Servicer, the Account
Bank and the Administrative Agent, establishing and governing the Collection
Account and which permits the Administrative Agent on behalf of the Secured
Parties to direct disposition of the funds in the Collection Account following a
Notice of Exclusive Control, as such agreement may be amended, restated,
modified, replaced or otherwise supplemented from time to time.
“Collections” means all collections and other cash proceeds with respect to any
Loan Asset or other Portfolio Asset (including, without limitation, payments on
account of interest, principal, prepayments, fees, guaranty payments and all
other amounts received in respect of such Loan Asset or Portfolio Asset), all
Recoveries, all Insurance Proceeds and proceeds of any liquidations or Sales in
each case, attributable to such Loan Asset or Portfolio Asset, and all other
proceeds or other funds of any kind or nature received by the Borrower or the
Servicer with respect to any Underlying Collateral.
“Commitment” means, with respect to each Lender listed on Annex A to the Letter
Agreement as providing a “Commitment”, (i) prior to the end of the applicable
Availability Period, the dollar amount set forth opposite such Lender’s name on
Annex A to the Letter Agreement for such Term Loan Series (as such Annex A may
be amended or otherwise modified from time to time) or the amount set forth as
such Lender’s “Commitment” on the Assignment and Assumption Agreement relating
to such Lender, as applicable as its “Commitment”, and (ii) without duplication,
on or after the end of the applicable Availability Period, such Lenders’ Pro
Rata Share of the aggregate Advances Outstanding under any Term Loan Series.
“Commitment Termination Date” means, with respect to any Term Loan Series, the
earliest to occur of (i) the date that is 6 months after the Issuance Date
(provided however, that such period shall be extended for (x) any Loan Asset for
a period of 45 days if such Loan Asset is identified by the Borrower prior to
the expiration of such 6 month period, (y) delayed draws associated with any
Delayed Draw Loan Asset if such Delayed Draw Loan Asset is identified by the
Borrower prior to the expiration of such 6 month period or (z) as otherwise
agreed between the Borrower and the Lenders), (ii) the date of the declaration,
or automatic occurrence, of an Event of Default or (iii) the occurrence of the
termination of this Agreement pursuant to Section 2.14(c) hereof.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Cut-Off Date” means, with respect to a Loan Asset, the date (which may be the
Closing Date) such Loan Asset is Transferred to the Borrower.
“Delayed Draw Amount” means with respect to any Delayed Draw Loan Asset, the
aggregate maximum amount of the Borrower’s contractual obligations to provide
additional funding with respect to such Loan Asset.
“Delayed Draw Loan Asset” means a Loan Asset that requires the Borrower to
provide additional funding thereunder after the Cut-Off Date for such Loan
Asset.
“Determination Date” means the date that is 2 Business Days prior to the Payment
Date.
“Eligible Assignee” means (i) a Lender or any of its Affiliates, (ii) any Person
managed by a Lender or any of its Affiliates, or (iii) any financial or other
institution reasonably acceptable to the Administrative Agent acting at the
direction of the Majority Lenders with respect to such Term Loan Series (other
than the Borrower or an Affiliate thereof).
“Eligible Loan Asset” means a Loan Asset that, at the time of Transfer to the
Borrower:
(i) is a commercial mortgage loan (or a senior or pari-passu participation
therein) or mezzanine loan (provided that such mezzanine loan also includes the
related commercial mortgage loan);
(ii) is denominated and payable only in U.S. Dollars;
(iii) the Loan Agreement relating thereto is governed by the laws of a State and
the related Underlying Collateral is located in the United States;
(iv) for which no Underlying Obligor Default has occurred or any other breach in
any material respect of any other term set forth in the Loan Agreement therefor
has occurred;
(v) there are no proceedings pending or, to the best of the Borrower’s
knowledge, threatened (x) with respect to a Bankruptcy Event with respect to any
applicable Obligor, or (y) wherein any applicable Obligor, any other party or
any governmental entity has alleged that such Loan Asset or its related Loan
Agreement or any of its Required Loan Documents is illegal or unenforceable;
(vi) is assignable to the Administrative Agent, for the benefit of the Secured
Parties, as Collateral as provided hereunder;
(vii) is not subject to any Liens other than Permitted Liens; and
(viii) meets the Collateral Quality Tests;
provided that the Majority Lenders may waive any of the foregoing requirements
in their sole discretion.
“Eligible MSA Test” has the meaning specified in the Letter Agreement.
“Environmental Laws” means any and all foreign, federal, State and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
“Equityholder” means KREF in its capacity as the indirect owner of the
membership interests in the Borrower.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.
“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as a specified Person, (b) a trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
Code) with such Person, (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Code) as such Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above or (d) a member of the same group of related business entities
under Section 414(o) of the Code as such Person, any corporation described in
clause (a) above, any trade or business described in clause (b) above or any
member of any affiliated service group described in clause (c) above.
“Escrow Account” means with respect to the Loan Assets described in the Loan
Asset Schedule, and subject to and as required by the terms of the related Loan
Agreements, one or more accounts established and maintained by the Servicer into
which any or all Escrow Payments shall be deposited promptly after receipt and
identification. All Escrow Accounts shall be denominated “Midland Loan Services,
a Division of PNC Bank, National Association for the benefit of "KREF Lending
VII LLC and Various Obligors”, Escrow Account, or in such other manner as the
Borrower and Initial Lender prescribes.
“Escrow Payment” means any amount received by the Servicer for the account of an
Obligor for application toward the payment of taxes, insurance premiums,
assessments, ground rents, deferred maintenance, environmental remediation,
rehabilitation costs, capital expenditures, and similar items in respect of the
related Loan Asset.
“Eurodollar Disruption Event” means the occurrence of any of the following: (a)
the Majority Lenders shall have notified the Administrative Agent of a
determination by the Majority Lenders that it would be contrary to law or to the
directive of any central bank or other Governmental Authority (whether or not
having the force of law) to obtain United States dollars in the London interbank
market to fund any Advance, to make, maintain or fund Advances whose interest is
determined by reference to LIBOR, or to determine or charge interest rates based
upon LIBOR, or any Governmental Authority has imposed material restrictions on
the authority of any Lender to purchase or sell, or to take deposits of, Dollars
in the London interbank market, (b) the Majority Lenders shall have notified the
Administrative Agent of the inability, for any reason, of the Majority Lenders
to determine LIBOR or adequate and reasonable means do not exist for determining
LIBOR for any LIBOR Period with respect to a proposed LIBOR Advance, including
because LIBOR is not available or published on a current basis, whether or not
such circumstances are likely to be temporary, (c) the Majority Lenders shall
have notified the Administrative Agent of a determination by the Majority
Lenders that the rate at which deposits of United States dollars are being
offered to any Lender or any of its respective assignees in the London interbank
market does not adequately or fairly reflect the cost to the Lenders of making,
funding or maintaining any Advance, (d) the Majority Lenders shall have notified
the Administrative Agent of the inability of a Lender to obtain United States
dollars in the London interbank market to make, fund or maintain any Advance or
Dollar deposits are not being offered to lenders in the applicable offshore
interbank market for the applicable amount and LIBOR Period of any Loan or (e)
the administrator of the LIBOR Screen Rate or a Governmental Authority has made
a public statement identifying a specific date after which LIBOR will no longer
be made available, or used for determining the interest rate of loans.
“Event of Default” has the meaning assigned to that term in Section 7.01.
“Excepted Persons” has the meaning assigned to that term in Section 11.11(a).
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in the Collection Account representing (i) any
Escrow Payments, (ii)  any amounts received on or with respect to a Loan Asset
under any Insurance Policy that is required to be used to restore, improve or
repair the related real estate or other assets of such Loan Asset or required to
be paid to any Obligor under the Loan Agreement for such Loan Asset, (iii) any
amount received in the Collection Account with respect to any Loan Asset that is
otherwise Sold by the Borrower pursuant to Section 2.07, to the extent such
amount is attributable to a time after the effective date of such Sale, and (iv)
amounts deposited in the Collection Account which were not required to be
deposited therein.
“Excluded Asset Amount” means, with respect to any Loan Asset subject to an
Underlying Obligor Default, the lesser of (a) 50% of the Outstanding Principal
Balance of such Loan Asset and (b) following the date that is 12 months after
the occurrence of such Underlying Obligor Default, the Appraised Value of the
Outstanding Principal Balance of such Loan Asset multiplied by the applicable
Advance Rate, in each case, until such date, if any, such Underlying Obligor
Default is cured or waived in accordance with the applicable underlying loan
documentation.
“Excluded Taxes” means, with respect to any payment made by or on account of any
obligation of the Borrower under this Agreement, any of the following Taxes
imposed on or with respect to a Lender: (a) any income or franchise Taxes
imposed on (or measured by) net income and any branch profits Taxes, in each
case by (i) the jurisdiction under the laws of which such Lender is organized or
in which such Lender’s principal office is located or in which such Lender’s
applicable lending office is located or (ii) a jurisdiction as the result of any
other present or former connection between such Lender and the jurisdiction
imposing such Tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any loan or commitment made
pursuant to this Agreement), (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the loan
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.09, amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Lender’s failure to comply with Section 2.09(d),
and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Extension” has the meaning assigned to that term in Section 2.16.
“Facility Termination Date” means the date on which the aggregate outstanding
principal amount of the Advances under each Term Loan Series have been repaid in
full and all accrued and unpaid interest thereon, Fees and all other Obligations
(other than contingent indemnification obligations) have been paid in full, the
Commitments of the Lenders hereunder have been terminated by the Borrower or the
Majority Lenders in accordance with this Agreement and the Borrower has no
further right to request any additional Advances.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as in
effect on the date hereof (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations promulgated thereunder or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
as of the date hereof (or any amended or successor version described above) and
any intergovernmental agreements (or related rules, legislation or official
administrative guidance) implementing such provisions of the Code or any
non-U.S. laws implementing the foregoing.
“Fee Letters” means the Agent Fee Letter and each fee letter agreement that
shall be entered into by and among the Borrower, the Servicer and any Lender,
including the Letter Agreement, in connection with the transactions contemplated
by this Agreement, in each case, as amended, modified, waived, supplemented,
restated or replaced from time to time.
“Fees” means the fees payable to the Servicer, the Administrative Agent, the
Collateral Custodian, the Account Bank or other applicable agent or party
pursuant to the terms of the Fee Letters or the other Transaction Documents.
“Final Maturity Date” means, for any Term Loan Series, the earliest to occur of
(i) the Scheduled Maturity Date for such Term Loan Series (as it may be extended
pursuant to Section 2.16), (ii) the date of the declaration of the Final
Maturity Date for such Term Loan Series upon the occurrence of an Event of
Default, or (iii) the occurrence of the termination of this Agreement pursuant
to Section 2.14(c).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof or any entity,
authority, agency, division or department exercising the executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to a government and any court or arbitrator having jurisdiction over
such Person (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.
“Holdings” has the meaning assigned to that term in the preamble hereto.
“Holdings AML Default” means, with respect to Holdings, any one of the following
events: (i) any representation or warranty contained Section 4.06(l) is or
becomes false or misleading at any time or (ii) the Borrower fails to comply
with the covenant contained in Section 9.03(c)(1) at any time.
“Holdings Covered Entity” means each of (a) Holdings and its subsidiaries, any
guarantors and/or pledgors of collateral under this Agreement or any transaction
document relating to the Loan Assets, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
“Indebtedness” means with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than accounts payable incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type, (b)
all liabilities secured by any Lien on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment
thereof, (c) all indebtedness, obligations or liabilities of that Person in
respect of derivatives, and (d) all obligations under direct or indirect
guaranties in respect of obligations (contingent or otherwise) to purchase or
otherwise acquire, or to otherwise assure a creditor against loss in respect of,
indebtedness or obligations of others of the kind referred to in clauses (a)
through (c) of this definition.
“Indemnified Amounts” has the meaning assigned to that term in Section 8.01(a).
“Indemnified Party” has the meaning assigned to that term in Section 8.01(a).
“Indemnifying Party” has the meaning assigned to that term in Section 8.02.
“Independent Director” means Lisa M. Pierro.
“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.
“Initial Advance” means the first Advance under the Term Loan Series 2018-1 made
pursuant to Article II.
“Initial Advance Date” means the date of funding of the Initial Advance.
“Initial Lender” has the meaning specified in the Letter Agreement.
“Initial Payment Date” means May 15, 2018.
“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying Collateral
for such Loan Asset.
“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation.
“Interest Collections” means, with respect to any Loan Asset, all Collections
attributable to interest on such Loan Asset (including Collections attributable
to the portion of the outstanding principal balance of a Loan Asset, if any,
that represents interest which has accrued in kind and has been added to the
principal balance of such Loan Asset), including, without limitation, all
scheduled payments of interest and payments of interest relating to principal
prepayments, all guaranty payments attributable to interest and proceeds of any
liquidations, sales or dispositions attributable to interest on such Loan Asset.
Interest Collections expressly excludes any amendment fees, late fee, waiver
fees, extension fees, prepayment fees or other fees (other than Fees) received
in respect of a Loan Asset.
“Issuance Date” means the date any Term Loan Series is established in accordance
with Section 2.01.
“KREF” means KKR Real Estate Finance Trust Inc.
“Lender” means collectively, the Initial Lender or any other Person to whom the
Initial Lender assigns any part of its rights and obligations under this
Agreement and the other Transaction Documents in accordance with the terms of
Section 11.04 and any other party that becomes a lender pursuant to a Assignment
and Assumption Agreement.
“Lender Covered Entity” means (a) Lender and its subsidiaries and (b) each
Person that, directly or indirectly, is in control of a Person described in
clause (a) above. For purposes of this definition, control of a Person shall
mean the direct or indirect (x) ownership of, or power to vote, 25% or more of
the issued and outstanding equity interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for such Person, or (y) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.
“Lender Event of Default” means, with respect to any Lender, any one of the
following events: (i) any representation or warranty contained Section 4.04(d)
is or becomes false or misleading at any time or (ii) such Lender fails to
comply with the covenant contained in Section 9.03(c)(3) at any time.
“Letter Agreement” means the Letter Agreement, dated as of April 11, 2018, among
the Borrower, the Servicer, the Administrative Agent and the Initial Lender.
“LIBOR” means the rate per annum appearing on Reuters Screen LIBOR01 Page (or
any successor or substitute page or such other commercially available source
providing such quotations as may be designated by the Initial Lender from time
to time) (the “LIBOR Screen Rate”) as the London interbank offered rate for
deposits in dollars for a period equal to such LIBOR Period at approximately
11:00 a.m., London time, two Business Days prior to the beginning of such LIBOR
Period; provided that LIBOR may not be less than zero.
“LIBOR Advance” means an Advance to which LIBOR is applicable.
“LIBOR Period” means, with respect to any LIBOR Advance, (a) initially, the
period commencing on the Advance Date with respect to such Advance and ending on
and including the next occurring 14th day of the Month; and (b) thereafter, each
period commencing on the 15th day of the Month and ending on and including the
14th day of the immediately succeeding Month; provided that all of the foregoing
provisions relating to LIBOR Periods are subject to the following:
(i)    if a LIBOR Period would extend beyond the Scheduled Maturity Date related
to such Advance, then such LIBOR Period shall end on such Scheduled Maturity
Date;
(ii)    to the extent the Advance Date referenced in clause (a) above is not a
Payment Date, LIBOR shall be calculated based on one month LIBOR as of the
applicable Advance Date; and
(iii)    the first LIBOR Period shall end on May 14, 2018.
“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), or the filing
of or financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction.
“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.
“Loan Asset” means any loan or loan participation Transferred to the Borrower,
which loan or loan participation includes, without limitation, (i) the Loan
Asset File therefor, and (ii) all right, title and interest in and to the loan
or loan participation and any Underlying Collateral, but excluding, in each
case, any Delayed Draw Amounts. As of the Closing Date or Cut-Off Date, as
applicable, the Loan Assets are listed on Schedule II to the Letter Agreement.
“Loan Asset Checklist” means, with respect to each Loan Asset, an electronic or
hard copy, as applicable, of a checklist delivered by or on behalf of the
Borrower to the Collateral Custodian and the Servicer of all Loan Agreements and
all other agreements, instruments, certificates or other documents and items
executed or delivered in connection with a Loan Asset, including the Required
Loan Documents therefor.
“Loan Asset File” means, with respect to each Loan Asset, a file containing each
of the agreements, instruments, certificates and other documents and items set
forth on the Loan Asset Checklist with respect to such Loan Asset.
“Loan Asset Schedule” means (a) a schedule of the Loan Assets and setting forth
for each such Loan Asset (i) the Loan Asset number for such Loan Asset, (ii) the
Obligors for such Loan Asset, (iii) the current balance of such Loan Asset, (iv)
the Loan Agreements evidencing such Loan Assets, (v) whether such Loan Asset is
an Eligible Loan Asset, (vi) the Term Loan Series for which such Loan Asset
relates and (vii) the other information specified for such Loan Asset on
Schedule II to the Letter Agreement, as delivered by the Borrower to the
Administrative Agent, the Collateral Custodian and the Servicer, and as updated
from time to time as provided herein or (b) the delivery of a servicing report
containing the information described in clauses (i) through (vii) of this
definition.
“Loan Assignment” means an agreement pursuant to which any Loan Asset not
originated by the Borrower is Transferred to the Borrower (i) in a form
substantially based upon the form document for loan assignments of the Loan
Syndications and Trading Association, or (ii) in any other form reasonably
agreed to by the Borrower and the Administrative Agent.
“Majority Lenders” means the Lenders representing an aggregate of more than 50%
of the aggregate Commitments across all outstanding Term Loan Series at such
time.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, liabilities (actual or contingent), performance
or properties of the Borrower, (b) the validity or enforceability of this
Agreement or any other Transaction Document or the validity or enforceability of
the Loan Assets generally or any material portion of the Loan Assets, (c) the
rights and remedies of the Collateral Custodian, the Servicer, the Account Bank,
the Administrative Agent, any Lender or any other Secured Parties with respect
to matters arising under this Agreement or any other Transaction Document, (d)
the ability of the Borrower to perform its obligations under this Agreement or
any other Transaction Document, or (e) the existence, perfection, priority or
enforceability of the Administrative Agent’s or the other Secured Parties’ Lien
on the Collateral Portfolio; provided that, there shall be no Material Adverse
Effect to the extent such Material Adverse Effect arises from the action (or
inaction) of the Account Bank, the Servicer, the Collateral Custodian, the
Administrative Agent or a Lender.
“Material Modification” means any amendment or waiver of, or modification or
supplement to, or termination, cancellation or release of, a Loan Agreement
governing a Loan Asset executed or effected on or after the Cut-Off Date for
such Loan Asset which (i) reduces or forgives any or all of the principal amount
due under such Loan Asset; (ii) delays or extends the maturity date for such
Loan Asset or (iii) releases any Underlying Collateral or Obligor.
“Maximum Availability” means, with respect to any Term Loan Series at any time,
the lesser of (i) the Maximum Facility Amount for such Term Loan Series at such
time and (ii) the Borrowing Base for such Term Loan Series at such time.
“Maximum Facility Amount” has the meaning, with respect to any Term Loan Series,
specified in the Letter Agreement for such Term Loan Series.
“Maximum LTV Test” has the meaning specified in the Letter Agreement.
“Midland” means (a) Midland Loan Services, a division of PNC Bank, National
Association, not in its individual capacity, but in its capacity as
Administrative Agent and Servicer and (b) PNC Bank, National Association, not in
its individual capacity, but solely as Collateral Custodian, in all cases,
pursuant to the terms of this Agreement.
“Minimum DSCR Test” has the meaning specified in the Letter Agreement.
“Minimum NOI Coverage Test” has the meaning specified in the Letter Agreement.
“Month” means a calendar month.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate of the
Borrower contributed or had any obligation to contribute on behalf of its
employees at any time during the current year or the preceding five years.
“Non-Exempt Person” means any Person other than a Person who is (or, in the case
of a Person that is a disregarded entity, whose owner is) either (a) a “United
States person” within the meaning of Section 7701(a)(30) of the Code or (b) has
provided to the Servicer for the relevant year such duly executed form(s) or
statement(s) which may, from time to time, be prescribed by law and which
pursuant to applicable provisions of (i) any income tax treaty between the
United States and the country of residence of such Person, (ii) the Internal
Revenue Code of 1986, as amended from time to time and any successor statute, or
(iii) any applicable rules or regulations in effect under clauses (i) or (ii)
above, permit Midland to make any payments free of any obligation or liability
for withholding; provided, that duly executed form(s) provided to Midland
pursuant to Section 9.03(b), shall be sufficient to qualify the Person as a
Non-Exempt Person.
“Notice of Borrowing” means a written notice of borrowing from the Borrower to
the Administrative Agent in the form attached hereto as Exhibit D.
“Notice of Exclusive Control” has the meaning specified in the Collection
Account Agreement.
“Notice of Reduction” means a notice from the Borrower of a prepayment of the
Advances Outstanding of any Term Loan Series pursuant to Section 2.14, in the
form attached hereto as Exhibit E.
“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Administrative Agent, the Servicer, the Account Bank, the
Collateral Custodian or any other Secured Party arising under this Agreement or
any other Transaction Document and shall include, without limitation, all
liability for principal of and interest on the Advances, Breakage Fees, Fees,
indemnifications and other amounts due or to become due by the Borrower to the
Lenders, the Administrative Agent, the Servicer, the Collateral Custodian, the
Account Bank and any other Secured Party under this Agreement or any other
Transaction Document, including, without limitation, any Fee Letter and costs
and expenses payable by the Borrower to the Lenders, the Administrative Agent,
the Servicer, the Account Bank, the Collateral Custodian or any other Secured
Party, including reasonable attorneys’ fees, costs and expenses, including
without limitation, interest, fees and other obligations that accrue after the
commencement of an insolvency proceeding (in each case whether or not allowed as
a claim in such insolvency proceeding).
“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.
“Other Taxes” has the meaning assigned to that term in Section 11.07(b).
“Outstanding Principal Balance” means, at any time for any Loan Asset, the
outstanding principal balance of such Loan Asset and the Delayed Draw Amount for
such Loan Asset that has been funded, if any, in each case at such time.
“Outstanding Underlying Adjusted Loan Balance” means for any Eligible Loan Asset
for any date of determination, an amount equal to the Advance Rate for such Loan
Asset at such time multiplied by the Outstanding Principal Balance of such Loan
Asset at such time.
“pari passu” with respect to the right of payment under any Indebtedness, means
such Indebtedness is equal in rights of payment and seniority and is not (and
cannot by its terms become) subject to any subordination (whether contractual or
under Applicable Law) to the right of payment under any comparable Indebtedness,
without consideration to any collateral security securing any such Indebtedness.
“Payment Date” means the 15th day of each Month, or, if such day is not a
Business Day, the next succeeding Business Day and the Facility Termination
Date, commencing on May 15, 2018.
“Payment Duties” has the meaning assigned to that term in Section 9.01(c)(ii).
“Pension Plan” has the meaning assigned to that term in Section 4.01(s).
“Permitted Liens” means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen’s,
warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the applicable Person, (c) Liens granted
pursuant to or by the Transaction Documents, (d) with respect to the Underlying
Collateral for any Loan Asset, (x) Liens in favor of the lenders, lead agent,
administrative agent, collateral agent or similar agent for the benefit of all
holders of Indebtedness relating to such Loan Assets and (y) “permitted liens”
as defined in the applicable Loan Agreement for such Loan Asset or such
comparable definition if “permitted liens” is not defined therein and (e) Liens
routinely imposed on all securities by the Account Bank, to the extent permitted
under the Collection Account Agreement.
“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.
“Pledged Equity” has the meaning assigned to that term in Section 2.10.
“Portfolio Assets” means, with respect to any Term Loan Series, all Loan Assets
owned by the Borrower, together with all proceeds thereof and other assets or
property related thereto, including all right, title and interest of the
Borrower in and to:
(b)    any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;
(c)    all rights with respect to the Loan Assets to which the Borrower is
entitled as lender under the applicable Loan Agreement;
(d)    any Underlying Collateral securing the Loan Assets and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Cut-Off
Date and all net liquidation proceeds;
(e)    the Loan Asset Files related to the Loan Assets, any Records, and the
documents, agreements, and instruments included in such Loan Asset Files or
Records;
(f)    all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of the Loan Assets, together with all
UCC financing statements, mortgages or similar filings signed or authorized by
an Obligor relating thereto;
(g)    each Loan Assignment with respect to the Loan Assets (including, without
limitation, any rights of the Borrower against the Transferor thereunder) and
the assignment to the Administrative Agent, for the benefit of the Secured
Parties, of all UCC financing statements, if any, filed by the Borrower against
any Transferor under or in connection with such Loan Assignment;
(h)    the assignment to the Administrative Agent, for the benefit of the
Secured Parties, of all UCC financing statements for the Loan Assets;
(i)    all records (including computer records) with respect to the foregoing;
and
(j)    all Collections, income, payments, proceeds and other benefits of each of
the foregoing.
“Potential Repayment Event” means, with respect to any Loan Asset, the
occurrence of a Bankruptcy Event with respect to such Loan Asset or any Obligor
of such Loan Asset.
“Prepayment Premium” has the meaning specified in the Letter Agreement.
“Principal Collections” means any cash Collections deposited in the Collection
Account in accordance with the terms hereof, that are not Interest Collections,
including, without limitation, all Recoveries or other proceeds of any
liquidations or Sales of a Loan Asset, all Insurance Proceeds and all scheduled
payments of principal, principal prepayments, all guaranty payments or other
payments that reduce the Outstanding Principal Balance of a Loan Asset.
“Pro Rata Share” means, with respect to each Lender under any Term Loan Series,
(1) at any time during the Availability Period for such Term Loan Series (i)
with respect to the determination of Advances, the Undrawn Percentage of such
Lender with respect to such Term Loan Series, and (ii) with respect to the
allocation of Collections on any Payment Date or otherwise in connection with
any distribution hereunder with respect to such Term Loan Series, the Funded
Percentage of such Lender with respect to such Term Loan Series, and (2) on or
after the Availability Period for such Term Loan Series, with respect to the
allocation of Available Collections on any Payment Date or otherwise in
connection with any distribution hereunder with respect to such Term Loan
Series, such Lender’s Funded Percentage with respect to such Term Loan Series,
where:
“Drawn Amount” of each Lender, means the Advances Outstanding of such Lender
under the applicable Term Loan Series.
“Funded Percentage” for any Lender as of any date of determination, means the
amount, expressed as a percentage, obtained by dividing (i) the Drawn Amount of
such Lender for the applicable Term Loan Series, by (ii) the Advances
Outstanding of all Lenders under such Term Loan Series.
“Undrawn Amount” for any Lender as of any date of determination, means the
positive difference, if any, between (i) the Commitment of such Person for the
applicable Term Loan Series, and (ii) the Drawn Amount of such Person for such
Term Loan Series.
“Undrawn Percentage” for any Lender as of any date of determination, means the
amount, expressed as a percentage, obtained by dividing (i) the Undrawn Amount
of such Lender for the applicable Term Loan Series, by (ii) the aggregate
Undrawn Amounts of all Lenders under such Term Loan Series.
“Proceeds” means, with respect to the Collateral, all property that is
receivable or received when such Collateral is collected, sold, liquidated,
foreclosed, exchanged, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes all rights to payment with respect to any
insurance relating to such Collateral.
“Property Type Test” means, with respect to a Loan Asset, that the Underlying
Collateral for such Loan Asset is one of the following types of properties:
office, multifamily, retail, industrial, mixed use or hospitality.
“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the Transfer of and
maintenance of the Loan Assets in the Collateral Portfolio or maintained with
respect to the Collateral Portfolio and the related Obligors that the Borrower
or the Servicer has generated, or in which the Borrower has otherwise obtained
an interest, including documents under which the Borrower has acquired an
interest pursuant to a Loan Assignment.
“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset is Sold, discarded or abandoned (after a determination by the
Servicer that such Underlying Collateral has little or no remaining value) or
otherwise determined to be fully liquidated by the Servicer, the proceeds from
the Sale of such Underlying Collateral, the proceeds of any related Insurance
Policy or any other recoveries (including interest proceeds recovered) with
respect to such Underlying Collateral and amounts representing late fees and
penalties, net of any amounts received that are required under the Loan
Agreement for the applicable Loan Asset to be refunded to the related Obligor.
“Register” has the meaning assigned to that term in Section 2.11.
“Release Date” has the meaning assigned to that term in Section 2.07(b).
“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).
“Reportable Compliance Event” means any Lender Covered Entity, Borrower Covered
Entity or Holdings Covered Entity becomes a Sanctioned Person, or is charged by
indictment, criminal complaint or similar charging instrument, arraigned, or
custodially detained in connection with any Anti-Terrorism Law or any predicate
crime to any Anti-Terrorism Law, or has knowledge to the effect that any aspects
of its operations is in actual violation of any Anti-Terrorism Law.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the 30 day notice period has been waived.
“Reporting Date” means the date that is the 15th day of each Month or, if such
date is not a Business Day, the immediately succeeding Business Day, commencing
on May 15, 2018.
“Required Loan Documents” means, for each Loan Asset, the following documents or
instruments, all as specified on the related Loan Asset Checklist, to the extent
applicable for such Loan Asset: copies of the executed (a) guaranty, (b) loan
agreement, (d) note purchase agreement, (e) sale and servicing agreement, (f)
security agreement or mortgage, (g) indemnities and (h) promissory note, in each
case as set forth on the Loan Asset Checklist.
“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding or (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding.
“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).
“Sale” has the meaning assigned to that term in Section 2.07(a).
“Sanctioned Country” means a country or territory subject to a sanctions program
maintained under any Anti-Terrorism Law (at the time of this Agreement, Cuba,
Iran, North Korea, Syria and the Crimea region of Ukraine).
“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any order or directive of any
applicable Governmental Authority or otherwise subject to, or specially
designated under, any sanctions program maintained by any applicable
Governmental Authority pursuant to Anti-Terrorism Laws.
“Scheduled Maturity Date” means, for any Term Loan Series, the date that is five
years after the earlier of (i) last Advance Date under such Term Loan Series and
(ii) six months after the Issuance Date with respect to such Term Loan Series,
as such date may be extended pursuant to Sections 2.16 and 11.01(b).
“Scheduled Payment” means each scheduled payment of principal or interest
required to be made by an Obligor on a Loan Asset, as adjusted pursuant to the
terms of the related Loan Agreement.
“Secured Party” means each of the Administrative Agent, each Lender (together
with its successors and assigns), each Indemnified Party, the Collateral
Custodian, the Servicer, the Administrative Agent and the Account Bank.
“Servicer” means Midland Loan Services, a division of PNC Bank, National
Association, not in its individual capacity, but solely as servicer pursuant to
the terms of this Agreement, together with its successors and permitted assigns,
including any successor appointed pursuant to Article VI.
“Servicer Clearing Account” means one or more commingled accounts maintained by
Servicer for the collection of all amounts due from borrowers on all mortgage
loans serviced by Servicer.
“Servicer Termination Event” means the occurrence of any one or more of the
following events:
(a)    a Bankruptcy Event shall occur with respect to the Servicer;
(b)    the Servicer shall assign its rights or obligations as “Servicer”
hereunder (other than as expressly provided herein) to any Person without the
consent of the Administrative Agent (acting at the direction of the Majority
Lenders);
(c)    any failure by the Servicer to observe or perform any covenant or other
agreement of the Servicer set forth in this Agreement or the other Transaction
Documents, which such failure has resulted in a Material Adverse Effect and
continues to be unremedied for a period of 30 days (if such failure can be
remedied) after the earlier to occur of (i) the date on which written notice of
such failure shall have been given to the Servicer by the Administrative Agent
(acting at the direction of the Majority Lenders) or the Borrower and (ii) the
date on which a Responsible Officer of the Servicer acquires knowledge thereof
(or such extended period of time reasonably approved by Borrower not to exceed
60 days in the aggregate provided that Servicer is diligently proceeding in good
faith to cure such failure or breach); and
(d)    any representation, warranty or certification made by the Servicer in any
Transaction Document or in any certificate delivered pursuant to any Transaction
Document shall prove to have been incorrect when made, which has resulted in a
Material Adverse Effect and continues to be unremedied for a period of 30 days
(if such inaccuracy can be remedied) after the earlier to occur of (i) the date
on which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Servicer by the Administrative Agent (acting at the
direction of the Majority Lenders) or the Borrower and (ii) the date on which a
Responsible Officer of the Servicer acquires knowledge thereof (or such extended
period of time reasonably approved by Borrower not to exceed 60 days in the
aggregate provided that Servicer is diligently proceeding in good faith to cure
such failure or breach).
“Servicer Termination Expenses” has the meaning set assigned to that term in
Section 6.01(b).
“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).
“Servicing Fee” has the meaning specified in the Agent Fee Letter.
“Servicing Report” has the meaning assigned to that term in Section 6.08(b)(i).
“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Borrower in accordance with Applicable Law, the terms of this Agreement, the
Loan Agreements and all customary and usual servicing practices for loans like
the Loan Assets.
“State” means one of the fifty states of the United States or the District of
Columbia.
“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.
“Taxes” means any present or future taxes, levies, imposts, duties, charges,
withholdings, assessments or fees of any nature (including interest, penalties,
and additions thereto) that are imposed by any Governmental Authority.
“Term Loan Note” has the meaning assigned to such term in Section 2.01(a).
“Term Loan Series” has the meaning assigned to such term in Section 2.01(b).
“Term Loan Series 2018-1” has the meaning assigned to such term in Section
2.01(b).
“Term Loan Series Rate” means, as of any date of determination for any Term Loan
Series, an interest rate per annum equal to LIBOR for such date plus the
Applicable Spread for such Term Loan Series; provided that: if any Lender shall
have notified the Administrative Agent that a Eurodollar Disruption Event has
occurred and is continuing, the Administrative Agent shall in turn so notify the
Borrower, whereupon the Term Loan Series Rate for each Term Loan Series shall be
an interest rate per annum equal to (a) a comparable or successor floating rate
that is, at such time, a rate based on the underlying index interest rates
applicable to the Loan Assets included in the Collateral Portfolio relating to
any applicable Term Loan Series as determined by the Administrative Agent
(acting at the direction of the Majority Lenders) with the consent of the
Borrower plus (b) the Applicable Spread for the applicable Term Loan Series in
all cases until such Lender shall have notified the Administrative Agent that
such Eurodollar Disruption Event has ceased, at which time the Term Loan Series
Rate shall again be equal to LIBOR plus the Applicable Spread.
“Transaction Documents” means this Agreement, any Term Loan Note, each
Assignment and Assumption Agreement, each Loan Assignment, the Collection
Account Agreement, the Fee Letters and each document, instrument or agreement
related to any of the foregoing.
“Transfer” means the acquisition, transfer or assignment to the Borrower of a
Loan Asset or other Portfolio Asset, whether such Loan Asset was originated by
the Borrower or acquired by the Borrower pursuant to a Loan Assignment.
“Transferor” means any assignor of a Loan Asset under a Loan Assignment.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets pledged or mortgaged as collateral to secure repayment of such Loan
Asset, including, mortgaged property and all proceeds from any sale or other
disposition of such property or other assets.
“Underlying Obligor Default” means, with respect to any Loan Asset following the
Cut-Off Date relating thereto, the occurrence of one or more of the following
events (any of which, for the avoidance of doubt, may occur more than once):
(a)    an Obligor payment default under such Loan Asset (after giving effect to
any grace or cure period set forth in the applicable Loan Agreement);
(b)    any other Obligor event of default or similar event or circumstance under
such Loan Asset for which the Borrower (or agent or required lenders pursuant to
the applicable Loan Agreement, as applicable) has elected to exercise any of its
rights and remedies under or with respect to such Loan Asset (including the
acceleration of the loan relating thereto); or
(c)    a Bankruptcy Event with respect to any related Obligor.
“United States” means the United States of America.
“Unmatured Event of Default” means any event or condition that constitutes an
Event of Default or that, with the giving of any notice, the passage of time, or
both, would be an Event of Default.

SECTION 1.02    Other Terms. All accounting terms used but not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and used but not specifically
defined herein, are used herein as defined in such Article 9.

SECTION 1.03    Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

SECTION 1.04    Interpretation.
In each Transaction Document, unless a contrary intention appears:
(a)    the singular number includes the plural number and vice versa;
(b)    reference to any Person includes such Person’s successors and assigns but
only if such successors and assigns are not prohibited by the Transaction
Documents;
(c)    reference to any gender includes each other gender;
(d)    reference to day or days without further qualification means calendar
days;
(e)    reference to any time means New York, New York time;
(f)    the term “or” is not exclusive;
(g)    reference to the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”;
(h)    reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and
(i)    reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.

SECTION 1.05    Advances to Constitute Loans. Notwithstanding any provision
herein to the contrary, the parties hereto intend that the Advances made
hereunder shall constitute a “loan” and not a “security” for purposes of
Section 8-102(15) of the UCC.

ARTICLE II.    
THE FACILITY

SECTION 2.01    Term Loan Notes and Advances.
(a)    Term Loan Notes. If requested by a Lender, the Borrower shall deliver a
duly executed Term Loan Note (the “Term Loan Note”), in substantially the form
of Exhibit F, for each Term Loan Series requested by such Lender. Interest shall
accrue on such Term Loan Note, and such Term Loan Note shall be payable, as
described herein.
(b)    Establishment of Term Loan Series. On the terms hereinafter set forth,
the Borrower may at its option, by delivery of a Term Loan Series Notice
substantially in the form of Exhibit A to the Administrative Agent and the
Lenders, from time to time on any Business Day on and after the Closing Date,
request that the Lenders establish a new series of term loans hereunder (a “Term
Loan Series”), which such Term Loan Series shall be on a pari passu basis with
all other Term Loan Series and cross-collateralized and secured on a pari passu
basis with the Collateral. The Lenders shall deliver a response to the
Administrative Agent with respect to any Term Loan Series Notice no later than 5
Business Days after receipt thereof and to the extent any Lender fails to so
respond, such Lender will be deemed to have rejected such request. The initial
Term Loan Series established on the Closing Date is referred to herein as the
“Term Loan Series 2018-1”. Each Term Loan Series will have the name assigned
thereto on Annex A to the Letter Agreement for such Term Loan Series, bear
interest at the Applicable Spread specified thereon and have such other terms
and conditions as are specified on Annex A for such Term Loan Series, as amended
or otherwise modified from time to time with only the consent of the Borrower
and the Lenders.
(c)    Advances. On the terms and conditions hereinafter set forth, the Borrower
may at its option, by delivery of a Notice of Borrowing to the Administrative
Agent, from time to time on any Business Day from the Closing Date (in the case
of the Term Loan Series 2018-1) or applicable Issuance Date (in the case of any
other Term Loan Series) until the end of the applicable Availability Period for
such Term Loan Series, request that the Lenders make Advances to it in an amount
which after giving effect to such Advances, would not cause the aggregate
Advances Outstanding under such Term Loan Series to exceed the Maximum
Availability for such Term Loan Series on such date; provided that with respect
to an Advance proposed to be funded in connection with the Transfer of a Loan
Asset (whether by origination, sale or contribution), such Loan Asset is an
Eligible Loan Asset. Promptly upon receipt of such Notice of Borrowing, the
Administrative Agent shall notify the Lenders of the requested Advance, and such
Lenders shall make the Advance on the terms and conditions set forth herein.
Under no circumstances shall any Lender be required to make any Advance if after
giving effect to such Advance and the addition to the Collateral Portfolio of
the Eligible Loan Assets being acquired by the Borrower using the proceeds of
such Advance, (i) an Unmatured Event of Default or Event of Default has occurred
and is continuing or would result therefrom or (ii) the aggregate Advances
Outstanding of the applicable Term Loan Series would exceed the Maximum
Availability for such Term Loan Series. Notwithstanding anything contained in
this Section 2.01 or elsewhere in this Agreement to the contrary, no Lender
shall be obligated to make any Advance in an amount that would, after giving
effect to such Advance, exceed such Lender’s Commitment (for such Term Loan
Series) less the aggregate outstanding amount of any Advances funded by such
Lender under such Term Loan Series. Each Advance to be made hereunder shall be
made among the Lenders of such Term Loan Series in accordance with their Pro
Rata Share.

SECTION 2.02    Procedure for Advances.
(a)    On any Business Day during the applicable Availability Period, the
Borrower may request that the Lenders make Advances under a Term Loan Series,
subject to and in accordance with the terms and conditions of Sections 2.01 and
2.02 and subject to the provisions of Article III hereof; provided if the
Borrower rescinds any request prior to the funding of such proposed Advance, the
Borrower shall be responsible for the Breakage Fees, if any, resulting from such
rescission.
(b)    Each Advance shall be made upon delivery of a request for an Advance from
the Borrower to the Administrative Agent and the Lenders, with a copy to the
Collateral Custodian, no later than 2:00 p.m. two Business Days immediately
prior to the proposed date of such Advance (which shall be a Business Day), in
the form of a Notice of Borrowing. Each Notice of Borrowing shall include a duly
completed Borrowing Base Certificate for the Term Loan Series for which such
Advance is to be made (updated to the date such Advance is requested and giving
pro forma effect to the Advance requested and the use of the proceeds thereof),
and shall specify:
(i)    the Term Loan Series under which such Advance is to be made;
(ii)    the aggregate amount of such Advance, which amount shall not cause the
Advances Outstanding for the applicable Term Loan Series to exceed the Maximum
Availability for such Term Loan Series (after giving effect to any Transfer
effectuated from the use of proceeds thereof); provided that the amount of such
Advance must be at least equal to $500,000;
(iii)    the proposed date of such Advance (which must be a Business Day);
(iv)    with respect to the initial Advance of a Term Loan Series proposed to be
funded in connection with the addition of a Loan Asset to the Collateral
Portfolio (whether by origination, sale or contribution), a description of such
Loan Asset and whether such Loan Asset is a Delayed Draw Loan Asset and a
written certification of the Borrower that such Loan Asset is an Eligible Loan
Asset and demonstrating compliance with the Collateral Quality Tests for such
Loan Asset as set forth on Exhibit K; and
(v)    a representation that all conditions precedent for an Advance described
in Article III hereof have been satisfied.
On the Advance Date of each Advance, upon satisfaction of the applicable
conditions set forth in Article III, each Lender shall, in accordance with
instructions received by the Administrative Agent from the Borrower, make
available to the Borrower, in same day funds, an amount equal to such Lender’s
Pro Rata Share of such Advance, by payment into the account which the Borrower
has designated in writing.
(c)    The obligation of each Lender under a Term Loan Series to remit its Pro
Rata Share of any Advance is several from that of each other Lender of such Term
Loan Series and the failure of any Lender to so make such amount available to
the Borrower shall not relieve any other Lender of its obligations hereunder.

SECTION 2.03    Repayment, Prepayment and Interest.
(a)    The Borrower shall repay to the Lenders on the Final Maturity Date for a
Term Loan Series the aggregate principal amount of all outstanding Advances made
under such Term Loan Series, together with all accrued and unpaid interest
thereon. The Borrower shall also repay the outstanding principal amount of the
Advances as provided in Sections 2.05 and 2.14.
(b)    Subject to Section 2.14 (including any Prepayment Premium provided for
therein) and the other terms, conditions, provisions and limitations set forth
herein, the Borrower may prepay Advances without any penalty, fee or premium;
provided if the Borrower prepays Advances on any day other than a Payment Date,
the Borrower shall be responsible for the Breakage Fees, if any, resulting from
such prepayment. Any Advance or any portion thereof, once prepaid or repaid, may
not be reborrowed without the prior written consent of the Lenders.
(c)    The Borrower shall pay interest on the outstanding principal amount of
the Advances made under any Term Loan Series at the Term Loan Series Rate for
such Term Loan Series. Interest is payable on each Payment Date.
(d)    If any amount payable by the Borrower under this Agreement or any other
Transaction Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a rate
per annum equal to 2.0% per annum plus the Term Loan Series Rate applicable to
such amount (or if such amount relates to more than one Term Loan Series, the
highest Term Loan Series Rate applicable thereto). Upon the request of the
Majority Lenders, while any Event of Default exists, the Borrower shall pay
interest on the principal amount of all Advances outstanding hereunder at a rate
per annum equal to 2.0% per annum plus the Term Loan Series Rate applicable to
such Advances.
(e)    All computations of interest and all computations of Term Loan Series
Rate and other fees hereunder shall be made on the basis of a year of 360 days
for the actual number of days (including the first but excluding the last day)
elapsed.
(f)    A determination by the Majority Lenders of the existence of any
Eurodollar Disruption Event (any such determination to be communicated to the
Borrower by written notice from the Administrative Agent promptly after the
Administrative Agent receives notice of such event from the Majority Lenders),
or of the effect of any Eurodollar Disruption Event on its making or maintaining
Advances at LIBOR, shall be conclusive absent manifest error.
(g)    Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Advance, together with all fees, charges and
other amounts that are treated as interest on such Advance under Applicable Law
(collectively, “charges”), exceed the maximum lawful rate (the “Maximum Rate”)
that may be contracted for, charged, taken, received or reserved by the Lender
holding such Advance in accordance with Applicable Law, the rate of interest
payable in respect of such Advance hereunder, together with all charges payable
in respect thereof, shall be limited to the Maximum Rate. To the extent lawful,
the interest and charges that would have been paid in respect of such Advance
but were not paid as a result of the operation of this Section 2.03(g) shall be
cumulated and the interest and charges payable to such Lender in respect of
other Advance or periods shall be increased (but not above the amount
collectible at the Maximum Rate therefor) until such cumulated amount shall have
been received by such Lender. Any amount collected by such Lender that exceeds
the maximum amount collectible at the Maximum Rate shall be applied to the
reduction of the principal balance of such Advance or refunded to the Borrower
so that at no time shall the interest and charges paid or payable in respect of
such Advance exceed the maximum amount collectible at the Maximum Rate.

SECTION 2.04    Continuation of Advances. Subject to Sections 2.12 and 2.14,
each LIBOR Advance shall be automatically continued in whole to the next
applicable LIBOR Period upon the expiration of the then current LIBOR Period
with respect thereto.

SECTION 2.05    Remittance Procedures. On each Payment Date, the Servicer, on
behalf of the Borrower, shall instruct the Account Bank to apply funds on
deposit in the Collection Account as described in this Section 2.05; provided
that, at any time after delivery of Notice of Exclusive Control, the
Administrative Agent shall instruct the Account Bank to apply funds on deposit
in the Collection Account as described in this Section 2.05.
(a)    Interest Collection Payments. So long as no Event of Default has occurred
and is continuing, the Servicer (on behalf of the Borrower) shall (as directed
pursuant to the first paragraph of this Section 2.05) instruct the Account Bank
to transfer Interest Collections with respect to any Term Loan Series held by
the Account Bank in the Collection Account, in accordance with the Servicing
Report, to the following Persons in the following amounts, calculated as of the
most recent Determination Date, in the following order and priority:
(i)    first, to the Administrative Agent for distribution to the Administrative
Agent, the Collateral Custodian, the Servicer and the Account Bank, in payment
in full of all accrued fees, expenses and indemnities due hereunder or under any
other Transaction Document and under the Fee Letters (including the Servicing
Fee);
(ii)    second, to the Administrative Agent for distribution to each Lender, to
pay such Lender’s ratable portion of accrued and unpaid interest of Advances
Outstanding across all Term Loan Series then outstanding owing to such Lender
under this Agreement;
(iii)    third, to the Administrative Agent for distribution to each Secured
Party to pay expenses, fees and indemnities, in each case, which are then due
and payable to such Secured Parties under this Agreement and the other
Transaction Documents; and
(iv)    fourth, to the Equityholder or as the Equityholder may direct, any
remaining amounts.
(b)    Principal Collection Payments. So long as no Event of Default has
occurred and is continuing, and subject to Section 2.05(f), the Servicer (on
behalf of the Borrower) shall (as directed pursuant to the first paragraph of
this Section 2.05) instruct the Account Bank to transfer Principal Collections
with respect to any Term Loan Series held by the Account Bank in the Collection
Account, in accordance with the Servicing Report, to the following Persons in
the following amounts, calculated as of the most recent Determination Date, in
the following order and priority:
(i)    first, to the Administrative Agent for distribution to the appropriate
Person to pay amounts due under Section 2.05(a)(i) but not paid thereunder;
(ii)    second, to the Administrative Agent for distribution to the appropriate
Person to pay amounts due under Section 2.05(a)(ii) but not paid thereunder;
(iii)    third, to the Administrative Agent for distribution to the appropriate
Secured Parties to pay amounts due under Section 2.05(a)(iii) but not paid
thereunder;
(iv)    fourth, to the Administrative Agent for distribution to each Lender, to
repay such Lender’s Pro Rata Share of the Advances Outstanding of the Term Loan
Series related to the Loan Asset to which the applicable Principal Collection
relates, in each case, until paid in full (it being understood and agreed that
such amount may be only a portion of the outstanding amount with respect to such
Advance); and
(v)    fifth, to the Equityholder or as the Equityholder may direct, any
remaining amounts.
(c)    Payment Date Transfers Upon the Occurrence of the Final Maturity Date.
After the occurrence of the Final Maturity Date for any Term Loan Series (by
declaration, automatic occurrence or otherwise), so long as no Event of Default
has occurred and is continuing, and subject to Section 2.05(f), the Servicer (on
behalf of the Borrower) shall (as directed pursuant to the first paragraph of
this Section 2.05) instruct the Account Bank to transfer all Collections with
respect to such Term Loan Series held by the Account Bank in the Collection
Account, in accordance with the Servicing Report, to the following Persons in
the following amounts, calculated as of the most recent Determination Date, in
the following order and priority:
(i)    first, to the Administrative Agent for distribution to the appropriate
Person to pay amounts due under Sections 2.05(a)(i) and 2.05(b)(i) but not paid
thereunder;
(ii)    second, to the Administrative Agent for distribution to the appropriate
Person to pay amounts due under Section 2.05(a)(ii) but not paid thereunder;
(iii)    third, to the Administrative Agent for distribution to the appropriate
Secured Party to pay amounts due under Section 2.05(a)(iii) but not paid
thereunder;
(iv)    fourth, to the Administrative Agent for distribution to the appropriate
Person to pay amounts due under Section 2.05(b)(iv) but not paid thereunder;
(v)    fifth, to the Administrative Agent for distribution to each Lender, to
repay such Lender’s Pro Rata Share of the Advances Outstanding of such Term Loan
Series until paid in full;
(vi)    sixth, to the Administrative Agent for distribution to each Secured
Party to pay any other Obligations due and payable to such Persons (other than
with respect to the repayment of Advances made under another Term Loan Series
and not then due and payable) under this Agreement and the other Transaction
Documents; and
(vii)    seventh, to the Equityholder or as the Equityholder may direct, any
remaining amounts.
(d)    Insufficiency of Funds. The parties hereby agree that if the funds on
deposit in the Collection Account are insufficient to pay any amounts due and
payable on a Payment Date or otherwise, the Borrower shall nevertheless remain
responsible for, and shall pay when due, all amounts payable under this
Agreement and the other Transaction Documents in accordance with the terms of
this Agreement and the other Transaction Documents, together with interest
accrued as set forth in Section 2.03(d) from the date when due until paid
hereunder.
(e)    Application of Payments after an Event of Default. Notwithstanding
anything herein to the contrary, upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may (and at the direction of
the Majority Lenders shall) instruct the Account Bank to transfer all
Collections in the Collection Account as instructed by the Administrative Agent
to be applied in the following order and priority:
(i)    first, for distribution to the Administrative Agent, the Collateral
Custodian, the Servicer and the Account Bank, in payment in full of all accrued
fees, indemnities and expenses due hereunder or under any other Transaction
Document and under the Fee Letters;
(ii)    second, to the Administrative Agent for distribution to each Secured
Party to pay any Obligations then due and payable to such Persons (other than
with respect to interest or the repayment of Advances) under this Agreement and
the other Transaction Documents;
(iii)    third, to the Administrative Agent for distribution to each Lender, to
pay such Lender’s Pro Rata Share of accrued and unpaid interest owing to such
Lender under this Agreement;
(iv)    fourth, to the Administrative Agent for distribution to each Lender, to
repay such Lender’s Pro Rata Share of the Advances Outstanding of all Term Loan
Series until paid in full; and
(v)    fifth, the balance, if any, after all obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
provided that, (i) once any such Event of Default is no longer continuing, this
subsection (e) shall no longer apply and all funds on deposit in the Collection
Account shall be applied in the order set forth in subsections (a) through (c)
of this Section 2.05, as applicable, including payments due to the Equityholder
and (ii) all payments made in accordance with this Section 2.05(e) shall be made
across all Term Loan Series then outstanding on a ratable basis prior to a
Lender receiving its Pro Rata Share. It is hereby understood and agreed that the
Administrative Agent may deliver a Notice of Exclusive Control to the Account
Bank after the occurrence and during the continuance of an Event of Default
until such Event of Default is no longer continuing.
(f)    Application of Payments after Occurrence of Underlying Obligor Default.
Notwithstanding anything herein to the contrary, after the occurrence and during
the continuance of an Underlying Obligor Default, unless such Underlying Obligor
Default is cured on the terms set forth below, all funds on deposit in the
Collection Account constituting Principal Collections shall be applied in the
order set forth in Section 2.05(b) and 2.05(c) with the exception that any
payments due to the Equityholder thereunder shall not be made to the extent that
the aggregate amount of the Outstanding Principal Balances for all Term Loan
Series (adjusted as described in this Section 2.05(f)) at such time plus all
amounts on deposit in the Collection Account constituting Principal Collections
at such time is not at least equal to the product of (x) the aggregate amount of
Advances Outstanding for all Term Loan Series under this Agreement at such time
and (y) 1.1. Notwithstanding the foregoing, if an Underlying Obligor Default has
occurred and is continuing but sufficient funds have been held in the Collection
Account to rebalance the amount of Outstanding Principal Balances as described
above, application of Principal Collections shall revert to the application
prescribed in subsections (b) and (c) above and payments due to the Equityholder
shall resume. If any such Underlying Obligor Default is cured (provided that any
such Underlying Obligor Default may only be cured with the consent of the
Lenders), this subsection (f) shall no longer apply and all funds on deposit in
the Collection Account shall be applied in the order set forth in subsections
(b) and (c) of this Section 2.05, including payments due to the Equityholder.
For purposes other than those set forth in this Section 2.05(f), at any time an
Underlying Obligor Default has occurred and is continuing, each Borrowing Base
that includes a Loan Asset for which the Underlying Obligor Default has occurred
shall be reduced by the Excluded Asset Amount for such Loan Asset. It is hereby
understood and agreed that the Administrative Agent may deliver a Notice of
Exclusive Control to the Account Bank after the occurrence and during the
continuance of an Event of Default until such Event of Default is no longer
continuing.

SECTION 2.06    Instructions to the Account Bank. All instructions and
directions given to the Account Bank by the Servicer, the Borrower or the
Administrative Agent (as applicable) pursuant to Section 2.05 shall be in
writing (including instructions and directions transmitted to the Account Bank
by telecopy or e-mail). The Servicer and the Borrower shall transmit to the
Administrative Agent by telecopy or e-mail a copy of all instructions and
directions given to the Account Bank by such party pursuant to Section 2.05
concurrently with the delivery thereof. The Administrative Agent shall transmit
to the Servicer and the Borrower by telecopy or e-mail a copy of all
instructions and directions given to the Account Bank by the Administrative
Agent, pursuant to Section 2.05 concurrently with the delivery thereof.

SECTION 2.07    Sale of Loan Assets; Affiliate Transactions.
(a)    Sales. The Borrower may sell or otherwise transfer or dispose of any Loan
Asset (a “Sale”) so long as (i) no Event of Default has occurred and is
continuing, or would result from such Sale, and no event has occurred and is
continuing, or would result from such Sale, which constitutes an Unmatured Event
of Default, (ii) the net cash proceeds from such Sale are deposited in the
Collection Account and (iii) the conditions set forth in Section 2.07(c) for
such Sale are satisfied.
(b)    Release of Lien. Upon confirmation by the Administrative Agent of the
deposit of the amounts set forth in Section 2.07(a) in cash into the Collection
Account and the fulfillment of the other terms and conditions set forth in this
Section 2.07 for a Sale (such date of fulfillment, a “Release Date”), then the
Loan Assets and related Portfolio Assets subject of such Sale shall be removed
from the Collateral Portfolio. Subject to compliance by the Borrower with the
immediately prior sentence, on the Release Date of each subject Loan Asset and
related Portfolio Assets, the Administrative Agent, for the benefit of the
Secured Parties, shall automatically and without further action be deemed to
have released all right, title and interest and any Lien of the Administrative
Agent, for the benefit of the Secured Parties in, to and under such Loan Asset
and related Portfolio Assets and all future monies due or to become due with
respect thereto, without recourse, representation or warranty of any kind or
nature.
(c)    Conditions to Sales. Any Sale of a Loan Asset is subject to the
satisfaction of the following conditions (as certified in writing to the
Administrative Agent by the Borrower):
(i)    the Borrower shall deliver a Borrowing Base Certificate for the
applicable Term Loan Series to the Administrative Agent in connection with (and
reflecting) such Sale and the aggregate Advances Outstanding for the applicable
Term Loan Series (after giving effect to repayments made in connection with such
Sale) do not exceed the Maximum Availability for such Term Loan Series;
(ii)    the Borrower shall deliver a list of all Loan Assets to be subject of a
Sale and for each such Loan Asset, identify the Term Loan Series for which such
Loan was included in the Borrowing Base with respect thereto or acquired with
Advances made thereunder;
(iii)    the Borrower shall give ten Business Days’ notice of such Sale;
(iv)    the Borrower shall notify the Administrative Agent of any amount to be
deposited into the Collection Account in connection with any Sale;
(v)    any repayment of Advances Outstanding in connection with any Sale
hereunder shall comply with the requirements set forth in Section 2.14; and
(vi)    the net cash consideration in connection with such sale shall equal at
least 97% of the Outstanding Principal Balance of the Loan Asset subject to such
sale.
(d)    Affiliate Transactions. Notwithstanding anything to the contrary set
forth herein or in any other Transaction Document, the Borrower shall not Sell
Loan Assets to the Equityholder or to Affiliates of the Equityholder, and no
Transferor nor any Affiliates thereof will have a right or ability to purchase
any Loan Asset, unless (i) such transfer is pursuant to (and in compliance with
the terms, conditions and requirements set forth in) Section 2.07 hereof, and
(ii) to the extent any Loan Asset is sold for less than the Outstanding
Underlying Adjusted Loan Balance thereof in cash, such sale has been consummated
on an arms’ length basis.

SECTION 2.08    Payments and Computations, Etc.
(a)    All amounts to be paid or deposited by the Servicer from amounts received
on the Loan Assets on the Borrower’s behalf, hereunder and in accordance with
this Agreement shall be paid or deposited in accordance with the terms hereof so
that funds are received by the Lenders no later than 2:00 p.m. on the day when
due in lawful money of the United States in immediately available funds to the
account specified in writing by the applicable Lender to the Servicer or such
other account as is designated by the Administrative Agent. Any Obligation
hereunder shall not be reduced by any distribution of any portion of Available
Collections if at any time such distribution is rescinded or required to be
returned by any Lender to the Borrower or any other Person for any reason.
(b)    Other than as otherwise set forth herein, whenever any payment hereunder
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day and such extension of time is
reflected in the computation of interest and fees.
(c)    To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Bankruptcy Law or otherwise, then (i)
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (ii)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent.

SECTION 2.09    Taxes.
(a)    All payments made by an Obligor in respect of a Loan Asset and all
payments made by the Borrower or, at the direction of the Borrower, made by the
Servicer from the Collection Account on behalf of the Borrower (to the extent
amounts are available in the Collection Account) under this Agreement or any
other Transaction Document will be made free and clear of and without deduction
or withholding for or on account of any Taxes, except as required by Applicable
Law. If any Taxes are required by Applicable Law to be withheld from any amounts
payable to any Indemnified Party, then the amount payable to such Person will be
increased (the amount of such increase, the “Additional Amount”) such that every
net payment made under this Agreement after withholding for or on account of any
Taxes (including, without limitation, any Taxes on such increase) is not less
than the amount that would have been paid had no such deduction or withholding
been made. Any amounts deducted or withheld pursuant to this Section 2.09(a)
will be timely paid by the Borrower or Servicer to the applicable Governmental
Authority in accordance with Applicable Law. The foregoing obligation to pay
Additional Amounts with respect to payments required to be made by the Borrower
(or Servicer on Borrower’s behalf, solely as provided in this clause (a), and at
all times subject to Section 2.09(c)) under this Agreement will not, however,
apply with respect to Excluded Taxes.
(b)    The Borrower will indemnify each Indemnified Party for (i) the full
amount of Taxes (other than Excluded Taxes) payable by such Person in respect
of, or required to be withheld from, payments made by or on behalf of the
Borrower hereunder, including Taxes imposed or assessed on or attributable to
Additional Amounts, and (ii) to the extent not described in clause (i), Other
Taxes, payable by such Person, in each case, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on behalf of a Lender,
shall be conclusive absent manifest error. All payments in respect of this
indemnification shall be made within 15 days from the date a written invoice
therefor is delivered to the Borrower, with a copy to the Servicer.
(c)    Within 15 days after the date of any payment by the Borrower or, at the
direction of the Borrower, by the Servicer from the Collection Account on behalf
of the Borrower (to the extent amounts are available in the Collection Account)
to the applicable Governmental Authority of any Taxes pursuant to this
Sections 2.09 and 11.07(b), the Borrower or the Servicer, as applicable, will
furnish to the Administrative Agent at the applicable address set forth on this
Agreement, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent to the extent received by Servicer or Borrower, as
applicable. For the avoidance of doubt, in no case or circumstance is the
Servicer liable to pay any Taxes, and if it pays any such amounts, it will
solely be on behalf of the Borrower, from the Collection Account to the extent
amounts are available therein.
(d)    Each Lender (including any assignee thereof) that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (a “Non‑U.S.
Lender”) shall deliver to the Borrower and the Servicer two properly completed
and duly executed copies of whichever (if any) of the following is applicable
for claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on any payment by the Borrower under this Agreement: (i) U.S.
Internal Revenue Service Form W-8BEN or W-8BEN-E (claiming the benefits of an
applicable tax treaty), W-8IMY, W-8EXP or W-8ECI, or (ii) in the case of a
Non‑U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest” a statement substantially in the form of Exhibit M to the effect that
such Lender is eligible for a complete exemption from withholding of U.S. taxes
under Section 871(h) or 881(c) of the Code (a “Tax Compliance Certificate”) and
a Form W-8BEN or W-8BEN-E, in each case (x) with any required attachments
(including, with respect to any Lender that provides an U.S. Internal Revenue
Service Form W-8IMY, any of the forms or other documentation described in
clauses (i) and (ii) for any of the direct or indirect owners of such Lender)
and (y) any subsequent versions thereof or successors thereto. In addition, each
Lender (including any assignee thereof) that is not a Non-U.S. Lender shall
deliver to the Borrower and the Servicer two copies of U.S. Internal Revenue
Service Form W-9, properly completed and duly executed and claiming complete
exemption, or shall otherwise establish an exemption, from U.S. backup
withholding. Such forms shall be delivered by each Lender on or before the date
it becomes a party to this Agreement. In addition, each Lender shall deliver
such forms promptly upon receiving notice of the obsolescence, expiration or
invalidity of any form previously delivered by such Lender. Each Lender shall
promptly notify the Borrower and the Servicer at any time it determines that it
is no longer in a position to provide any previously delivered certificate to
the Borrower or the Servicer (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this paragraph, a Lender shall not be required to deliver any form pursuant
to this paragraph that such Lender is not legally able to deliver. Midland is
entitled to withhold all amounts required to be withheld by Applicable Law from
any payment hereunder to any Lender until such Lender shall have furnished to
the Servicer any requested forms, certificates, statements or documents. For the
purposes of this Section 2.09(d), “Lender” shall include any other recipients of
payments on the Collateral as directed by any Lender to Midland.
(e)    A Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower and the Servicer, at
the time or times prescribed by applicable law and reasonably requested by the
Borrower or the Servicer, such properly completed and executed documentation or
information prescribed by applicable law as will permit such payments to be made
without withholding or at a reduced rate (or otherwise permit the Borrower and
the Servicer to determine the applicable rate of withholding), provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not subject such Lender to any material
unreimbursed cost or expense or would not materially prejudice the legal or
commercial position of such Lender. If a payment made to a Lender under any
Transaction Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Servicer at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or Servicer such documentation prescribed
by law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and
such additional documentation reasonably requested by the Borrower or Servicer
as may be necessary for the Borrower and Servicer to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(f)    If any Lender determines, in its sole discretion, that it has received a
refund of any Taxes for which it was indemnified by the Borrower, or the
Servicer on behalf of the Borrower, in each case, pursuant to this Section 2.09
or with respect to which the Borrower or the Servicer on behalf of the Borrower,
in each case, has paid Additional Amounts pursuant to this Section 2.09, it
shall pay to the Borrower or the Servicer, as applicable, an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or the Servicer on behalf of the Borrower, in each
case, under this Section 2.09 with respect to the Taxes or Additional Amounts
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including additional Taxes, if any) of such Lender, as the case may be,
incurred in obtaining such refund, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). The
Borrower, upon the request of such Lender, shall repay to such Lender the amount
paid over pursuant to this Section 2.09(f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.09(f), in no event
will the Lender be required to pay any amount to the Borrower pursuant to this
Section 2.09(f) the payment of which would place the Lender in a less favorable
net after-Tax position than the Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.
(g)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.09 shall survive the termination of this Agreement.

SECTION 2.10    Grant of a Security Interest. To secure the prompt, complete and
indefeasible payment in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations and the performance by the Borrower of all of the
covenants and obligations to be performed by such party pursuant to this
Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
(i) the Borrower hereby grants a security interest to the Administrative Agent,
for the benefit of the Secured Parties, in all of the Borrower’s right, title
and interest in, to and under (but none of the obligations under) the following,
whether now owned or hereinafter acquired (collectively, the “Collateral”): (a)
all accounts, money, cash and currency, chattel paper, tangible chattel paper,
electronic chattel paper, intellectual property, goods, equipment, fixtures,
contract rights, general intangibles, documents, instruments, certificates of
deposit, certificated securities, uncertificated securities, financial assets,
securities entitlements, commercial tort claims, securities accounts, deposit
accounts, inventory, investment property, letter-of-credit rights, software,
supporting obligations, accessions or other property consisting of the Loan
Assets, related Portfolio Assets and Collections (but excluding the obligations
thereunder); (b) all Records; (c) all Proceeds of the foregoing; (d) the
Collection Account; and (e) all proceeds and products of the foregoing and (ii)
Holdings hereby grants a security interest to the Administrative Agent, for the
benefit of the Secured Parties, in all of Holding’s right, title and interest in
and to, whether now owned or hereinafter acquired, (a) all investment property
and general intangibles consisting of the ownership, equity or other similar
interests in the Borrower, including shares of capital stock, limited liability
company membership interests and partnership interests, (b) all certificates,
instruments, writings and securities evidencing the foregoing, (c) the operating
agreements or other organizational documents of the Borrower and all options or
other rights to acquire any capital stock, membership or other interests under
such operating agreements or other organizational documents, (d) all dividends,
distributions, capital, profits and surplus and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the foregoing, (e) all books, records and other
written, electronic or other documentation in whatever form maintained now or
hereafter by or for Holdings in connection with, and relating to, the ownership
of, or evidencing or containing information relating to, the foregoing and (f)
all proceeds, supporting obligations and products of any of the foregoing and
all collateral security and guarantees given by any Person with respect to any
of the foregoing (the “Pledged Equity”). For the avoidance of doubt, the
Collateral and Collateral Portfolio shall not include any Delayed Draw Amounts,
and the Borrower does not hereby assign, pledge or grant a security interest in
any such amounts. Anything herein to the contrary notwithstanding, (a) the
Borrower shall remain liable under the Collateral Portfolio and the Collateral
to the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by the Administrative Agent, for the benefit of the Secured
Parties, of any of its rights in the Collateral Portfolio, Collateral or the
Pledged Equity shall not release the Borrower or Holdings from any of its duties
or obligations under the Collateral Portfolio, the Collateral or with respect to
the Pledged Equity, and (c) none of the Administrative Agent, any Lender (nor
its successors and assigns) nor any Secured Party shall have any obligations or
liability under the Collateral Portfolio or Collateral by reason of this
Agreement, nor shall the Administrative Agent, any Lender (nor its successors
and assigns) nor any Secured Party be obligated to perform any of the
obligations or duties of the Borrower thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

SECTION 2.11    Evidence of Debt. The Administrative Agent shall maintain,
solely for this purpose as the agent of the Borrower, at its address referred to
in Section 11.02 a copy of each Assignment and Assumption Agreement delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders, the Commitments of, and principal amounts of (and stated
interest on) the Advances owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and each Lender shall treat each person whose name is
recorded in the Register as a Lender under this Agreement for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts of
(and stated interest on) each participant’s interest in the loans or other
obligations under the Transaction Documents (the “Participant Register”);
provided that (i) no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant's interest in any commitments,
loans, letters of credit or its other obligations under any Transaction
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and (ii) the Administrative Agent shall have no liability or
obligation to make determinations with respect to the rights of Participants
hereunder. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary

SECTION 2.12    Release of Loan Assets.
(a)    The Borrower may obtain the release from the Lien of the Administrative
Agent granted under the Transaction Documents of (i) any Loan Asset (and the
related Portfolio Assets pertaining thereto) removed from the Collateral
Portfolio in accordance with the applicable provisions of Section 2.07, and (ii)
any Loan Asset (and the related Portfolio Assets pertaining thereto) that
terminates or expires by its terms and for which all amounts in respect thereof
have been paid in full by the related Obligors and deposited in the Collection
Account. The Administrative Agent, for the benefit of the Secured Parties, shall
at the sole expense of the Borrower, execute such documents and instruments of
release as may be prepared by the Servicer on behalf of the Borrower, give
notice of such release to the Collateral Custodian (in the form of Exhibit I)
(unless the Collateral Custodian and Administrative Agent are the same Person)
and take other such actions as shall reasonably be requested by the Borrower to
effect such release of the Lien created pursuant to this Agreement. Upon
receiving such notification by the Administrative Agent as described in the
immediately preceding sentence, if applicable, the Collateral Custodian shall
deliver the Loan Asset File to the Servicer, who shall deliver such Loan Asset
File to the Borrower.
(b)    Promptly after the Facility Termination Date, the Liens of the
Administrative Agent (and to the extent that the Borrower identifies Liens held
by such Persons, any Lender) granted under the Transaction Documents shall be
automatically released, for no consideration but at the sole expense of the
Borrower, free and clear of any Lien resulting solely from an act by the
Administrative Agent (and to the extent that the Borrower identifies Liens held
by such Persons, any Lender) under the Transaction Documents, but without any
representation or warranty, express or implied, by or recourse against the
Servicer, the Collateral Custodian, any Lender or the Administrative Agent, and
the Administrative Agent shall promptly execute evidence of any such release as
the Borrower may prepare and present, at the sole expense of the Borrower.

SECTION 2.13    Treatment of Amounts Deposited in the Collection Account.
Amounts deposited by the Borrower or the Servicer in the Collection Account
pursuant to Section 2.07 on account of Loan Assets shall be treated as payments
of Principal Collections for purposes of Section 2.05 and shall be applied a
provided in Section 2.05(c).

SECTION 2.14    Mandatory and Voluntary Prepayments; Termination.
(a)    Unless an agreement is reached otherwise with respect to any Potential
Repayment Event or consent is not obtained with respect to a Material
Modification, each as provided in Section 5.01(e), the Borrower shall prepay the
applicable Advances Outstanding of the Term Loan Series related to the Loan
Asset subject to such Potential Repayment Event or Material Modification in full
within five Business Days of notice thereof to the Borrower from the Lenders
(with a copy to the Administrative Agent).
(b)    Advances may be prepaid in whole or in part at the option of the Borrower
at any time by delivering a Notice of Reduction (which notice shall include a
Borrowing Base Certificate) to the Administrative Agent at least five Business
Days prior to such prepayment (it being understood and agreed that the Borrower
shall not use the proceeds of an Advance or Sale of assets under one Term Loan
Series to voluntarily prepay another Term Loan Series). Upon any prepayment of
Advances Outstanding under any Term Loan Series, the Borrower shall also pay in
full any applicable Prepayment Premium and accrued and unpaid interest and all
costs and expenses of the Secured Parties related to such Advances. The
Administrative Agent or Servicer shall apply amounts received from the Borrower
pursuant to this Section 2.14(b) to the pro rata payment of all accrued and
unpaid interest with respect to such Advances and all costs and expenses of the
Secured Parties related to such Advances until paid in full and thereafter to
prepay the Advances Outstanding under such Term Loan Series. To the extent all
Advances under any Term Loan Series are prepaid in full in accordance with the
terms hereof, the Borrower may terminate such Term Loan Series simultaneously
with the prepayment thereof.
(c)    The Borrower may, at its option, terminate this Agreement and the other
Transaction Documents upon 30 Business Days’ prior written notice to the
Administrative Agent and upon payment in full of all Advances Outstanding under
each Term Loan Series, all accrued and unpaid interest, all accrued and unpaid
fees, costs and expenses of the Secured Parties and payment in full of all other
Obligations. The Administrative Agent shall give prompt notice of any
termination of this Agreement and the other Transaction Documents to the
Lenders. The Majority Lenders may, at their option, terminate this Agreement and
the other Transaction Documents upon 30 Business Days’ prior written notice to
the Administrative Agent and the Borrower, provided that all Advances
Outstanding under each Term Loan Series have been paid in full and the Borrower
has not requested a new Term Loan Series to be established in the 18 months
prior to such date that termination is requested. Any termination of this
Agreement shall be subject to Section 11.05, Section 11.07, and payment of all
accrued and unpaid interest, all accrued and unpaid fees, costs and expenses of
the Secured Parties and payment in full of all other Obligations (other than
contingent obligations not then due and payable).

SECTION 2.15    Collections and Allocations.
(a)    The Servicer shall direct any agent or administrative agent for any Loan
Asset (except for Loan Assets that are actively cash managed and/or have a
separate lockbox for payments pursuant to the terms of the related Loan Asset
documents) to remit all Collections with respect to such Loan Asset, and, if
applicable, to direct the Obligors with respect to such Loan Asset to remit all
Collections with respect to such Loan Asset directly to the Servicer Clearing
Account. The Borrower and the Servicer shall take commercially reasonable steps
to confirm that only funds constituting Collections relating to Loan Assets
shall be deposited into the Collection Account.
(b)    Upon receipt of Collections in the Servicer Clearing Account, the
Servicer shall promptly identify any Collections received as being on account of
Interest Collections, Principal Collections, other Available Collections or
Excluded Amounts and shall transfer, or cause to be transferred, all Available
Collections received directly by it to the Collection Account by the close of
business two Business Days after such Collections are received in the Servicer
Clearing Account. The Servicer shall hold for the benefit of the Administrative
Agent, for the benefit of the Secured Parties, all Available Collections until
so deposited in the Collection Account. The Servicer shall further include a
statement as to the amount of Principal Collections, Interest Collections and
Excluded Amounts on deposit in the Collection Account on each Reporting Date in
the Servicing Report delivered pursuant to Section 6.08(b).
(c)    The Borrower shall, and shall cause its Affiliates to, deposit all
Available Collections received by the Borrower or its Affiliates with respect to
the Collateral Portfolio to the Collection Account within two Business Days
after receipt and shall, and shall cause its Affiliates to, hold in trust for
the benefit of the Administrative Agent, for the benefit of the Secured Parties,
all such Available Collections until so deposited.
(d)    Within two Business Days of the Cut-Off Date with respect to any Loan
Asset, the Servicer will deposit into the Collection Account all Available
Collections received in respect of such Loan Asset.
(e)    Notwithstanding the fact that Excluded Amounts are part of the Collateral
Portfolio and constitute Loan Assets, prior to the delivery of a Notice of
Exclusive Control by the Administrative Agent to the Servicer and Account Bank,
the Servicer may (on behalf of the Borrower) withdraw from the Collection
Account any deposits thereto constituting Excluded Amounts if the Servicer has,
prior to such withdrawal, identified to the Administrative Agent the calculation
of such Excluded Amounts. After the delivery of a Notice of Exclusive Control,
the Administrative Agent may withdraw from the Collection Account any deposits
therein constituting Excluded Amounts.
(f)    Until the Facility Termination Date, the Borrower shall not have any
rights of withdrawal, with respect to amounts held in the Collection Account.
(g)    The Servicer shall notify the Borrower and Initial Lender in writing of
the location and account number of each Escrow Account it establishes and shall
notify the Borrower prior to any change thereof. Withdrawals of amounts from an
Escrow Account may be made, subject to any express provisions to the contrary
herein, applicable laws and to the terms of the related Loan Agreements
governing the use of the Escrow Payments, only: (i) to effect payment of taxes,
assessments, insurance premiums, ground rents and other items required or
permitted to be paid from escrow by such Loan Agreements; (ii) to refund to the
Obligors any sums determined to be in excess of the amounts required to be
deposited therein; (iii) to pay interest, if required under the applicable Loan
Agreements, to the Obligors on balances in the Escrow Accounts; provided,
however Midland will not be responsible for paying a rate in excess of a
reasonable and customary rate earned on similar accounts; (iv) to apply funds to
the indebtedness of the applicable Loan Asset in accordance with the terms of
the related Loan Agreement; (v) to withdraw any amount deposited in the Escrow
Accounts which was not required to be deposited therein; or (vi) to clear and
terminate the Escrow Accounts after the Facility Termination Date.

SECTION 2.16    Extension of Scheduled Maturity Date. The Borrower may extend
the applicable date set forth in the definition of “Scheduled Maturity Date” for
any Term Loan Series for one additional period of two years (“Extension”) so
long as (i) the Borrower has given written notice of such election to the
Administrative Agent (who shall promptly notify the Lenders) not less than 10
Business Days prior to the Scheduled Maturity Date, (ii) no Unmatured Event of
Default or Event of Default has occurred and is continuing or would occur as a
result of the Extension and (iii) the representations and warranties contained
in Sections 4.01, 4.02 and 4.06 are true and correct in all material respects on
the date of such request and the Scheduled Maturity Date being extended (or, in
the case of any such representation or warranty expressly stated to have been
made as of a specific date, as of such specific date). During the period of any
Extension, (a) no new Advances will be required to be made under the applicable
Term Loan Series, (b) the applicable provisions of the Letter Agreement for such
Term Loan Series shall apply with respect thereto and (c) no distributions shall
be made to the Equityholder under Section 2.05(b) with respect to the applicable
Term Loan Series during such Extension until the applicable Term Loan Series is
paid in full. In connection with an Extension, the Scheduled Maturity Date for
the applicable Term Loan Series shall be automatically extended as provided
above and in conformance with Section 11.01(b).

SECTION 2.17    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
(ii)    subject any Lender to any Taxes (other than Taxes indemnified under
Section 2.09 (including Other Taxes) or Excluded Taxes) on its Advances,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any Advance or of maintaining its
obligation to make any such Advance or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Advances made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)    A certificate of a Lender Bank setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 2.17(a) or (b) and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.17 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.17 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

ARTICLE III.    
CONDITIONS PRECEDENT

SECTION 3.01    Conditions Precedent to Effectiveness.
(a)    This Agreement shall be effective upon, and no Lender shall be obligated
to make any Advance hereunder from and after the Closing Date, nor shall any
Lender, the Collateral Custodian, the Servicer, the Account Bank or the
Administrative Agent be obligated to take, fulfill or perform any other action
hereunder, until, the satisfaction of the following conditions precedent:
(i)    this Agreement, all other Transaction Documents and all other agreements
and opinions of counsel listed on Schedule I hereto or counterparts hereof or
thereof shall have been duly executed by, and delivered to, the parties hereto
and thereto;
(ii)    all up-front expenses and fees (including reasonable legal fees and any
fees required under the Fee Letters) that are required to be paid hereunder or
by the Fee Letters and are invoiced at least three Business Days prior to the
Closing Date shall have been paid in full;
(iii)    the representations and warranties contained in Sections 4.01, 4.02 and
4.06 are true and correct (as certified by the Borrower);
(iv)    the Borrower has received all material governmental, shareholder and
third party consents and approvals necessary (or any other material consents as
determined in the reasonable discretion of the Lenders) in connection with the
transactions contemplated by this Agreement and the other Transaction Documents
and all applicable waiting periods shall have expired without any action being
taken by any Person that could reasonably be expected to restrain, prevent or
impose any material adverse conditions on the Borrower or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the Lenders
could reasonably be expected to have such effect;
(v)    no action, proceeding or investigation shall have been instituted,
threatened or proposed before any Governmental Authority to enjoin, restrain, or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of this Agreement or the other Transaction or the consummation of
the transactions contemplated hereby or thereby, or which, in the Lenders’ sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Transaction Documents or the
consummation of the transactions contemplated hereby or thereby; and
(vi)    the Administrative Agent shall have received all documentation and other
information requested by the Administrative Agent acting at the direction of the
Majority Lenders or required by regulatory authorities with respect to the
Borrower and the Servicer under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act, all in form and substance reasonably satisfactory to the Administrative
Agent.

SECTION 3.02    Conditions Precedent to the Initial Advance and All Advances.
Each Advance under any Term Loan Series (including the Initial Advance on the
Initial Advance Date, except as explicitly set forth below) to the Borrower from
the Lenders under such Term Loan Series shall be subject to the further
conditions precedent that:
(a)    As of the Initial Advance Date, the following conditions precedent shall
have been satisfied (in addition to those conditions precedent set forth in
Section 3.02(b)):
(i)    the Collection Account has been established pursuant to the Collection
Account Agreement; and
(ii)    the Borrower has a valid ownership interest in the agreed-upon initial
pool of Eligible Loan Assets (as set forth in Schedule II to the Letter
Agreement as of the Closing Date) and all actions required to be taken or
performed under Section 3.04 with respect to the Transfer of such Eligible Loan
Assets has been taken or satisfied.
(b)    On the Advance Date of an Advance under any Term Loan Series, the
following statements shall be true and correct, and the Borrower by accepting
any amount of such Advance shall be deemed to have certified that:
(i)    if requested, the Initial Lender shall have received a duly executed copy
of its Term Loan Note relating to the Term Loan Series under which such Advance
is to be made;
(ii)    the Borrower shall have delivered to the Administrative Agent a Notice
of Borrowing and a Borrowing Base Certificate as provided in Section 2.02(b);
(iii)    on and as of such Advance Date, after giving effect to such Advance and
the transactions related thereto, including the use of proceeds thereof, the
Advances Outstanding under such Term Loan Series does not exceed the Maximum
Availability for such Term Loan Series on such Advance Date;
(iv)    no Unmatured Event of Default or Event of Default has occurred and is
continuing, or would result from such Advance or application of proceeds
therefrom;
(v)    the representations and warranties contained in Sections 4.01, 4.02 and
4.06 are true and correct in all material respects before and after giving
effect to such Advance and to the application of proceeds therefrom, on and as
of such day as though made on and as of such date (or, in the case of any such
representation or warranty expressly stated to have been made as of a specific
date, as of such specific date);
(vi)    such Advance Date is prior to the applicable Commitment Termination Date
(for the avoidance of doubt, the Commitment Termination Date shall include any
longer period as agreed between the Borrower and the Lenders with respect to any
Delayed Draw Loan Asset);
(vii)    with respect to the Transfer of any Loan Asset on such Advance Date,
all actions required to be taken or performed under Section 3.04 with respect to
such Transfer have been taken or satisfied; and
(viii)    all expenses and fees (including reasonable legal fees and any fees
required under the Fee Letters) that are required to be paid hereunder or by the
Fee Letters shall have been paid in full.
(c)    On or prior to the Advance Date for any Advance, the Borrower shall have
provided to the Administrative Agent and the Servicer (which may be provided
electronically) the Loan Asset Schedule as updated to include each of the
Eligible Loan Assets included in the Borrowing Base delivered in connection with
such Advance.

SECTION 3.03    Advances Do Not Constitute a Waiver. No Advance made hereunder
shall constitute a waiver of any condition to any Lender’s obligation to make
such an Advance unless such waiver is in writing and executed by such Lender.

SECTION 3.04    Conditions to Transfers of Loan Assets. Each Transfer of a Loan
Asset shall be subject to the further conditions precedent that:
(a)    the Borrower shall have delivered to the Administrative Agent (with a
copy to the Collateral Custodian) no later than 5:00 p.m. on the date that is
five Business Days prior to the related Cut-Off Date: (A) a Borrowing Base
Certificate, and (B) a Loan Asset Schedule, in each case reflecting the Transfer
of such Loan Asset;
(b)    the Borrower shall have delivered to the Collateral Custodian the Loan
Asset File for such Loan Asset;
(c)    all actions required to be taken or performed (including the filing of
UCC financing statements) in order to give the Administrative Agent, for the
benefit of the Secured Parties, a first priority perfected security interest
(subject only to Permitted Liens) in such Loan Asset and the Portfolio Assets
related thereto and the proceeds thereof shall have been taken or performed; and
(d)    no Event of Default exists, or would result from such Transfer.
Each Transfer of a Loan Asset pursuant to this Section 3.04 shall be deemed a
representation and warranty by the Borrower that the conditions specified in
this Section 3.04 have been met.

ARTICLE IV.    
REPRESENTATIONS AND WARRANTIES

SECTION 4.01    Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants to the Secured Parties as follows:
(a)    Organization, Good Standing and Due Qualification. The Borrower is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware, with all requisite limited liability
company power and authority necessary to own the Loan Assets and the Collateral
Portfolio and to conduct its business as such business is presently conducted
and to enter into and perform its obligations pursuant to this Agreement and the
other Transaction Documents to which it is a party. The Borrower is duly
qualified to do business as a limited liability company, and has obtained all
licenses and approvals under the laws of the State of Delaware, and in all other
jurisdictions necessary to own its assets and to transact the business in which
it is engaged, and is duly qualified, and in good standing under the laws of the
State of Delaware, and in each other jurisdiction where the transaction of such
business or its ownership of the Loan Assets and the Collateral Portfolio and
the conduct of its business requires such qualification except as would not
reasonably be expected to have a Material Adverse Effect.
(b)    Power and Authority; Due Authorization; Execution and Delivery. The
Borrower (i) has the power, authority and legal right to (x) execute and deliver
this Agreement and the other Transaction Documents to which it is a party and
(y) perform and carry out the terms of this Agreement and the other Transaction
Documents to which it is a party and the transactions contemplated thereby, and
(ii) has taken all necessary action to (x) authorize the execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which it is a party, (y) grant to the Administrative Agent, for the benefit of
the Secured Parties, a first priority perfected security interest in the
Collateral on the terms and conditions of this Agreement and the other
Transaction Documents, subject only to Permitted Liens, and (z) authorize
Midland to perform the actions contemplated herein. This Agreement and each
other Transaction Document to which the Borrower is a party have been duly
executed and delivered by Holdings and the Borrower.
(c)    Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as the enforceability hereof and
thereof may be limited by Bankruptcy Laws and by general principles of equity.
(d)    All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or the transfer of an ownership
interest in the Loan Assets or grant of a security interest in the Collateral,
other than such as have been met or obtained and are in full force and effect.
(e)    No Violation. The execution, delivery and performance of this Agreement
and the other Transaction Documents and all other agreements and instruments
executed and delivered or to be executed and delivered in connection with the
Transfer of any Loan Asset will not (i) conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, the Borrower’s certificate of formation
or limited liability company agreement (ii) result in the creation or imposition
of any Lien on the Collateral other than Permitted Liens or (iii) violate any
Applicable Law in any material respect or (iv) violate any contract or other
agreement to which the Borrower is a party or by which the or any property or
assets of the Borrower may be bound.
(f)    No Proceedings. There is no litigation, proceeding or investigation
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any properties of the Borrower, before any Governmental Authority (i) asserting
the invalidity of this Agreement or any other Transaction Document, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document or (iii) that could reasonably be
expected to be adversely determined, and, if so determined, either individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect .
(g)    No Liens. The Collateral is owned by the Borrower free and clear of any
Liens except for Permitted Liens.
(h)    Transfer of Collateral Portfolio. Except as otherwise expressly permitted
by the terms of this Agreement, no item of Collateral Portfolio has been Sold,
assigned or pledged by the Borrower to any Person, other than in accordance with
Article II and the grant of a security interest therein to the Administrative
Agent, for the benefit of the Secured Parties, pursuant to the terms of this
Agreement.
(i)    Sole Purpose. The Borrower has been formed solely for the purpose of
engaging in transactions contemplated by this Agreement, and has not engaged in
any business activity other than the type expressly permitted under Section
5.01(a). The Borrower is not party to any agreements other than this Agreement
and the other Transaction Documents to which it is a party and the Required Loan
Documents and other agreements listed on the Loan Asset Checklist for each Loan
Asset in respect of which the Borrower is a lender.
(j)    Separate Entity. The Borrower is operated as an entity with assets and
liabilities distinct from those of the Equityholder, and any Affiliates thereof,
and the Borrower hereby acknowledges that the Administrative Agent and the
Lenders are entering into the transactions contemplated by this Agreement in
reliance upon the Borrower’s identity as a separate legal entity from the
Equityholder, and from each such other Affiliate of the Equityholder.
(k)    No Injunctions. No injunction, writ, restraining order or other order of
any nature adversely affects the Borrower’s performance of its obligations under
this Agreement or any Transaction Document to which the Borrower is a party.
(l)    Taxes. All tax returns (including, without limitation, all foreign,
federal, state, local and other tax returns whether filed on a standalone or
group basis) required to be filed by, on behalf of or with respect to the income
and assets of the Borrower (Including the Collateral Portfolio) have been timely
filed and the Borrower is not liable for Taxes payable by any other Person,
except as could not reasonably be expected to have a Material Adverse Effect.
The Borrower has paid or made adequate provisions for the payment of all Taxes,
assessments and other governmental charges made against it or any of its
property (including the Collateral Portfolio) except for those Taxes being
contested in good faith by appropriate proceedings and in respect of which it
has established proper reserves in accordance with GAAP on its books or as could
not reasonably be expected to have a Material Adverse Effect. No Tax lien or
similar adverse claim has been filed, and no claim is being asserted, with
respect to any such Tax, assessment or other governmental charge.
(m)    Location. Except as permitted pursuant to Section 5.02(n), the Borrower’s
location (within the meaning of Article 9 of the UCC) is Delaware. Except as
permitted pursuant to Section 5.02(n), the principal place of business and chief
executive office of the Borrower (and the location of the Borrower’s records
regarding the Collateral (other than those delivered to the Collateral Custodian
pursuant to this Agreement)) is located at the address set forth under its name
in Section 11.02.
(n)    Tradenames. Except as permitted pursuant to Section 5.02(n), the
Borrower’s legal name is as set forth in this Agreement. Except as permitted
pursuant to Section 5.02(n), the Borrower has not changed its name since its
formation; does not have tradenames, fictitious names, assumed names or “doing
business as” names. The Borrower’s only jurisdiction of formation is Delaware,
and, except as permitted pursuant to Section 5.02(n), the Borrower has not
changed its jurisdiction of formation.
(o)    No Subsidiaries. The Borrower does not own or hold the equity interests
in any other Person.
(p)    Reports Accurate. All Notices of Borrowing, Borrowing Base Certificates
and other written or electronic information, exhibits, financial statements,
documents, books, records or reports furnished by the Borrower to the
Administrative Agent, the Servicer or the Collateral Custodian in connection
with this Agreement and the other Transaction Documents are accurate, true and
correct in all material respects, and no such document contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading; provided that, solely with
respect to written or electronic information furnished by the Borrower which was
provided to the Borrower from an Obligor with respect to a Loan Asset, such
information need only be accurate, true and correct to the knowledge of the
Borrower; provided, further, that the foregoing proviso shall not apply to any
information presented in a Notice of Borrowing or Borrowing Base Certificate.
(q)    Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including, without
limitation, the use of Proceeds from the sale of any item in the Collateral
Portfolio) will violate or result in a violation of Section 7 of the Exchange
Act or Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R., Chapter II. The Borrower does not own or intend to carry or
purchase, and no proceeds from the Advances will be used to carry or purchase,
any “margin stock” within the meaning of Regulation U or to extend “purpose
credit” within the meaning of Regulation U.
(r)    Event of Default/Unmatured Event of Default. No event has occurred which
constitutes an Event of Default or Unmatured Event of Default, in each case,
which has not been previously disclosed to the Administrative Agent in writing.
(s)    ERISA. Except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, (i) the present value of all
vested benefits under each “employee pension benefit plan” as such term is
defined in Section 3(2) of ERISA, other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate of the Borrower or to which the Borrower or any ERISA
Affiliate of the Borrower contributes or has an obligation to contribute, or has
any liability (each, a “Pension Plan”), does not exceed the value of the assets
of the Pension Plan allocable to such vested benefits (based on the value of
such assets as of the last annual valuation date for the Pension Plan)
determined in accordance with the assumptions used for funding such Pension Plan
pursuant to Sections 412 and 430 of the Code for the applicable plan year; (ii)
no failure by the Borrower to meet the minimum funding standard set forth in
Sections 302(a) or 303 of ERISA and Sections 412(a) and 430 of the Code has
occurred with respect to any Pension Plan; (iii) neither the Borrower nor any
ERISA Affiliate of the Borrower has withdrawn from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA); (iv) no Reportable Event
has occurred with respect to any Pension Plan; (v) no notice of intent to
terminate a Pension Plan has been filed by the plan administrator under Section
4041 of ERISA, nor has any Pension Plan been terminated under Section 4041 of
ERISA and (vi) the Pension Benefit Guaranty Corporation has not instituted
proceedings to terminate, or appointed a trustee to administer, a Pension Plan
under Section 4042 of ERISA, and no event has occurred or condition exists which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan.
(t)    Broker-Dealer. The Borrower is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.
(u)    Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Borrower, or the Servicer on the
Borrower’s behalf, to send Collections with respect to the Collateral Portfolio.
The Borrower has not granted any Person other than the Administrative Agent, for
the benefit of the Secured Parties, an interest in the Collection Account.
(v)    Loan Assignments. Other than Loan Assets originated by the Borrower, the
Loan Assignments are the only agreements pursuant to which the Borrower acquires
a Loan Asset. The Borrower accounts for each Transfer of a Loan Asset under a
Loan Assignment as a full transfer of such Loan Asset in its books and records.
(w)    Investment Company Act. The Borrower is not required to register as an
“investment company” under the provisions of the 1940 Act.
(x)    Compliance with Applicable Law. Except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
the Borrower has complied with all Applicable Law to which it may be subject,
and no item of the Collateral Portfolio contravenes any Applicable Law
(including, without limitation, all applicable predatory and abusive lending
laws, laws, rules and regulations relating to licensing, truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy).
(y)    Collections. All Available Collections received by the Borrower or its
Affiliates with respect to the Collateral Portfolio are held in trust for the
benefit of the Administrative Agent, for the benefit of the Secured Parties,
until deposited into the Collection Account as provided herein.
(z)    Set-Off etc. No Loan Asset has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Borrower, the
Transferor, if any, or the Obligor thereof, and no item in the Collateral
Portfolio is subject to compromise, adjustment, extension, satisfaction,
subordination, rescission, set-off, counterclaim, defense, abatement,
suspension, deferment, deduction, reduction, termination or modification,
whether arising out of transactions concerning the Collateral Portfolio or
otherwise, by the Borrower, the Transferor, if any, or the Obligor with respect
thereto, except, in each case, for amendments, extensions and modifications, if
any, permitted pursuant to Section 5.02(e).
(aa)    Environmental. With respect to each item of Underlying Collateral as of
the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a Federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan Asset related to such Underlying Collateral, the Borrower has not
received any written notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral.
(bb)    Anti-Money Laundering Laws. As of the date of this Agreement, each
Payment Date or payment date under Section 2.05, and at all times until this
Agreement has been terminated and all amounts hereunder have been paid in full,
that: (A) no Borrower Covered Entity (1) is a Sanctioned Person; (2) has any of
its assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (3) does business in
or with, or derives any of its income from investments in or transactions with,
any Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law; or (4) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law; (B) the proceeds of this Agreement will not be used by
Borrower, or to Borrower’s actual knowledge by any other Person, to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any Law; (C) the
funds used to pay Midland, to the extent received from Borrower, are not derived
from any unlawful activity; and (D) to Borrower’s knowledge, each Borrower
Covered Entity is in compliance with, and no Borrower Covered Entity engages in
any dealings or transactions prohibited by, any Anti-Terrorism Law. The Borrower
covenants and agrees that it shall promptly notify the Servicer in writing upon
the occurrence of a Reportable Compliance Event, except to the extent such
notice is prohibited by applicable Law.
(cc)    Security Interest.
(i)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Administrative
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Borrower;
(ii)    the Collateral Portfolio is comprised of “instruments”, “financial
assets”, “security entitlements”, “general intangibles”, “chattel paper”,
“accounts”, “certificated securities”, “uncertificated securities”, “securities
accounts”, “deposit accounts”, “supporting obligations” or “insurance” (each as
defined in the applicable UCC), and the proceeds of the foregoing, or such other
category of collateral under the applicable UCC as to which the Borrower has
complied with its obligations under this Section 4.01(cc);
(iii)    the Collection Account is not in the name of any Person other than the
Borrower, subject to the lien of the Administrative Agent, for the benefit of
the Secured Parties;
(iv)    the Collection Account constitutes a “deposit account” as defined in the
applicable UCC;
(v)    the Borrower, the Account Bank, the Servicer and the Administrative
Agent, on behalf of the Secured Parties, have entered into the Collection
Account Agreement;
(vi)    the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral and
that portion of the Loan Assets in which a security interest granted to the
Administrative Agent, on behalf of the Secured Parties, under this Agreement may
be perfected by filing; provided that filings in respect of real property shall
not be required;
(vii)    other than as expressly permitted by the terms of the Transaction
Documents, this Agreement and the security interest granted to the
Administrative Agent, on behalf of the Secured Parties, pursuant to this
Agreement, the Borrower has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral. The Borrower has not
authorized the filing of and is not aware of any financing statements against
the Borrower that include a description of collateral covering the Collateral
other than any financing statement (A) relating to the security interests
granted to the Borrower under each Loan Assignment, or (B) that has been
terminated or fully and validly assigned to the Administrative Agent on or prior
to the Cut-Off Date for the applicable Loan Asset, or (C) reflecting the
transfer of assets on a Release Date pursuant to (and simultaneously with or
subsequent to) the consummation of any transaction contemplated under (and in
compliance with the conditions set forth in) Section 2.07. The Borrower is not
aware of the filing of any judgment or Tax lien filings against the Borrower,
other than Permitted Liens;
(viii)    none of the underlying promissory notes, or related loan registers, as
applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Administrative Agent, on behalf of the Secured
Parties;
(ix)    with respect to any Collateral that constitutes a “certificated
security,” such certificated security has been delivered to the Collateral
Custodian, on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed to the Administrative Agent, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Administrative Agent, for the benefit of the Secured Parties, upon
original issue or registration of transfer by the Borrower of such certificated
security; and
(x)    with respect to any Collateral that constitutes an “uncertificated
security”, the Borrower has caused the issuer of such uncertificated security to
register the Administrative Agent, on behalf of the Secured Parties, as the
registered owner of such uncertificated security.
(dd)    Non-Exempt. The Borrower is not a Non-Exempt Person.

SECTION 4.02    Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio. The Borrower hereby represents and
warrants to the Secured Parties as follows:
(a)    Eligibility of Collateral Portfolio. (i) The Loan Asset Schedule, each
Borrowing Base Certificate and the information contained in each Notice of
Borrowing is an accurate and complete listing of all the Loan Assets contained
in the Collateral Portfolio as of the related Cut-Off Date or Advance Date, as
applicable, and the information contained therein with respect to the identity
of such item of Collateral Portfolio and the amounts owing thereunder is true
and correct as of the related Cut-Off Date or Advance Date, as applicable, (ii)
each Loan Asset designated on the Loan Asset Schedule or any Borrowing Base
Certificate as an Eligible Loan Asset and each Loan Asset included as an
Eligible Loan Asset in any calculation of Borrowing Base is an Eligible Loan
Asset, (iii) the Borrower has complied in all material respects with the
requirements of this Agreement, including Article XII, with respect to each Loan
Asset, including delivery to the Collateral Custodian of the Loan Asset File
therefor and (iv) with respect to each item of Collateral Portfolio, all
consents, licenses, approvals or authorizations of or registrations or
declarations of any Governmental Authority or any Person required to be
obtained, effected or given by the Borrower in connection with the grant of a
security interest in each item of Collateral Portfolio to the Administrative
Agent, for the benefit of the Secured Parties, have been duly obtained, effected
or given and are in full force and effect. For the avoidance of doubt, any
inaccurate representation that a Loan Asset is an Eligible Loan Asset hereunder
shall not constitute an Event of Default if the aggregate Advances Outstanding
under such Term Loan Series related to such Loan Asset do not exceed the Maximum
Availability for such Term Loan Series assuming such Loan Asset was not included
as an Eligible Loan Asset in the calculation of the Borrowing Base for such Term
Loan Series.
(b)    No Fraud. To the knowledge of the Borrower, each Loan Asset was
originated without any fraud or misrepresentation on the part of the Obligor or
Transferor, if any, of such Loan Asset.

SECTION 4.03    Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants, as of the Closing Date, as of each applicable
Cut-Off Date, as of each applicable Advance Date and as of each Reporting Date,
as follows:
(a)    Organization; Power and Authority. It is a duly organized and validly
existing as a national banking association in good standing under the laws of
the United States. It has full power, authority and legal right to execute,
deliver and perform its obligations as Servicer under this Agreement and the
other Transaction Documents to which it is a party.
(b)    Due Authorization. The execution and delivery of this Agreement and the
other Transaction Documents to which it is a party and the consummation of the
transactions provided for herein and therein have been duly authorized by all
necessary organizational action on its part.
(c)    No Conflict. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party, the performance of the
transactions contemplated hereby or thereby and the fulfillment of the terms
hereof or thereof will not conflict with, result in any breach of its
organizational documents or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Servicer is a party or by which it or any of its property is bound.
(d)    No Violation. The execution and delivery of this Agreement and the other
Transaction Documents, the performance of the transactions contemplated hereby
and thereby and the fulfillment of the terms hereof and thereof will not
conflict with or violate, in any respect, any Applicable Law if compliance
therewith is necessary (x) to ensure the enforceability of any Loan Asset or (y)
for Servicer to perform its obligations under this Agreement in accordance with
the terms hereof.
(e)    All Consents Required; No Proceedings or Injunction. All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Servicer, required in connection with the execution
and delivery of this Agreement and the other Transaction Documents to which it
is a party, the performance by the Servicer of the transactions contemplated
hereby and thereby and the fulfillment by the Servicer of the terms hereof and
thereof have been obtained to the extent necessary (x) to ensure the
enforceability of any Loan Asset, or (y) for Servicer to perform its obligations
under this Agreement in accordance with the terms hereof. There is no
litigation, proceeding or investigation pending or, to the knowledge of the
Servicer, threatened against the Servicer, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any other Transaction Document
or (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document. No injunction,
writ, restraining order or other order of any nature adversely affects the
Servicer’s performance of its obligations under this Agreement or any
Transaction Document to which the Servicer is a party.
(f)    Validity, Etc. The Agreement and the other Transaction Documents to which
it is a party constitute the legal, valid and binding obligation of the
Servicer, enforceable against the Servicer in accordance with its terms, except
as such enforceability may be limited by applicable Bankruptcy Laws and general
principles of equity.
(g)    Reports Accurate. All Servicing Reports and other written or electronic
information, exhibits, financial statements, documents, books, records or
reports, in all cases, prepared and furnished by the Servicer to the
Administrative Agent or the Collateral Custodian in connection with this
Agreement are, as of their date, accurate, true and correct in all material
respects, and no such document contains any material misstatement of fact or
omits to state a material fact or any fact necessary to make the statements
contained therein not misleading; provided, that for the purposes of the
production by the Servicer of any reports, documents or information required
under this Agreement, the Servicer may conclusively rely (absent bad faith or
manifest error, and without investigation, inquiry, independent verification or
any duty or obligation to recompute, verify, or recalculate any of the amounts
and other information contained in) on any reports, documents or information
provided to it by any Obligor or any other third party without any liability to
the Servicer for such reliance.
(h)    Servicing Standard. The Servicer has complied in all material respects
with the Servicing Standard with regard to the servicing of the Loan Assets.
(i)    Collections. All Available Collections received by the Servicer or its
Affiliates with respect to the Collateral Portfolio are held for the benefit of
the Administrative Agent, for the benefit of the Secured Parties, until
deposited into the Collection Account as provided herein.
(j)    Servicer Termination Event. No event has occurred which constitutes a
Servicer Termination Event (other than any Servicer Termination Event which has
previously been disclosed to the Administrative Agent as such).

SECTION 4.04    Representations and Warranties of each Lender.
(a)    [Reserved].
(b)    Due Organization, Qualification and Authority; Enforceability. Each
Lender hereby individually represents and warrants, as to itself, that it (i) is
duly organized, validly existing and in good standing under the laws of its
formation, and is duly qualified to transact business, in good standing and
licensed in each state to the extent necessary to perform its duties and
obligations under this Agreement in accordance with the terms of this Agreement;
(ii) has the full power, authority and legal right to execute and deliver this
Agreement and to perform in accordance herewith; (iii) has duly authorized the
execution, delivery and performance of this Agreement and has duly executed and
delivered this Agreement. This Agreement constitutes the valid, legal, binding
obligation of the Lender, except as the enforceability hereof may be limited by
Bankruptcy Laws and by general principles of equity.
(c)    Anti-Money Laundering/International Trade Law Compliance. Each Lender
hereby individually represents and warrants, as to itself, that (A) as of the
date of this Agreement (or the date of the Assignment and Assumption Agreement,
as applicable), each Payment Date or payment date under Section 2.05, and at all
times until this Agreement has been terminated and all amounts hereunder have
been paid in full, that (1) no Lender Covered Entity (a) is a Sanctioned Person;
(b) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law; (c)
does business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (d) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law; and (2) to the knowledge of such Lender,
each Lender Covered Entity is in compliance with, and no Lender Covered Entity
engages in any dealings or transactions prohibited by, any Anti-Terrorism Law;
and (B) (1) the proceeds of this Agreement will not be used by Lender, or to
Lender’s actual knowledge by any other Person, to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; and (2) the
funds used to pay Midland, to the extent received from such Lender, are not
derived from any unlawful activity. Each Lender covenants and agrees that it
shall promptly notify the Servicer in writing upon the occurrence of a
Reportable Compliance Event with respect to any Lender Covered Entity.

SECTION 4.05    Representations and Warranties of the Collateral Custodian. The
Collateral Custodian represents and warrants, as of the Closing Date and as of
each Cut-Off Date, as follows:
(a)    Organization; Power and Authority. It is a duly organized and validly
existing as a national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement and the other Transaction Documents to which it is a party.
(b)    Due Authorization. The execution and delivery of this Agreement and the
other Transaction Documents to which it is a party and the consummation of the
transactions provided for herein and therein have been duly authorized by all
necessary organizational action on its part.
(c)    No Conflict. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with, result in any breach of its
organizational documents or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Custodian is a party or by which it or any of its property is bound.
(d)    No Violation. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with or violate, in any respect, any
Applicable Law if compliance therewith is necessary (x) to ensure the
enforceability of any Loan Asset, or (y) for the Collateral Custodian to perform
its obligations under this Agreement in accordance with the terms hereof.
(e)    All Consents Required; No Proceedings or Injunction. All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Collateral Custodian, required in connection with
the execution and delivery of this Agreement and the other Transaction Documents
to which it is a party, the performance by the Collateral Custodian of the
transactions contemplated hereby and thereby and the fulfillment by the
Collateral Custodian of the terms hereof and thereof have been obtained to the
extent necessary (x) to ensure the enforceability of any Loan Asset, or (y) for
the Collateral Custodian to perform its obligations under this Agreement in
accordance with the terms hereof. There is no litigation, proceeding or
investigation pending or, to the knowledge of the Collateral Custodian,
threatened against the Collateral Custodian, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any other Transaction Document
or (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document. No injunction,
writ, restraining order or other order of any nature adversely affects the
Collateral Custodian’s performance of its obligations under this Agreement or
any Transaction Document to which the Collateral Custodian is a party.
(f)    Validity, Etc. The Agreement and the other Transaction Documents to which
it is a party constitute the legal, valid and binding obligation of the
Collateral Custodian, enforceable against the Collateral Custodian in accordance
with its terms, except as such enforceability may be limited by applicable
Bankruptcy Laws and general principles of equity.

SECTION 4.06    Representations and Warranties of Holdings. Holdings hereby
represents and warrants to the Secured Parties as follows:
(a)    Organization, Good Standing and Due Qualification. Holdings is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, with all requisite limited liability company
power and authority necessary to grant a security interest in the Pledged Equity
and to conduct its business as such business is presently conducted and to enter
into and perform its obligations pursuant to this Agreement and the other
Transaction Documents to which it is a party. Holdings is duly qualified to do
business as a limited liability company, and has obtained all licenses and
approvals under the laws of the State of Delaware, and in all other
jurisdictions necessary to own its assets and to transact the business in which
it is engaged, and is duly qualified, and in good standing under the laws of the
State of Delaware, and in each other jurisdiction where the transaction of such
business or its ownership of the Loan Assets and the Collateral Portfolio and
the conduct of its business requires such qualification except as would not
reasonably be expected to have a Material Adverse Effect.
(b)    Power and Authority; Due Authorization; Execution and Delivery. Holdings
(i) has the power, authority and legal right to (x) execute and deliver this
Agreement and the other Transaction Documents to which it is a party and
(y) perform and carry out the terms of this Agreement and the other Transaction
Documents to which it is a party and the transactions contemplated thereby, and
(ii) has taken all necessary action to (x) authorize the execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which it is a party and (y) grant to the Administrative Agent, for the benefit
of the Secured Parties, a first priority perfected security interest in the
Pledged Equity on the terms and conditions of this Agreement and the other
Transaction Documents to which it is a party, subject only to Permitted Liens.
This Agreement and each other Transaction Document to which Holdings is a party
have been duly executed and delivered by the Borrower.
(c)    Binding Obligation. This Agreement and each of the other Transaction
Documents to Holdings is a party constitutes the legal, valid and binding
obligation of Holdings, enforceable against Holdings in accordance with their
respective terms, except as the enforceability hereof and thereof may be limited
by Bankruptcy Laws and by general principles of equity.
(d)    All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or grant of a security interest
in the Pledged Equity, other than such as have been met or obtained and are in
full force and effect.
(e)    No Violation. The execution, delivery and performance of this Agreement
and the other Transaction Documents will not (i) conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the certificate of formation
or limited liability company agreement of Holdings (ii) result in the creation
or imposition of any Lien on the Pledged Equity other than Permitted Liens or
(iii) violate any Applicable Law in any material respect or (iv) violate any
contract or other agreement to which Holdings is a party or by which the or any
property or assets of Holdings may be bound.
(f)    No Proceedings; No Injunctions. There is no litigation, proceeding or
investigation pending or, to the knowledge of Holdings, threatened against
Holdings or any properties of Holdings, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any other Transaction
Document, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document or (iii) that
could reasonably be expected to be adversely determined, and, if so determined,
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect. No injunction, writ, restraining order or other order
of any nature adversely affects Holdings’ performance of its obligations under
this Agreement or any Transaction Document to which Holdings is a party
(g)    Sole Purpose. Holdings has been formed solely for the purpose of holding
the equity of the Borrower and engaging in transactions contemplated by this
Agreement, and has not engaged in any other business activity. Holdings has no
Indebtedness. Holdings is not party to any agreements other than this Agreement,
the other Transaction Documents and other agreements in the ordinary course of
business.
(h)    No Liens. The Pledged Equity is owned by Holdings free and clear of any
Liens except for Permitted Liens.
(i)    Investment Company Act. Holdings is not required to register as an
“investment company” under the provisions of the 1940 Act.
(j)    Compliance with Applicable Law. Except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings has complied with all Applicable Law to which it may be subject, and no
item of the Collateral Portfolio contravenes any Applicable Law.
(k)    Security Interest.
(i)    The Pledged Equity issued by the Borrower has been duly and validly
authorized and issued by the Borrower is fully paid and nonassessable.
(ii)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Pledged Equity in favor of the
Administrative Agent, on behalf of the Secured Parties, which security interest
is prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from Holdings;
(iii)    Holdings has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under Applicable
Law in order to perfect the security interest in the Pledged Equity;
(iv)    other than as expressly permitted by the terms of the Transaction
Documents, this Agreement and the security interest granted to the
Administrative Agent, on behalf of the Secured Parties, pursuant to this
Agreement, Holdings has not pledged, assigned, sold, granted a security interest
in or otherwise conveyed any of the Pledged Equity. Holdings has not authorized
the filing of and is not aware of any financing statements against Holdings that
include a description of collateral covering the Pledged Equity. Holdings is not
aware of the filing of any judgment or Tax lien filings against Holdings, other
than Permitted Liens;
(v)    Holdings consents to the transfer of any Pledged Equity to the
Administrative Agent or its designee following, and during the occurrence of, an
Event of Default and to the substitution of the Administrative Agent or its
designee as a member in the Borrower with all the rights and powers related
thereto, subject to the terms of this Agreement;
(vi)    The Pledged Equity shall not be represented by a certificate unless (i)
the limited liability company agreement expressly provides that such interest
shall be a “security” within the meaning of Article 8 of the UCC of the
applicable jurisdiction, and (ii) such certificate shall be delivered to the
Administrative Agent;
(vii)    if any portion of the Pledged Equity constitutes a “certificated
security,” such certificated security has been delivered to the Collateral
Custodian, on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed to the Administrative Agent, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Administrative Agent, for the benefit of the Secured Parties, upon
original issue or registration of transfer by Holdings of such certificated
security;
(viii)    if any portion of the Pledged Equity constitutes an “uncertificated
security”, Holdings has caused the issuer of such uncertificated security to
register the Administrative Agent, on behalf of the Secured Parties, as the
registered owner of such uncertificated security; and
(ix)    except as permitted pursuant to Section 5.08(f), Holdings’ location
(within the meaning of Article 9 of the UCC) is Delaware. Except as permitted
pursuant to Section 5.08(f), the principal place of business and chief executive
office of Holdings (and the location of Holdings’ records regarding the Pledged
Equity (other than those delivered to the Collateral Custodian pursuant to this
Agreement)) is located at the address set forth under its name in Section 11.02.
(l)    As of the date of this Agreement, each Payment Date or payment date under
Section 2.05, and at all times until this Agreement has been terminated and all
amounts hereunder have been paid in full, that: (A) no Holdings Covered Entity
(1) is a Sanctioned Person; (2) has any of its assets in a Sanctioned Country or
in the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (3) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (4) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law; (B) the proceeds of this
Agreement will not be used by Borrower, or to Borrower’s actual knowledge by any
other Person, to fund any operations in, finance any investments or activities
in, or, make any payments to, a Sanctioned Country or Sanctioned Person in
violation of any Law; (C) the funds used to pay Midland, to the extent received
from Holdings, are not derived from any unlawful activity; and (D) to Holdings’s
knowledge, each Holdings Covered Entity is in compliance with, and no Holdings
Covered Entity engages in any dealings or transactions prohibited by, any
Anti-Terrorism Law. Holdings covenants and agrees that it shall promptly notify
the Servicer in writing upon the occurrence of a Reportable Compliance Event,
except to the extent such notice is prohibited by applicable Law.
(m)    Non-Exempt. Holdings is not a Non-Exempt Person.

ARTICLE V.    
GENERAL COVENANTS

SECTION 5.01    Affirmative Covenants of the Borrower.
From the Closing Date until the Facility Termination Date:
(a)    Organizational Procedures and Scope of Business. The Borrower will
observe all organizational procedures required by its certificate of formation,
limited liability company agreement and the laws of its jurisdiction of
formation. Without limiting the foregoing, the Borrower will limit the scope of
its business to: (i) the acquisition and origination of and investments in
Eligible Loan Assets and the ownership and management of the related Portfolio
Assets; (ii) the Sale of Loan Assets as and when permitted under the Transaction
Documents; (iii) entering into and performing under the Transaction Documents;
(iv) consenting or withholding consent as to proposed amendments, waivers and
other modifications of the Loan Agreements to the extent not in conflict with
the terms of this Agreement or any other Transaction Document; (v) exercising
any rights (including but not limited to voting rights and rights arising in
connection with a Bankruptcy Event with respect to an Obligor or the consensual
or non-judicial restructuring of the debt or equity of an Obligor) or remedies
in connection with the Loan Assets and participating in the committees (official
or otherwise) or other groups formed by creditors of an Obligor to the extent
not in conflict with the terms of this Agreement or any other Transaction
Document; and (vi) engaging in any activity and to exercise any powers permitted
to limited liability companies under the laws of the State of Delaware that are
related to the foregoing and necessary, convenient or advisable to accomplish
the foregoing.
(b)    Special Purpose Entity Requirements. The Borrower at all times shall
comply with the special purpose covenants set forth in Section 9(d) of its
limited liability company agreement as in effect on the Closing Date.
(c)    Preservation of Company Existence. Subject to Section 5.02(f), the
Borrower will preserve and maintain its limited liability company existence,
rights, franchises and privileges in the jurisdiction of its formation and will
promptly obtain and thereafter maintain qualifications to do business as a
foreign limited liability company in any other state in which it does business
and in which it is required to so qualify under Applicable Law.
(d)    Deposit of Misdirected Collections. The Borrower shall promptly (but in
no event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower.
(e)    Potential Repayment Events, Material Modifications and Underlying Obligor
Default.
(i)    The Borrower shall give notice to the Administrative Agent and the
Lenders within five Business Days of the Borrower’s actual knowledge of the
occurrence of any Potential Repayment Event. Once notified, the related Advance
shall be subject to the requirements of Section 2.14(a) unless the Lenders have
either consented to such Potential Repayment Event or agreed with the Borrower
on terms relating to the applicable Loan Asset such that the applicable Loan
Asset will remain in the applicable Borrowing Base, which such terms shall be
reflected on an amendment to Annex A to the Letter Agreement relating to the
Term Loan Series that such Loan Asset relates.
(ii)    The Borrower shall give prior written notice to the Administrative Agent
and the Lenders of any proposed Material Modification with respect to any Loan
Asset. Once notified, the Lenders shall have 10 Business Days to consent or
decline to consent to such Material Modification. If such consent is not
obtained, the Borrower may proceed with such Material Modification, but shall
make any prepayment as required by Section 2.14(a). For the avoidance of doubt,
if the Lenders do not respond to the request for consent for any proposed
Material Modification within the 10 Business Day period, such consent shall be
deemed to have been declined.
(iii)    The Borrower shall give written notice to the Administrative Agent and
the Lenders of any Underlying Obligor Default with respect to any Loan Asset as
promptly as possible after learning thereof and shall provide, or shall cause
the Servicer to provide, the calculations required under Section 2.05(f),
including a Borrowing Base for the applicable Term Loan Series as described in
Section 2.05(f).
(f)    Required Loan Documents. The Borrower shall deliver to the Collateral
Custodian and the Servicer the Required Loan Documents and the Loan Asset
Checklist pertaining to each Loan Asset within five Business Days of the Cut-Off
Date pertaining to such Loan Asset.
(g)    Notice of Event of Default. The Borrower shall notify the Administrative
Agent with prompt (and in any event within two Business Days) written notice of
the occurrence of each Unmatured Event of Default or Event of Default of which
the Borrower has knowledge or has received notice. In addition, no later than
five Business Days following the Borrower’s knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default, the Borrower
will provide to the Administrative Agent a written statement of a Responsible
Officer of the Borrower setting forth the details of such event and the action
that the Borrower proposes to take with respect thereto.
(h)    Notice of Material Events. The Borrower shall promptly notify the
Administrative Agent of any event or other circumstance known to the Borrower
that is could reasonably be expected to result in a Material Adverse Effect.
(i)    Notice of Litigation. The Borrower shall promptly notify the
Administrative Agent of the filing or commencement of any action, suit,
investigation or proceeding by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof, including
pursuant to any applicable Environmental Laws, that could reasonably be expected
to be adversely determined, and, if so determined, could reasonably be expected
to result in liability of the Borrower in an aggregate amount exceeding
$10,000,000.
(j)    Notice of ERISA Reportable Events. The Borrower shall promptly notify the
Administrative Agent after receiving notice of the occurrence of any Reportable
Event with respect to any Pension Plan except as would not reasonably be
expected to result in a Material Adverse Effect, and provide the Administrative
Agent with a copy of such notice.
(k)    Notice of Accounting Changes. Promptly and in any event within three
Business Days after the effective date thereof, the Borrower will provide to the
Administrative Agent notice of any change in the accounting policies of the
Borrower.
(l)    Additional Information; Additional Documents. The Borrower shall provide
the Administrative Agent with any financial or other information reasonably
requested by the Administrative Agent evidencing the truthfulness of the
representations set forth in this Agreement. Notwithstanding anything to the
contrary in this provision, the Borrower and its Affiliates will not be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discuss, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or agents) is prohibited by law or (c) in the
Borrower’s or Affiliate’s reasonable judgment, would compromise any
attorney-client privilege, privilege afforded to attorney work product or
similar privilege, provided that the Borrower shall make available redacted
versions of requested documents or, if unable to do so consistent with the
preservation of such privilege, shall make commercially reasonable efforts to
disclose information responsive to the requests of the Administrative Agent, any
Lender or any of their respective representatives and agents, in a manner that
will protect such privilege.
(m)    Protection of Security Interest. The Borrower will take all action
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of the Collateral Portfolio free and clear of any Lien other than the Lien
created hereunder and Permitted Liens, including, without limitation, (a) with
respect to the Loan Assets and that portion of the Collateral Portfolio in which
a security interest may be perfected by filing, filing and maintaining (at the
expense of the Borrower) effective financing statements against any Transferor
in all necessary or appropriate filing offices, (including any amendments
thereto or assignments thereof) and filing continuation statements, amendments
or assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof), (b) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate,
(c) at the expense of the Borrower, take all action necessary to cause a valid,
subsisting and enforceable first priority perfected security interest, subject
only to Permitted Liens, to exist in favor of the Administrative Agent (for the
benefit of the Secured Parties) in the Borrower’s interests in the Collateral,
including the filing of a UCC financing statement in the applicable jurisdiction
adequately describing the Collateral (which may include an “all asset” filing),
and naming the Borrower as debtor and the Administrative Agent as the secured
party, and filing continuation statements, amendments or assignments with
respect thereto in such filing offices (including any amendments thereto or
assignments thereof), and (d) take all additional action that the Servicer or
the Administrative Agent may reasonably request to perfect, protect and more
fully evidence the respective first priority (subject to Permitted Liens)
perfected security interests of the parties to this Agreement in the Collateral,
or to enable the Servicer or the Administrative Agent to exercise or enforce any
of their respective rights hereunder.
(n)    Liens. The Borrower will promptly notify the Administrative Agent of the
existence of any material Lien on the Collateral known to the Borrower (other
than Permitted Liens) and the Borrower shall defend the right, title and
interest of the Administrative Agent, for the benefit of the Secured Parties,
in, to and under the Collateral against all claims of third parties to the
extent commercially reasonable to do so (as determined by the Borrower in its
reasonable discretion), other than with respect to Permitted Liens.
(o)    No Changes in Fees. The Borrower will not make any changes to the Fees or
amend, restate, supplement or otherwise modify the Agent Fee Letter in any
material respect without the prior written approval of the Lenders.
(p)    Compliance with Applicable Law. Except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
the Borrower shall at all times comply with all Applicable Law (including,
without limitation, Environmental Laws, and all federal securities laws).
(q)    Proper Records. The Borrower shall at all times keep proper books of
records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earning for each fiscal year all such proper reserves in accordance with GAAP.
The Borrower shall account for the Transfer to it from the Transferor of the
Loan Asset under each Loan Assignment as a transfer of such Loan Asset in its
books and records.
(r)    Satisfaction of Obligations. The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves with respect thereto have been provided on the books of
the Borrower.
(s)    Payment of Taxes. The Borrower shall pay and discharge all Taxes, levies,
liens and other charges on it or its assets and on the Collateral that, in each
case, in any manner would create any Lien or charge upon the Collateral, except
for any such Taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided in accordance with GAAP.
(t)    Tax Treatment. The Borrower and the Lenders shall treat the Advances
advanced hereunder as indebtedness of the Borrower (or, so long as the Borrower
is treated as a disregarded entity for U.S. federal income tax purposes, as
indebtedness of the entity of which it is considered to be a part) for U.S.
federal income tax purposes and to file any and all tax forms in a manner
consistent therewith.
(u)    Obligor Notification Forms. After the occurrence and during the
continuance of an Event of Default, the Borrower and Holdings shall furnish the
Servicer and the Administrative Agent with an appropriate power of attorney to
send (at the direction of the Majority Lenders to the Administrative Agent)
notification forms to the Obligors of the Administrative Agent’s interest in the
Collateral and the obligation to make payments as directed by the Administrative
Agent.
(v)    Disregarded Entity. The Borrower will be disregarded as an entity
separate from its owner pursuant to Treasury Regulation Section 301.7701-3(b),
and neither the Borrower nor any other Person on its behalf shall make an
election to be, or take any other action that is reasonably likely to result in
the Borrower being, treated as other than an entity disregarded from its owner
under Treasury Regulation Section 301.7701-3(c).
(w)    Access to Records. From time to time and, prior the occurrence and
continuance of an Unmatured Event of Default or Event of Default, upon not less
than five Business Days advance notice, permit the Administrative Agent or any
Person designated by the Administrative Agent and at the sole cost and expense
of the Borrower, to, during normal hours, visit and inspect at reasonable
intervals its and any Person to which it delegates any of its duties under the
Transaction Documents books, records and accounts relating to its business,
financial condition, operations, assets and its performance under the
Transaction Documents, and to make copies thereof or abstracts therefrom, and to
discuss the foregoing with its and such Person's officers, partners, employees
and accountants, all as often as the Administrative Agent may reasonably
request; provided, that, the Administrative Agent shall use all reasonable
efforts to coordinate their inspections; provided, further, that so long as an
Event of Default has not occurred or is continuing, the Borrower shall be
responsible for the cost and expense of no more than two site visits in any
calendar year.
(x)    Anti-Money Laundering Laws. The Borrower shall maintain in effect
policies and procedures designed to promote compliance by the Borrower and its
directors, officers, employees, and agents with applicable Anti-Money Laundering
Laws any other applicable anti-corruption laws.
(y)    Financial Reporting. The Borrower will furnish to the Administrative
Agent and each Lender, as soon as available, and in any event within 120 days
after the end of each fiscal year of the Borrower, the Borrower’s audited
consolidated balance sheet as at the end of such fiscal year and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, results of operations, shareholders’
equity and cash flows of the Borrower on a consolidated basis in accordance with
GAAP consistently applied.

SECTION 5.02    Negative Covenants of the Borrower.
From the Closing Date until the Facility Termination Date:
(a)    Requirements for Material Actions. The Borrower shall at all times
maintain at least one Independent Director and shall not fail to provide (and at
all times the Borrower’s organizational documents shall reflect) that the
unanimous consent of all members (including the consent of the Independent
Director) is required for the Borrower to (i) dissolve or liquidate, in whole or
part, or institute proceedings to be adjudicated bankrupt or insolvent,
(ii) institute or consent to the institution of bankruptcy or insolvency
proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (v) make any assignment for the benefit of the Borrower’s
creditors or (vi) admit in writing its inability to pay its debts generally as
they become due.
(b)    Protection of Title. Except as otherwise permitted under this Agreement,
the Borrower shall not take any action which would directly or indirectly
materially impair or adversely affect Borrower’s title to the Collateral
Portfolio.
(c)    Transfer Limitations. The Borrower shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Collateral to any
person other than the Administrative Agent for the benefit of the Secured
Parties or in connection with Permitted Liens, or engage in financing
transactions or similar transactions with respect to the Collateral with any
person other than the Administrative Agent.
(d)    Indebtedness; Liens. The Borrower shall not create, incur, assume or
suffer to exist any Indebtedness other than the Obligations. The Borrower shall
not create, incur or permit to exist any Lien in or on any of the Collateral
subject to the Lien granted by the Borrower pursuant to this Agreement, other
than Permitted Liens.
(e)    Organizational Documents. The Borrower shall not modify or terminate any
of the organizational or operational documents of the Borrower in any manner
that would adversely affect the interests of the Lenders without the prior
written consent of the Lenders.
(f)    Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07), or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) in any manner that would adversely affect the interests of the
Lenders without the prior written consent of the Lenders.
(g)    Use of Proceeds. The Borrower shall not use the proceeds of any Advance
other than (x) to finance the acquisition, origination and/or investment by the
Borrower in Collateral Portfolio, or (y) to distribute such proceeds to the
Equityholder in connection with any Advance hereunder for the reimbursement of
the Transfer of Loan Assets to the Borrower from the Equityholder. The Borrower
shall not, directly or indirectly, use the proceeds of the Advances in any other
manner that would result in a violation of Sanctions by any Person.
(h)    Limited Assets. The Borrower shall not hold or own any assets that are
not part of the Collateral Portfolio or as otherwise contemplated by Section
5.01(a).
(i)    Tax Treatment. The Borrower shall not elect to be, or take any other
action that is reasonably likely to result in the Borrower being treated as a
corporation for U.S. federal income tax purposes and shall take all steps
necessary to avoid being treated as a corporation for U. S. federal income tax
purposes.
(j)    Loan Assignments. The Borrower will not amend, modify, waive or terminate
any provision of any Loan Assignment in any manner that would adversely affect
the interests of the Lenders without the prior written consent of the Lenders.
(k)    Restricted Junior Payments. The Borrower shall not make any Restricted
Junior Payment, except as expressly permitted under Section 2.05; provided that,
without the prior consent of the Administrative Agent acting at the direction of
the Majority Lenders, the Borrower may not make distributions of Loan Assets
except as expressly contemplated under Section 2.07.
(l)    ERISA Matters. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Borrower will not (a) fail to meet the minimum
funding standard set forth in Sections 302(a) and 303 of ERISA and
Sections 412(a) and 430 of the Code with respect to any Pension Plan, (b) fail
to make any payments to a Multiemployer Plan that the Borrower may be required
to make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (c) terminate any Pension Plan so as to result, directly or
indirectly in any liability to the Borrower, or (d) permit to exist any
occurrence of any Reportable Event with respect to any Pension Plan.
(m)    Instructions to Obligors. The Borrower will not make any change, or
permit the Servicer to make any change, in its instructions to Obligors
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account, unless the Administrative Agent has directed, or otherwise
has consented in writing to, such change.
(n)    Change of Jurisdiction, Location, Names or Location of Loan Asset Files.
The Borrower shall not change the jurisdiction of its formation, change the
location of its principal place of business and chief executive office or make
any change to its name or use any tradenames, fictitious names, assumed names,
“doing business as” names or other names) unless, prior to the effective date of
any such change in the jurisdiction of its formation, change in location or name
change or use, the Borrower provides at least 10 days prior written notice
thereof and delivers to the Administrative Agent such financing statements as
the Administrative Agent may request to reflect such change in the jurisdiction
of its formation, change in location or name change or use, together any other
documents and instruments as the Administrative Agent may reasonably request in
connection therewith. The Borrower shall not move, or consent to the Collateral
Custodian moving, the Loan Asset Files from the location thereof on the Closing
Date, applicable Issuance Date or Advance Date, unless the Administrative Agent
shall consent to such move in writing.

SECTION 5.03    Affirmative Covenants of the Servicer.
From the Closing Date until the Facility Termination Date:
(a)    Compliance with Applicable Law. The Servicer will comply in all material
respects with all Applicable Law.
(b)    Preservation of Existence. The Servicer will preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04    Negative Covenants of the Servicer.
From the Closing Date until the Facility Termination Date:
(a)    Required Loan Documents. The Servicer will not dispose of any documents
constituting the Required Loan Documents in any manner that is inconsistent with
the performance of its obligations as the Servicer pursuant to this Agreement
and will not dispose of any Collateral Portfolio except as contemplated by this
Agreement or as is consistent with the Servicing Standard.
(b)    No Changes in Servicing Fees. The Servicer will not make any changes to
the Servicing Fees or amend, restate, supplement or otherwise modify the Letter
Agreement in any material respect without the prior written approval of the
Lenders.

SECTION 5.05    Affirmative Covenants of the Collateral Custodian.
From the Closing Date until the Facility Termination Date:
(a)    Compliance with Applicable Law. The Collateral Custodian will comply in
all material respects with all Applicable Law.
(b)    Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.
(c)    Location of Loan Asset Files. Subject to Article XII, the Loan Asset
Files shall remain at all times in the possession of the Collateral Custodian at
the address set forth under its name in Section 11.02 unless notice of a
different address is given in accordance with the terms hereof or unless the
Administrative Agent agrees to allow certain documents from the Loan Asset Files
to be released to the Servicer on a temporary basis in accordance with the terms
hereof, except as such Loan Asset Files may be released pursuant to the terms of
this Agreement.

SECTION 5.06    Negative Covenants of the Collateral Custodian.
From the Closing Date until the Facility Termination Date:
(a)    Loan Asset File. The Collateral Custodian will not dispose of any
documents constituting the Loan Asset File in any manner that is inconsistent
with the performance of its obligations as the Collateral Custodian pursuant to
this Agreement and will not dispose of any item of the Collateral Portfolio
except as contemplated by this Agreement.
(b)    No Changes in Collateral Custodian Fees. The Collateral Custodian will
not make any changes to the Collateral Custodian Fees or amend, restate,
supplement or otherwise modify the Agent Fee Letter without the prior written
approval of the Lenders.

SECTION 5.07    Affirmative Covenants of Holdings.
From the Closing Date until the Facility Termination Date:
(a)    Preservation of Company Existence. Holdings will preserve and maintain
its limited liability company existence, rights, franchises and privileges in
the jurisdiction of its formation and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify under Applicable Law.
(b)    Protection of Security Interest. Holdings shall take all action that the
Servicer or the Administrative Agent may reasonably request to perfect, protect
and more fully evidence the first priority (subject to Permitted Liens)
perfected security interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Pledged Equity, or to enable the Administrative Agent to
exercise or enforce any of its rights hereunder.
(c)    Liens. Holdings will promptly notify the Administrative Agent of the
existence of any Lien on the Pledged Equity known to Holdings (other than
Permitted Liens) and Holdings shall defend the right, title and interest of the
Administrative Agent, for the benefit of the Secured Parties, in and to the
Pledged Equity against all claims of third parties to the extent commercially
reasonable to do so (as determined by Holdings in its reasonable discretion),
other than with respect to Permitted Liens.
(d)    Compliance with Applicable Law. Except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings shall at all times comply with all Applicable Law (including, without
limitation, Environmental Laws, and all federal securities laws).

SECTION 5.08    Negative Covenants of Holdings.
From the Closing Date until the Facility Termination Date:
(a)    Protection of Title. Except as otherwise permitted under this Agreement,
Holdings shall not take any action which would directly or indirectly materially
impair or adversely affect Holdings’ title to the Pledged Equity.
(b)    Transfer Limitations. Holdings shall not transfer, assign, convey, grant,
bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Pledged Equity to any
person other than the Administrative Agent for the benefit of the Secured
Parties, other than Permitted Liens, or engage in financing transactions or
similar transactions with respect to the Pledged Equity with any person other
than the Administrative Agent.
(c)    Indebtedness; Liens. Holdings shall not create, incur, assume or suffer
to exist any Indebtedness. Holdings shall not create, incur or permit to exist
any Lien in or on any of the Pledged Equity, other than Permitted Liens.
(d)    Organizational Documents. Holdings shall not modify or terminate any of
the organizational or operational documents of Holdings in any manner that would
adversely affect the interests of the Lenders without the prior written consent
of the Lenders.
(e)    Limited Assets. Holdings shall not hold or own any assets that are not
part of the Pledged Equity.
(f)    Change of Jurisdiction, Location or Names. Holdings shall not change the
jurisdiction of its formation, change the location of its principal place of
business and chief executive office or make any change to its name or use any
tradenames, fictitious names, assumed names, “doing business as” names or other
names) unless, prior to the effective date of any such change in the
jurisdiction of its formation, change in location or name change or use,
Holdings provides at least 10 days prior written notice thereof and delivers to
the Administrative Agent such financing statements as the Administrative Agent
may request to reflect such change in the jurisdiction of its formation, change
in location or name change or use, together any other documents and instruments
as the Administrative Agent may reasonably request in connection therewith.

ARTICLE VI.    
ADMINISTRATION AND SERVICING OF COLLATERAL PORTFOLIO

SECTION 6.01    Appointment and Designation of the Servicer.
(a)    Initial Servicer. The Borrower and the Administrative Agent hereby
appoint Midland Loan Services, a division of PNC Bank, National Association,
pursuant to the terms and conditions of this Agreement, as Servicer, with the
authority to service, administer and exercise rights and remedies, on behalf of
the Borrower, in respect of the Collateral Portfolio and to take the actions
required of it hereunder and under the other Transaction Documents. Midland Loan
Services, a division of PNC Bank, National Association, hereby accepts such
appointment and agrees to perform the duties and responsibilities of the
Servicer pursuant to the terms hereof until such time as it resigns or is
removed as Servicer pursuant to the terms hereof. The Servicer and the Borrower
hereby acknowledge that the Administrative Agent and the Secured Parties are
third party beneficiaries of the obligations undertaken by the Servicer
hereunder.
(b)    Servicer Termination Notice. The Borrower, the Servicer and the
Administrative Agent hereby agree that, upon the occurrence of a Servicer
Termination Event, the Administrative Agent, by written notice to the Servicer
(a “Servicer Termination Notice”), may (and shall, upon the direction of the
Majority Lenders) terminate all of the rights, obligations, power and authority
of the Servicer under this Agreement. On and after the receipt by the Servicer
of a Servicer Termination Notice pursuant to this Section 6.01(b), the Servicer
shall continue to perform all servicing functions under this Agreement until the
date specified in the Servicer Termination Notice (such date not to exceed 30
days after the date of such notice) or otherwise specified by the Administrative
Agent or the Majority Lenders in writing or, if no such date is specified in
such Servicer Termination Notice or otherwise specified by the Administrative
Agent or the Majority Lenders, until a date mutually agreed upon by the Servicer
and the Administrative Agent or the Majority Lenders. The Servicer shall be
entitled to receive, to the extent of funds available therefor pursuant to
Section 2.05, the Servicing Fees accrued until such termination date as well as
any other fees, amounts, expenses or indemnities it is entitled to pursuant to
the provisions of this Agreement and any Fee Letter (collectively, the “Servicer
Termination Expenses”). To the extent amounts held in the Collection Account and
paid in accordance with Section 2.05 are insufficient to pay the Servicer
Termination Expenses, the Borrower (and to the extent the Borrower fails to so
pay, the Lenders based on their Pro Rata Share) agree to pay the Servicer
Termination Expenses within 10 Business Days of receipt of an invoice therefor.
After the earlier of (x) the termination date specified in the applicable
Servicer Termination Notice and (y) 30 days thereafter as provided above, the
Servicer agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrative Agent believes will facilitate the transition of
the performance of such activities to a Replacement Servicer, and the
Replacement Servicer shall assume each and all of the Servicer’s obligations
under this Agreement and the other Transaction Documents, on the terms and
subject to the conditions herein set forth, and the Servicer shall use its
commercially reasonable efforts to assist the Replacement Servicer in assuming
such obligations.
(c)    Appointment of Replacement Servicer. At any time following the delivery
of a Servicer Termination Notice or receipt of any notice of resignation under
Section 6.09, the Administrative Agent (acting at the direction of the Majority
Lenders) may, with the consent of the Borrower (such consent not being required
if an Event of Default has occurred and is continuing), appoint a new Servicer
(the “Replacement Servicer”), which appointment shall take effect upon the
Replacement Servicer accepting such appointment by a written assumption in a
form satisfactory to the Administrative Agent acting at the direction of the
Majority Lenders. Any Replacement Servicer shall be an established financial
institution, having a net worth of not less than $50,000,000 and whose regular
business includes the servicing of assets similar to the Collateral Portfolio.
(d)    Liabilities and Obligations of Replacement Servicer. Upon its
appointment, any Replacement Servicer shall be the successor in all respects to
the Servicer with respect to servicing functions under this Agreement and shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and all references in
this Agreement to the Servicer shall be deemed to refer to the Replacement
Servicer); provided that any Replacement Servicer shall have (i) no liability
with respect to any action performed by the prior Servicer prior to the date
that the Replacement Servicer becomes the successor to the Servicer or any claim
of a third party based on any alleged action or inaction of the prior Servicer,
(ii) no obligation to with respect to any Taxes on behalf of the Borrower,
except for any payment made out of the Collection Account as provided in Section
2.09, (iii) no obligation to pay any of the fees and expenses of any other party
to the transactions contemplated hereby and (iv) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer. The
indemnification obligations of the Replacement Servicer upon becoming a
Servicer, are expressly limited to those arising on account of its gross
negligence or willful misconduct, or the failure to perform materially in
accordance with its duties and obligations set forth in this Agreement. In
addition, the Replacement Servicer shall have no liability relating to the
representations and warranties of the prior Servicer contained in Section 4.03.
(e)    Authority and Power. All authority and power granted to the Servicer
under this Agreement shall automatically cease and terminate on the Facility
Termination Date and shall pass to and be vested in the Borrower thereafter and,
without limitation, the Borrower is hereby authorized and empowered to execute
and deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights. The Servicer agrees to cooperate with the Borrower in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing of the Collateral Portfolio.
(f)    Subcontracts. The Servicer may, with the prior written consent (except
that no such consent shall be required (i) with respect to ministerial duties;
or (ii) to the extent necessary for Servicer to comply with any applicable laws,
regulations, codes or ordinances relating to Servicer’s servicing obligations)
of the Administrative Agent and the Borrower (not to be unreasonably withheld or
delayed), subcontract with any other Person for servicing, administering or
collecting the Collateral Portfolio; provided that (i) the Servicer shall select
any such Person with reasonable care and shall be solely responsible for the
fees and expenses payable to any such Person, (ii) the Servicer shall not be
relieved of, and shall remain liable for, the performance of the duties and
obligations of the Servicer pursuant to the terms hereof without regard to any
subcontracting arrangement and (iii) any such subcontract shall be terminable
upon the occurrence of a Servicer Termination Event.
(g)    Waiver. The Borrower acknowledges that the Administrative Agent or any of
its Affiliates may act as the Servicer, and the Borrower waives any and all
claims against the Administrative Agent, each Lender or any of their respective
Affiliates and the Servicer (other than claims relating to such party’s gross
negligence or willful misconduct as determined in a final decision by a court of
competent jurisdiction) relating in any way to the custodial or collateral
administration functions having been performed by the Administrative Agent or
any of its Affiliates in accordance with the terms and provisions (including the
standard of care) set forth in the Transaction Documents.

SECTION 6.02    Duties of the Servicer.
(a)    Duties. The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to service, administer and collect on the
Collateral Portfolio from time to time, all in accordance with Applicable Law
and the Servicing Standard and to take the actions of the Servicer under this
Agreement and the other Transaction Documents. Prior to the occurrence of a
Servicer Termination Event, but subject to the terms of this Agreement
(including, without limitation, Section 6.04), the Servicer has the sole and
exclusive authority to make any and all decisions with respect to the Collateral
Portfolio and take or refrain from taking any and all actions with respect to
the Collateral Portfolio. Without limiting the foregoing, the duties of the
Servicer shall include the following:
(i)    [reserved];
(ii)    maintaining all necessary servicing records with respect to the
Collateral Portfolio and providing such reports to the Administrative Agent and
each Lender (with a copy to the Collateral Custodian) in respect of the
servicing of the Collateral Portfolio (including information relating to its
performance under this Agreement) as may be required hereunder or as the
Administrative Agent or the Majority Lenders may reasonably request;
(iii)    maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral Portfolio in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Collateral Portfolio;
(iv)    promptly delivering to the Administrative Agent or the Collateral
Custodian, from time to time, such information and servicing records (including
information relating to its performance under this Agreement) as the
Administrative Agent or the Collateral Custodian may from time to time
reasonably request;
(v)    identifying each Loan Asset clearly and unambiguously in its servicing
records to reflect that such Loan Asset has been Transferred and is owned by the
Borrower and that the Borrower is granting a security interest therein to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement;
(vi)    notifying the Administrative Agent of any material action, suit,
proceeding, dispute, offset, deduction, defense or counterclaim (1) that is or
is threatened to be asserted by an Obligor with respect to any Loan Asset (or
portion thereof) of which it has knowledge or has received notice; or (2) that
could reasonably be expected to result in a Material Adverse Effect;
(vii)    maintaining the perfected first priority security interest (subject to
Permitted Liens) of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral;
(viii)    causing the Collateral Custodian to maintain, the Loan Asset File with
respect to Loan Assets included as part of the Collateral Portfolio in a prudent
and safe manner consistent with industry standards;
(ix)    directing the Account Bank to make payments pursuant to the terms of the
Servicing Report in accordance with Section 2.05;
(x)    directing the sale of Collateral Portfolio in accordance with
Section 2.07;
(xi)    providing assistance to the Borrower with respect to the purchase and
sale of and payment for the Loan Assets;
(xii)    as provided in Section 6.04(d), instructing the Obligors and the
administrative agents on the Loan Assets to make payments directly into the
Servicer Clearing Account and otherwise directing or depositing Collections into
the Servicer Clearing Account;
(xiii)    complying with such other duties and responsibilities as may be
required of the Servicer by this Agreement;
(xiv)    performing payment processing, record keeping, administration of Escrow
Accounts, interest rate adjustments, and other routine customer service
functions;
(xv)    determining and notifying each Obligor of the amount of each payment of
principal and interest due under the terms of the applicable Loan Agreement;
(xvi)    performing Tax and insurance monitoring of the Underlying Collateral;
(xvii)    monitoring any casualty losses or condemnation proceedings and
administering any proceeds related thereto in accordance with the related Loan
Agreements, in each case, to the extent such information is provided to the
Servicer; provided, that if such Loan Agreements provide for any decision or
discretion with respect to application of such proceeds, the Servicer shall seek
written instructions from the Borrower with respect to such application;
(xviii)    monitoring all payments made with respect to the Loan Assets; and
(xix)    identifying Collections as Principal Collection and Interest
Collections, preparing statements with respect to Collections and segregating
such Collections, all as required by this Agreement.
It is acknowledged and agreed by the parties hereto that (i) in circumstances in
which a Person other than the Borrower or any Affiliate of the Servicer acts as
lead agent with respect to any Loan Asset, the Servicer shall perform its
servicing duties hereunder only to the extent a lender under the related Loan
Agreements has the right to do so and (ii) notwithstanding anything to the
contrary contained herein, (x) to the extent delivery of any notice, report or
other information required hereunder, or any other obligation hereunder is
satisfied by Midland in its capacity as Servicer, Administrative Agent or
Collateral Custodian, as applicable, such obligation shall be deemed satisfied
for all purposes of this Agreement to the extent such obligation also applies to
Midland in a different capacity hereunder and (y) Midland, in its capacity as
Servicer, Administrative Agent or Collateral Custodian, as applicable, shall not
be required to provide any notice, report or other information required to be
delivered to Midland in a different capacity hereunder.
(b)    The Servicer may execute any of its duties and exercise its rights and
powers under this Agreement or any other Transaction Document by or through
sub-agents or attorneys in fact appointed by the Servicer and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. The
Service shall not be responsible for the negligence or misconduct of any
sub-agent or attorney in fact that it selects with reasonable care.
(c)    Notwithstanding anything to the contrary contained herein, the exercise
by the Administrative Agent and the Secured Parties of their rights hereunder
shall not release the Servicer or the Borrower from any of their duties or
responsibilities with respect to the Collateral Portfolio. The Secured Parties
and the Administrative Agent shall not have any obligation or liability with
respect to any Collateral Portfolio, nor shall any of them be obligated to
perform any of the obligations of the Servicer or the Borrower hereunder.
(d)    Any payment by an Obligor in respect of any indebtedness owed by it to
the Borrower shall, except as otherwise specified by such Obligor or otherwise
required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor to
the extent of any amounts then due and payable thereunder (starting with the
oldest such outstanding payment due) before being applied to any other
receivable or other obligation of such Obligor.
(e)    The Servicer is not required to take any action under this Agreement or
any other Transaction Document that, in its opinion or the opinion of its
counsel, may expose the Servicer to liability or that is contrary to any Loan
Document or Applicable Law. The Servicer shall not be liable for any action
taken or not taken by it under this Agreement or any other Transaction Document
with the consent or at the request of the Borrower or the Majority Lenders (or
all Lenders, as applicable and as set forth in Sections 7.01 and 11.01). In the
event the Servicer requests the consent of a Lender pursuant to the foregoing
provisions and the Servicer does not receive a consent (either positive or
negative) from such Person within ten Business Days of such Person’s receipt of
such request, then such Lender shall be deemed to have declined to consent to
the relevant action. For all purposes of this Agreement and the other
Transaction Documents, the Borrower and the Lenders, as the case may be, shall
direct the Administrative Agent, the Servicer, the Custodian, and the Account
Bank, as applicable, what lender consent is required for a particular amendment,
waiver and/or consent.
(f)    The Servicer shall not be liable for any action taken or omitted to be
taken by it under or in connection with this Agreement or any of the other
Transaction Documents in the absence of its own gross negligence or willful
misconduct as determined in a final decision by a court of competent
jurisdiction. Without limiting the foregoing, the Servicer: (i) may consult with
legal counsel (including counsel for the Borrower, the Administrative Agent or
the Servicer), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) shall not be responsible for or have any duty to ascertain or
inquire into (a) any statement, warranty or representation made in or in
connection with this Agreement or any other Transaction Document, (b) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (c) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default or Unmatured
Event of Default, (d) the validity, enforceability, effectiveness or genuineness
of this Agreement, any other Transaction Document or any other agreement,
instrument or document, or (e) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Servicer (if any); and (iii) shall
incur no liability under or in respect of this Agreement or any of the other
Transaction Documents for relying on any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 6.03    Authorization of the Servicer.
(a)    Each of the Borrower, the Administrative Agent and each Lender hereby
authorizes the Servicer (including any successor thereto) to take any and all
reasonable steps in its name and on its behalf necessary or desirable in the
determination of the Servicer and not inconsistent with the security interest of
the Administrative Agent, for the benefit of the Secured Parties, in the
Collateral, to collect all amounts due under the Collateral Portfolio,
including, without limitation, endorsing any of their names on checks and other
instruments representing Collections, executing and delivering any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Collateral
Portfolio and, after the delinquency of any Loan Asset and to the extent
permitted under and in compliance with Applicable Law, to commence proceedings
with respect to enforcing payment thereof. The Borrower and the Administrative
Agent on behalf of the Secured Parties shall furnish the Servicer (and any
successors thereto) with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder, and shall cooperate with the Servicer to the fullest extent in
order to facilitate the collectability of the Collateral Portfolio. In no event
shall the Servicer be entitled to make the Secured Parties, the Administrative
Agent or any Lender a party to any litigation without such party’s express prior
written consent, or to make the Borrower a party to any litigation (other than
any routine foreclosure or similar collection procedure) without the
Administrative Agent’s (at the direction of the Majority Lenders) consent. In
the performance of its obligations hereunder, Midland shall not be obligated to
take, or to refrain from taking, any action which the Borrower or any Lender
requests that Midland take or refrain from taking to the extent that Midland
determines in its reasonable and good faith judgment that such action or
inaction (i) may cause a violation of applicable laws, regulations, codes,
ordinances, court orders or restrictive covenants with respect to any Loan
Asset, Borrower or Obligor; (ii) may cause a violation of any provision of this
Agreement, a Fee Letter or a Required Loan Document or any other Transaction
Document; or (iii) may be a violation of the Servicing Standard.
(b)    After the declaration of the Final Maturity Date for any Term Loan
Series, at the direction of the Administrative Agent (acting at the direction of
the Majority Lenders), the Servicer shall take such action as the Administrative
Agent may deem necessary or advisable to enforce collection of the Loan Assets
included in the Borrowing Base with respect to, or acquired with Advances made
under, such Term Loan Series; provided that the Administrative Agent may (at the
direction of the Majority Lenders), at any time that an Event of Default has
occurred, notify any Obligor with respect to any Loan Asset of the assignment of
such Loan Asset to the Administrative Agent for the benefit of the Secured
Parties and direct that payments of all amounts due or to become due thereunder
be made directly to the Administrative Agent or any servicer, collection agent
or account designated by the Administrative Agent and, upon such notification
and at the expense of the Borrower, the Administrative Agent may enforce
collection of any such Loan Asset, and adjust, settle or compromise the amount
or payment thereof.

SECTION 6.04    Collection of Payments; Accounts.
(a)    Collection Efforts, Modification of Collateral Portfolio. The Servicer
will collect or use commercially reasonable efforts to cause to be collected,
all payments called for under the terms and provisions of the Loan Assets
included in the Collateral Portfolio as and when the same become due, all in
accordance with the Servicing Standard. The Servicer may not waive, modify or
otherwise vary any provision of a Loan Asset in a manner that would impair the
collectability of such Loan Asset or in any manner contrary to the Servicing
Standard.
(b)    Acceleration. If consistent with the Servicing Standard, the Servicer, at
the direction of the Borrower, shall accelerate or vote to accelerate, as
applicable, the maturity of all or any Scheduled Payments and other amounts due
under any Loan Asset promptly after such Loan Asset becomes defaulted.
(c)    Taxes and other Amounts. The Servicer will use its commercially
reasonable efforts to collect all payments with respect to amounts due for
Taxes, assessments and insurance premiums relating to each Loan Asset to the
extent required to be paid to the Borrower for such application under the
applicable Loan Agreement and remit such amounts to the appropriate Governmental
Authority or insurer as required by the Loan Agreements.
(d)    Payments to Servicer Clearing Account. On or before the Cut-Off Date for
each Loan Asset, the Servicer shall have instructed all Obligors (except for
Obligors relating to Loan Assets that are actively cash managed and/or have a
separate lockbox for payments pursuant to the terms of the related Loan Asset
documents) to make all payments in respect of such Loan Asset directly to the
Servicer Clearing Account; provided that the Servicer is not required to so
instruct any Obligor which is solely a guarantor or other surety (or an Obligor
that is not designated as the “lead borrower” or another such similar term)
unless and until the Servicer calls on the related guaranty or secondary
obligation.
(e)    Collection Account. Each of the parties hereto hereby agrees that (i) the
Collection Account is intended to be a “deposit account” within the meaning of
the UCC and (ii) only the Administrative Agent and the Servicer shall be
entitled to exercise the rights with respect to the Collection Account and have
the right to direct the disposition of funds in the Collection Account in
accordance with Section 2.05. Each of the parties hereto hereby agrees to cause
the Account Bank to agree with the parties hereto that regardless of any
provision in any other agreement, for purposes of the UCC, with respect to the
Collection Account, New York shall be deemed to be the Account Bank’s
jurisdiction (within the meaning of Section 9-304 of the UCC).
(f)    Loan Agreements. Notwithstanding any term hereof to the contrary, none of
the Administrative Agent or the Collateral Custodian shall be under any duty or
obligation in connection with the acquisition by the Borrower of, or the grant
of a security interest by the Borrower to the Administrative Agent in, any Loan
Asset to examine or evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Borrower under the related Loan
Agreements, or otherwise to examine the Loan Agreements, in order to determine
or compel compliance with any applicable requirements of or restrictions on
transfer (including without limitation any necessary consents). The Collateral
Custodian shall hold any instrument delivered to it evidencing any Loan Asset
granted to the Administrative Agent hereunder as custodial agent for the
Administrative Agent in accordance with the terms of this Agreement.
(g)    Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of an Interest Collection or Principal Collection of a Loan
Asset and such Interest Collection or Principal Collection was received by the
Servicer in the form of a check that is not honored for any reason or (ii) the
Servicer makes a mistake with respect to the amount of any Interest Collection
or Principal Collection and deposits an amount that is less than or more than
the actual amount of such Interest Collection or Principal Collection, the
Servicer shall appropriately adjust the amount subsequently deposited into the
Collection Account to reflect such dishonored check or mistake. Any Scheduled
Payment in respect of which a dishonored check is received shall be deemed not
to have been paid.

SECTION 6.05    Realization Upon Loan Assets. The Servicer will use commercially
reasonable efforts consistent with the Servicing Standard to foreclose upon or
repossess, as applicable, or otherwise comparably convert the ownership of any
Underlying Collateral relating to a defaulted Loan Asset as to which no
satisfactory arrangements can be made for collection of delinquent payments, and
may, consistent with the Servicing Standard and exercising its reasonably good
faith judgment to maximize value, hold for value, sell or transfer any equity or
other securities shall have received in connection with a default, workout,
restructuring or plan of reorganization with respect to such Loan Asset. The
Servicer will comply with the Servicing Standard and Applicable Law in realizing
upon such Underlying Collateral, and employ practices and procedures including
commercially reasonable efforts consistent with the Servicing Standard to
enforce all obligations of Obligors by foreclosing upon, repossessing and
causing the sale of such Underlying Collateral at public or private sale in
circumstances other than those described in the preceding sentence. Without
limiting the generality of the foregoing, unless the Administrative Agent has
specifically given instruction to the contrary, the Servicer may cause the sale
of any such Underlying Collateral to the Servicer or its Affiliates for a
purchase price equal to the then fair value thereof, any such sale to be
evidenced by a certificate of a Responsible Officer of the Servicer delivered to
the Administrative Agent setting forth the Loan Asset, the Underlying
Collateral, the sale price of the Underlying Collateral and certifying that such
sale price is the fair value of such Underlying Collateral. In any case in which
any such Underlying Collateral has suffered damage, the Servicer will have no
obligation to expend funds in connection with any repair or toward the
foreclosure or repossession of such Underlying Collateral. The Servicer will
remit to the Collection Account the Recoveries received in connection with the
sale or disposition of Underlying Collateral relating to a defaulted Loan Asset.
Notwithstanding anything to the contrary herein, Administrative Agent and
Servicer shall not take any action with respect to the Collateral Portfolio, nor
shall it be required to take any actions, relating to any special servicing
activities (it being understood and agreed that Servicer and/or Administrative
Agent shall determine whether any obligations and/or actions of the Servicer
and/or Administrative Agent expressly set forth in this Agreement or the other
Transaction Documents shall constitute special servicing activities), except to
the extent (x) agreed to between the Borrower, Lenders, Servicer and
Administrative Agent, pursuant to a separate fee letter agreement and (y) the
parties to such fee agreement agree to address any conflicts presented by such
performance of special servicing activities reasonably requested by Servicer and
Administrative Agent including the following provisions: (i) if the
Administrative Agent agrees to perform such special servicing activities on
behalf of lenders, the Servicer shall not be required to take any direction or
instruction from, or provide any workout or other information determined by
Administrative Agent to, Borrowers or (ii) if the Servicer agrees to perform
such special servicing activities on behalf of Borrowers, the Administrative
Agent shall not be required to take any direction or instruction from, or
provide any workout or other information determined by Servicer to, Lenders.

SECTION 6.06    Servicing Compensation. As compensation for its Servicer
activities hereunder, the Servicer shall be entitled to the Servicing Fee from
the Borrower as set forth in the Letter Agreement, payable pursuant to the
extent of funds available therefor pursuant to the provisions of Section 2.05,
provided that if such amounts are insufficient then Sections 6.10 and 11.07
shall be applicable. The Servicer’s entitlement to receive the Servicing Fee
shall cease on the earlier to occur of: (i) its removal as Servicer as provided
in Section 6.01(b), (ii) its resignation as Servicer as provided in Section 6.09
or (iii) the termination of this Agreement; provided that the Servicer shall be
entitled to any fees accrued and payable up to such date to the extent not
previously paid.

SECTION 6.07    Payment of Certain Expenses by Servicer. The Borrower (or the
Servicer on its behalf to the extent amounts are available in the Collection
Account), will be required to pay all reasonable fees and expenses owing to any
bank or trust company in connection with the maintenance of the Collection
Account. The Servicer shall be reimbursed for any reasonable out-of-pocket
expenses incurred hereunder (including out-of-pocket expenses paid by the
Servicer on behalf of the Borrower), subject to the availability of funds
pursuant to Section 2.05; provided that, to the extent funds are not available
for such reimbursement, the Servicer shall be entitled to repayment of such
expenses from the Borrower and if the Borrower fails to so reimburse the
Servicer, the Servicer shall be entitled to be reimbursed by the Lenders ratably
(and each Lender hereby agrees to so reimburse the Servicer as provided herein)
across the Term Loan Series then outstanding within 10 Business Days of receipt
of an invoice therefor.

SECTION 6.08    Reports to the Administrative Agent Account Statements;
Servicing Information.
(a)    Notice of Borrowing. On each Advance Date and on each prepayment of
Advances Outstanding pursuant to Section 2.14, the Borrower will provide a
Notice of Borrowing or a Notice of Reduction, as applicable, and a Borrowing
Base Certificate, each updated as of such date, to the Administrative Agent.
(b)    Servicing Report.
(i)    On each Reporting Date, the Servicer will provide to the Borrower, the
Administrative Agent and the Account Bank, a monthly statement including (x) a
summary prepared with respect to each Obligor and with respect to each Loan
Asset for such Obligor prepared as of the most recent Determination Date and
substantially in the form of Exhibit H (such monthly statement, together with
the amounts set forth in clause (z), collectively, a “Servicing Report”),
(y) each amendment, restatement, supplement, waiver or other modification to a
Loan Asset, and whether such amendment, restatement, supplement, waiver or other
modification is a Material Modification signed by a Responsible Officer of the
Borrower (for this clause (y), all to the extent received by the Servicer) and
(z) identification of any Excluded Amounts.
(ii)    On each Reporting Date that includes a Payment Date in the same Month,
in addition to the information provided under clause (i) above, the Servicer
will include with the Servicing Report the amounts to be remitted pursuant to
Section 2.05 to the applicable parties on such Payment Date (which shall include
any applicable wiring instructions of the parties receiving payment) with
respect to the related Payment Date to the extent not included in such Servicing
Report.
(c)    Obligor Financial Statements; Valuation Reports; Other Reports. The
Servicer (or the Borrower in connection with the delivery of a Borrowing Notice)
will deliver to the Administrative Agent, with respect to each Obligor, (i) as
soon as practicable, and prior to any Borrowing Notice delivered to the Lender
making an Advance with respect to the related Loan Asset to the extent timely
received by the Borrower and the Servicer pursuant to the Loan Agreement to meet
such delivery guidelines, the complete financial reporting package with respect
to such Obligor (including three years’ historical audited or unaudited
financing statements and related information, to the extent such information is
received by the Servicer) and with respect to each Loan Asset for such Obligor
provided to the Borrower (and such is timely received by the Servicer) either
Monthly or quarterly, as the case may be, which delivery shall be made within 45
days of the end of each Month or quarter end, as the case may be (or such longer
period provided in the applicable Loan Agreement with respect to the end of an
Obligor’s fiscal quarter or fiscal year), which reporting package shall include
any covenant compliance certificates under the related Loan Agreement (to the
extent the Servicer receives such information at least 15 days prior to the date
it is required to provide such information), (ii) asset and portfolio level
monitoring reports prepared by the Servicer with respect to the Loan Assets,
which delivery shall be made within 45 days following the Servicer’s receipt
thereof, and which would include, at a minimum, covenant and financial covenant
testing as required hereunder, and (iii) the due dates and dates of collection
of each Loan Asset within 45 days of the end of each Month. The Servicer will
promptly deliver to the Administrative Agent, upon reasonable request and to the
extent received by the Borrower and the Servicer, all other documents and
information required to be delivered by the Obligors to the Borrower with
respect to any Loan Asset included in the Collateral Portfolio.
(d)    Amendments to Loan Assets. The Servicer will deliver to the
Administrative Agent and the Collateral Custodian a copy of any amendment,
restatement, supplement, waiver or other modification to the Loan Agreement of
any Loan Asset (along with any internal documents that are not privileged
prepared by the Servicer and provided to its investment committee in connection
with such amendment, restatement, supplement, waiver or other modification)
(i) with respect to any Material Modification, promptly and in any event within
5 Business Days of request of the Administrative Agent thereof and (ii) with
respect to any amendment, restatement, supplement, waiver or other modification
which is not a Material Modification, within 45 days after the end of each
quarter (in each case, to the extent received by the Servicer). The Servicer
shall also deliver to the Lenders any notice or other correspondence that it
receives hereunder or with respect to any Loan Asset, in each case, to the
extent it deems such material in accordance with the Servicing Standard,
promptly upon receipt thereof.
(e)    Delivery Methods. Notwithstanding anything to the contrary contained
herein, information required to be delivered or submitted to any Secured Party
pursuant to this Agreement shall be deemed to have been delivered on the date
upon which such information is received through e-mail or another delivery
method acceptable to the Administrative Agent.

SECTION 6.09    The Servicer Not to Resign. The Servicer shall not resign from
the obligations and duties hereby imposed on it except (a) upon the Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law or (b) upon at least 60 days’ prior notice to
the other parties hereto. If no successor servicer shall have been appointed and
an instrument of acceptance by a successor Servicer shall not have been
delivered to the Servicer within 30 days after the giving of such notice of
resignation, the resigning Servicer may petition any court of competent
jurisdiction for the appointment of a successor Servicer. No such resignation
shall become effective until a Replacement Servicer shall have assumed the
responsibilities and obligations of the Servicer in accordance with Section
6.02. Any Fees then due and owing to the Servicer and accrued through such date,
including any expenses or indemnities it is entitled to pursuant to the
provisions of this Agreement and any Fee Letter, shall be due and payable on
such discharge date and shall be paid from amounts in the Collection Account in
accordance with Section 2.05 and if such amounts are insufficient to pay such
amounts then due and owing, shall be paid by the Borrower (or the Lenders
ratably across all Term Loan Series then outstanding if the Borrower fails to so
pay such amounts) within 10 Business Days of receipt of an invoice therefor. In
the event Midland resigns in its role or is terminated as Servicer,
Administrative Agent, Collateral Custodian and/or the Account Bank, Midland, as
applicable, shall be deemed to have concurrently resigned or been terminated, as
applicable, in its role as Servicer, Administrative Agent, Collateral Custodian
and/or the Account Bank, as applicable, with no further action needed by any of
the parties hereto; provided that, such resignation or termination, as
applicable, shall comply with the requirements of this Agreement.

SECTION 6.10    Indemnification of the Servicer. Each Lender agrees to indemnify
the Servicer ratably across all Term Loan Series then outstanding from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Servicer in any way relating to or arising out of this Agreement or any of the
other Transaction Documents, or any action taken or omitted by the Servicer
hereunder or thereunder; provided that the Lenders shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Servicer’s
gross negligence or willful misconduct as determined in a final decision by a
court of competent jurisdiction; provided, further, that no action taken in
accordance with the directions of the Majority Lenders, Lenders and/or the
Borrower shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Article VI. Without limitation of the foregoing, each
Lender agrees to reimburse the Servicer, ratably across all Term Loan Series
then outstanding, promptly upon demand, for any Fees due to it hereunder,
out-of-pocket expenses (including counsel fees) incurred by the Servicer in
connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
other Transaction Documents, to the extent that such expenses are incurred in
the interests of or otherwise in respect of the Servicer or Lenders hereunder or
thereunder and to the extent that the Servicer is not reimbursed for such
expenses by the Borrower under Section 2.05.

SECTION 6.11    Indemnification of the Account Bank. Each Lender agrees to
indemnify the Account Bank (to the extent not reimbursed by the Borrower)
ratably across all Term Loan Series then outstanding from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Account Bank in any way
relating to or arising out of this Agreement or any of the other Transaction
Documents, or any action taken or omitted by the Account Bank hereunder or
thereunder; provided that the Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Account Bank’s gross
negligence or willful misconduct as determined in a final decision by a court of
competent jurisdiction; provided, further, that no action taken in accordance
with the directions of Majority Lenders, Lenders and/or the Borrower shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Article VI. Without limitation of the foregoing, each Lender agrees to reimburse
the Account Bank, ratably across all Term Loan Series then outstanding, promptly
upon demand, for any Fees due to it hereunder, out-of-pocket expenses (including
counsel fees) incurred by the Account Bank in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Account Bank or Lenders hereunder or thereunder and
to the extent that the Account Bank is not reimbursed for such expenses by the
Borrower under Section 2.05.
SECTION 6.12    AML Defaults. Upon discovery by Holdings of any Holdings AML
Default, by the Borrower of any Borrower AML Default and/or by any Lender, with
respect to itself, of any Lender Event of Default (but, in each case, regardless
of whether any notice has been given as provided in this Agreement or any cure
period provided herein has expired), Holdings, the Borrower or any such Lender,
as applicable, shall give prompt written notice thereof to the Servicer.

ARTICLE VII.    
EVENTS OF DEFAULT

SECTION 7.01    Events of Default. If any of the following events (each, an
“Event of Default”) occurs:
(a)    the Borrower fails to make any payment of (i) any Obligation (other than
the payment of any amount upon the Final Maturity Date therefor) when due and
such failure is not cured within 15 business days or (ii) any Obligation on the
Final Maturity Date therefor;
(b)    the Borrower defaults in making any payment required to be made under one
or more agreements for borrowed money to which it is a party in an aggregate
principal amount in excess of $5,000,000 and any such failure continues
unremedied for 15 Business Days, or an event of default is declared under any
such agreement, in each case, and such default is not cured or remedied within
the applicable cure period, if any, provided for under such agreement; or
(c)    any failure on the part of the Borrower or Holdings duly to observe or
perform any its covenants or agreements set forth in this Agreement or the other
Transaction Documents to which it is a party (other than covenants or agreements
with respect to which another clause of this Section 7.01 expressly relates,
which shall not, on its own, constitute an Event of Default under this clause
(c)) and the same continues unremedied for a period of 30 days (if such failure
can be remedied) after the earlier to occur of (i) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Borrower by the Administrative Agent or any Lender, and (ii) the date on
which a Responsible Officer of the Borrower acquires knowledge thereof; or
(d)    the occurrence of a Bankruptcy Event relating to the Borrower or
Holdings; or
(e)    the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction against the Borrower or Holdings
for the payment of money in excess of $5,000,000 in the aggregate (unless such
judgment is covered by third party insurance as to which the insurer has been
notified of such judgment, decree or order and has not denied or failed to
acknowledge coverage) where the Borrower or Holdings, as applicable, shall not
have either (i) discharged or provided for the discharge of any such judgment,
decree or order in accordance with its terms or (ii) perfected a timely appeal,
decree or order and caused the execution of the same to be stayed during the
pendency of the appeal; or
(f)    the breach by the Borrower of the covenants set forth in Section 5.01(b)
or any failure on the part of the Borrower duly to observe or perform any
covenants or agreements of the Borrower set forth in Section 5.02 or any failure
on the part of Holdings duly to observe or perform any covenants or agreements
of Holdings set forth in Section 5.08; or
(g)    (1) any Transaction Document, or any Lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower or Holdings; provided that, there shall
be no Event of Default under this clause (g)(1) to the extent such Event of
Default arises solely from the action (or inaction) of the Account Bank, the
Servicer, the Collateral Custodian, the Administrative Agent or a Lender,
(2)    the Borrower, Holdings, the Equityholder or any of their Affiliates
shall, directly or indirectly, contest in writing in any manner the
effectiveness, validity, binding nature or enforceability of any Transaction
Document or any Lien or security interest thereunder, or
(3)    any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a first priority perfected
security interest (subject to Permitted Liens) except as otherwise expressly
permitted to be released in accordance with the applicable Transaction Document;
provided that, there shall be no Event of Default under this clause (g)(3) to
the extent such Event of Default arises from the action (or inaction) of the
Account Bank, the Servicer, the Collateral Custodian, the Administrative Agent
or a Lender; or
(h)    any Change of Control shall occur; or
(i)    any representation, warranty or certification made by the Borrower or
Holdings in any Transaction Document or in any agreement, instrument,
certificate or other document delivered pursuant to any Transaction Document
shall prove to have been incorrect in any material respect when made; or
(j)     the failure of the Borrower to maintain at least one Independent
Director.
then the Administrative Agent or the Majority Lenders, may, by notice to the
Borrower, declare the Final Maturity Date of any Term Loan Series to have
occurred; provided that, in the case of any event described in Section 7.01(d),
the Final Maturity Date for each Term Loan Series is deemed to have occurred
automatically upon the occurrence of such event. Upon the occurrence and during
the continuation of any Event of Default, (i) Lenders may decline to make any
Advance hereunder or terminate its commitment to make Advances hereunder, (ii)
the Administrative Agent or the Majority Lenders may declare the Advances to be
immediately due and payable in full (without presentment, demand, protest or
notice of any kind all of which are hereby waived by the Borrower) and any other
Obligations to be immediately due and payable, provided that, in the case of any
event described in Section 7.01(d), the Advances and other Obligations become
immediately due and payable in full (without presentment, demand, protest or
notice of any kind all of which are hereby waived by the Borrower) without the
need of any notice to the Borrower upon the occurrence of such event and (iii)
 all amounts on deposit in the Collection Account shall be distributed by the
Account Bank, acting at the direction of the Administrative Agent as described
in Section 2.05(e) (provided that the Borrower shall in any event remain liable
to pay such Advances and all such amounts and Obligations immediately in
accordance with Section 2.05(d)). In addition, upon the occurrence and during
the continuation of any Event of Default, the Lenders and the Administrative
Agent, on behalf of the Secured Parties, shall have, in addition to all other
rights and remedies under this Agreement, the other Transaction Documents or
otherwise, all other rights and remedies provided under the UCC of the
applicable jurisdiction and other Applicable Law, which rights shall be
cumulative.

SECTION 7.02    Pledged Equity.
(a)    Except as otherwise set forth in Section 7.02(b) or 7.02(c):
(i)    Holdings shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Equity or any part
thereof and Holdings agrees that it shall exercise such rights for purposes
consistent with the terms of this Agreement and the other Transaction Documents.
(ii)    Holdings shall be entitled to receive and retain any and all dividends
and other distributions paid on or distributed in respect of the Pledged Equity
(without any obligation to contribute such amounts to the Collection Account),
to the extent and only to the extent that such dividends and other distributions
are not prohibited by the terms and conditions of this Agreement and Applicable
Law; provided that any noncash dividends or other distributions that would
constitute Pledged Equity, shall be and become part of the Pledged Equity, and,
if received by Holdings, shall not be commingled by Holdings with any of its
other property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Administrative Agent and the Secured Parties and
Holdings shall promptly take all steps reasonably necessary to ensure the
validity, perfection and priority (subject to Permitted Liens), including
promptly delivering the same to the Administrative Agent in the same form as so
received (with any necessary endorsement reasonably requested by the
Administrative Agent). So long as no Event of Default has occurred and is
continuing, the Administrative Agent shall cooperate with Holdings with respect
to making exchanges of Pledged Equity in connection with any exchange or
redemption of such Pledged Equity not prohibited by this Agreement, which such
cooperation shall include delivery of any such Pledged Equity in exchange for
replacement Pledged Equity. For the avoidance of doubt, the Borrower agrees to
reimburse the Administrative Agent for any costs or expenses incurred due to the
provisions of this Section 7.02(a)(ii).
(b)    Upon the occurrence and during the continuance of an Event of Default
(and after the delivery of notice to Holdings) or upon the occurrence of any
event described in Section 7.01(d) (without notice), all rights of Holdings to
dividends or other distributions that Holdings is authorized to receive pursuant
to Section 7.02(a)(ii) shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends or other distributions.
All dividends or other distributions received by Holdings contrary to the
provisions of this Section 7.02(b) shall be held in trust for the benefit of the
Administrative Agent, shall be segregated from other property or funds of
Holdings and shall be promptly delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement reasonably requested by the
Administrative Agent). Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this Section
7.02(b) shall be retained by the Administrative Agent in the Collection Account
and shall be applied in accordance with the terms of this Agreement. After all
Events of Default have been waived or are no longer continuing, the
Administrative Agent shall promptly repay to Holdings (without interest) all
dividends or other distributions that Holdings would otherwise be permitted to
retain pursuant to the terms of paragraph (a)(ii) of this Section and that
remain in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default
(and after the delivery of notice to Holdings) or upon the occurrence of any
event described in Section 7.01(d) (without notice), then (i) all rights of
Holdings to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to Section 7.02(a)(i) shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers; provided that, unless otherwise directed by the Majority
Lenders, the Administrative Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit Holdings
to exercise such rights, and (ii) in order to permit the Administrative Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder, Holdings shall promptly execute
and deliver (or cause to be executed and delivered) to the Administrative Agent
all proxies, dividend payment orders and other instruments as the Administrative
Agent may from time to time reasonably request. After all Events of Default have
been waived, Holdings shall have the exclusive right to exercise the voting
and/or consensual rights and powers that Holdings would otherwise be entitled to
exercise pursuant to the terms of Section 7.02(a)(i).
(d)    Any notice given by the Administrative Agent to the Borrower under this
Section 7.02 shall be given in writing.

SECTION 7.03    Additional Remedies.
(a)    Upon the occurrence and during the continuation of an Event of Default,
and without limiting the remedies provided in this Article VII, the
Administrative Agent may (and at the direction of the Majority Lenders shall)
(i) sell or otherwise dispose of any of the Collateral or the Pledged Equity at
public or private sales and take possession of the proceeds of any such sale or
disposition, (ii) instruct the obligor or obligors on any account, agreement,
instrument or other obligation constituting Collateral or Pledged Equity to make
any payment required by the terms of such account, agreement, instrument or
other obligation directly to the Administrative Agent, (iii) give notice of sole
control or any other instruction under the Collection Account Agreement and take
any action therein with respect to Collateral subject thereto, (iv) in
accordance with Section 7.02, transfer and register in its name or in the name
of its nominee the whole or any part of the Pledged Equity, exchange
certificates or instruments representing or evidencing Pledged Equity for
certificates or instruments of smaller or larger denominations, exercise the
voting and all other rights as a holder with respect thereto, including
exchange, subscription or any other rights, privileges or options pertaining to
any Pledged Equity, and otherwise act with respect to the Pledged Equity as
though the Administrative Agent was the absolute owner thereof and (v) in
accordance with Section 7.02, collect and receive all cash dividends, interest,
principal and other distributions made on any Pledged Equity.
(b)    Any Collateral or Pledged Equity to be sold or otherwise disposed of
pursuant to this Article VI may be sold or disposed of in one or more parcels at
public or private sale or sales (which sales may be adjourned or continued from
time to time with or without notice upon such terms and conditions as the
Administrative Agent may deem commercially reasonable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. Any sale or disposition of Collateral or Pledged Equity may
be made without the Administrative Agent giving warranties of any kind with
respect to such sale or disposition and the Administrative Agent may
specifically disclaim any warranties of title or the like. The Administrative
Agent may comply with any applicable state or federal law requirements in
connection with a sale or disposition of the Collateral or Pledged Equity and
compliance will not be considered to adversely affect the commercial
reasonableness of any such sale or disposition. If any notice of a proposed sale
or disposition of the Collateral or Pledged Equity is required by law, such
notice is deemed commercially reasonable and proper if given at least ten days
before such sale or disposition. The Administrative Agent has the right upon any
public sale of Collateral or Pledged Equity and, to the extent permitted by law,
upon any such private sale of Collateral or Pledged Equity, to purchase the
whole or any part of the Collateral or Pledged Equity so sold or disposed of
free of any right of equity redemption, which equity redemption the Borrower
hereby waives. Upon any sale or disposition of Collateral or Pledged Equity, the
Administrative Agent has the right to deliver and transfer to the purchaser or
transferee thereof the Collateral or Pledged Equity so sold or disposed of.
(c)    For the avoidance of doubt, this Agreement (including, without
limitation, this Article VII) shall be subject to the special servicing
activities provisions in Section 6.05.

ARTICLE VIII.    
INDEMNIFICATION

SECTION 8.01    Indemnities by the Borrower.
(a)    Without limiting any other rights which the Secured Parties or any of
their respective Affiliates may have hereunder or under Applicable Law, the
Borrower shall indemnify the Secured Parties and each of their respective
Affiliates, assigns, officers, directors, employees and agents (each, an
“Indemnified Party” for purposes of this Article VIII) from and against any and
all damages, losses, claims, liabilities and related costs and expenses,
including reasonable attorneys’ fees and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”), incurred by or
asserted such Indemnified Party arising out of or as a result of (i) this
Agreement or the other Transaction Documents or in respect of any of the
Collateral, (ii) any Advance Credit or the use or proposed use of the proceeds
therefrom or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnified Party is a party thereto, excluding,
however, Indemnified Amounts to the extent resulting solely from gross
negligence, bad faith or willful misconduct on the part of an Indemnified Party
as determined in a final decision by a court of competent jurisdiction.
(b)    Any amounts subject to the indemnification provisions of this Section
8.01 shall be paid by the Borrower to the Administrative Agent on behalf of the
applicable Indemnified Party within thirty days following receipt by the
Borrower of the Administrative Agent’s written demand therefor on behalf of the
applicable Indemnified Party (and the Administrative Agent shall pay such
amounts to the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts). The Administrative Agent, on behalf of
any Indemnified Party making a request for indemnification under this Section
8.01, shall submit to the Borrower a certificate setting forth in reasonable
detail the basis for and the computations of the Indemnified Amounts with
respect to which such indemnification is requested, which certificate shall be
conclusive absent demonstrable error.
(c)    If for any reason the indemnification provided above in this Section 8.01
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.
(d)    If the Borrower has made any payments in respect of Indemnified Amounts
to the Administrative Agent on behalf of an Indemnified Party pursuant to this
Section 8.01 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Borrower in an amount equal to the amount it has collected from others in
respect of such Indemnified Amounts, without interest.
(e)    The obligations of the Borrower under this Section 8.01 shall survive the
resignation or removal of the Administrative Agent, the Servicer, the Account
Bank or the Collateral Custodian or the termination of this Agreement.

SECTION 8.02    Legal Proceedings. In the event an Indemnified Party becomes
involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action, the Indemnifying Party may assume the defense of the
Action at its expense with counsel reasonably acceptable to the Indemnified
Party. The Indemnified Party shall have the right to retain separate counsel in
connection with the Action, and the Indemnifying Party shall not be liable for
the legal fees and expenses of the Indemnified Party after the Indemnifying
Party has done so; provided that if the Indemnified Party determines in good
faith that there may be a conflict between the positions of the Indemnified
Party and the Indemnifying Party in connection with the Action, or that the
Indemnifying Party is not conducting the defense of the Action in a manner
reasonably protective of the interests of the Indemnified Party, the reasonable
legal fees and expenses of the Indemnified Party shall be paid by the
Indemnifying Party. If the Indemnifying Party elects to assume the defense of
the Action, it shall have full control over the conduct of such defense;
provided that the Indemnifying Party and its counsel shall, as reasonably
requested by the Indemnified Party or its counsel, consult with and keep them
informed with respect to the conduct of such defense. The Indemnifying Party
shall not settle an Action without the prior written approval of the Indemnified
Party unless such settlement provides for the full and unconditional release of
the Indemnified Party from all liability in connection with the Action. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party in
connection with the defense of the Action. Each applicable Indemnified Party
shall deliver to the Indemnifying Party within a reasonable time after such
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by such Indemnified Party relating to the
claim giving rise to the Indemnified Amounts.

ARTICLE IX.    
THE ADMINISTRATIVE AGENT

SECTION 9.01    The Administrative Agent.
(a)    Appointment. Each Lender hereby appoints Midland to act on its behalf as
the Administrative Agent under this Agreement and the other Transaction
Documents and authorizes the Administrative Agent to take such actions as agent
on its behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Transaction Document, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
in this Agreement, nor shall the Administrative Agent have or be deemed to have
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
(b)    Certain Duties of Administrative Agent. On and after the Initial Advance
Date and until its removal pursuant to Section 9.01(j), but without limiting the
Administrative Agent’s duties set forth elsewhere in this Article IX, the
Administrative Agent shall perform, on behalf of the Secured Parties, the
following duties and obligations:
(i)    The Administrative Agent shall calculate amounts to be remitted pursuant
to Section 2.05 to the applicable parties and notify the Servicer in the event
of any discrepancy between the Administrative Agent’s calculations and the
Servicing Report (such dispute to be resolved in accordance with Section 2.06;
(ii)    The Administrative Agent shall instruct the Account Bank to make
payments pursuant to the terms of the Servicing Report or as otherwise directed
in accordance with Sections 2.05 or 2.06 (the “Payment Duties”).
(iii)    The Administrative Agent shall provide to the Servicer a copy of all
written notices and communications identified as being sent to it in connection
with the Loan Assets and the other Collateral Portfolio held hereunder which it
receives from the related Obligor, participating bank or agent bank. In no
instance shall the Administrative Agent be under any duty or obligation to take
any action on behalf of the Servicer in respect of the exercise of any voting or
consent rights, or similar actions, unless it receives specific written
instructions from the Servicer, prior to the occurrence of an Event of Default,
in which event the Administrative Agent shall vote, consent or take such other
action in accordance with such instructions.
(iv)    The Lenders hereby direct the Administrative Agent and the
Administrative Agent is authorized to enter into the Collection Account
Agreement. For the avoidance of doubt, all of the Administrative Agent’s rights,
protections and immunities provided herein shall apply to the Administrative
Agent for any actions taken or omitted to be taken under the Collection Account
Agreement in such capacity.
(v)    The Administrative Agent hereby agrees to provide notice to the Lenders
of any termination of the Collection Account Agreement immediately upon becoming
aware of such termination. In the event of such termination, the Administrative
Agent (acting at the direction of the Majority Lenders, who will consult with
the Borrower) shall designate a replacement Account Bank and Collection Account
and request that the existing Account Bank wire any funds in the existing
Collection Account to the replacement Collection Account so designated in
accordance with this clause (v).
(c)    Delegation of Duties. The Administrative Agent may execute any of its
duties and exercise its rights and powers under this Agreement or any other
Transaction Document by or through sub-agents or attorneys in fact appointed by
the Administrative Agent and shall be entitled to advice of counsel concerning
all matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent or attorney in
fact that it selects with reasonable care.
(d)    Administrative Agent’s or Servicer’s Reliance, Limitation of Liability,
Etc.
(i)    The Administrative Agent shall not be liable for any action taken or
omitted to be taken by it under or in connection with this Agreement or any of
the other Transaction Documents in the absence of its own gross negligence or
willful misconduct as determined in a final decision by a court of competent
jurisdiction. Without limiting the foregoing, the Administrative Agent: (i) may
consult with legal counsel (including counsel for the Borrower, the
Administrative Agent or the Servicer), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made in
or in connection with this Agreement or any other Transaction Document, (b) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (c) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default or Unmatured
Event of Default, (d) the validity, enforceability, effectiveness or genuineness
of this Agreement, any other Transaction Document or any other agreement,
instrument or document, or (e) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent; and (iii) shall
incur no liability under or in respect of this Agreement or any of the other
Transaction Documents for relying on any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.
(ii)    The Administrative Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Administrative Agent shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.
(iii)    It is expressly agreed and acknowledged that the Administrative Agent
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral Portfolio.
(iv)    The Administrative Agent shall not be liable for the acts or omissions
of the Collateral Custodian under this Agreement and shall not be required to
monitor the performance of the Collateral Custodian. Notwithstanding anything
herein to the contrary, the Administrative Agent shall have no duty to perform
any of the duties of the Collateral Custodian under this Agreement.
(e)    Actions by Administrative Agent.
(i)    Each Lender authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Transaction Documents as are expressly delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. In furtherance, and without limiting the
generality of the foregoing, each Lender hereby appoints the Administrative
Agent as its agent to execute and deliver all further instruments and documents,
and take all further action that the Administrative Agent deems necessary or
desirable in order to perfect, protect or more fully evidence the security
interests granted by the Borrower and Holdings hereunder, or to enable any of
them to exercise or enforce any of their respective rights hereunder, including,
without limitation, the execution by the Administrative Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loan Assets now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the purposes stated hereinabove. Nothing in this
Section 9.01(e)(i) shall be deemed to relieve the Borrower or the Servicer of
their respective obligations to protect the interest of the Administrative Agent
(for the benefit of the Secured Parties) in the Collateral or the Pledged
Equity, including to file financing and continuation statements in respect of
the Collateral or the Pledged Equity in accordance with the Transaction
Documents, including Section 5.01(m).
(ii)    The Administrative Agent is not required to take any action under this
Agreement or any other Transaction Document that, in its opinion or the opinion
of its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law. The Administrative Agent shall
not be liable for any action taken or not taken by it under this Agreement or
any other Transaction Document with the consent or at the request of the
Majority Lenders (or all Lenders, as applicable and as set forth in Sections
7.01 and 11.01). In the event the Administrative Agent requests the consent of a
Lender pursuant to the foregoing provisions and the Administrative Agent does
not receive a consent (either positive or negative) from such Person within ten
Business Days of such Person’s receipt of such request, then such Lender shall
be deemed to have declined to consent to the relevant action. For all purposes
of this Agreement and the other Transaction Documents, the Lenders shall direct
the Administrative Agent, the Servicer, the Custodian, and the Account Bank, as
applicable, what lender consent is required for a particular amendment, waiver
and/or consent.
(f)    Notice of Event of Default, Unmatured Event of Default or Servicer
Termination Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Servicer Termination Event, unless the Administrative Agent has
received written notice from a Lender, the Borrower or the Servicer referring to
this Agreement, describing such Event of Default, Unmatured Event of Default or
Servicer Termination Event and stating that such notice is a “Notice of Event of
Default,” “Notice of Unmatured Event of Default” or “Notice of Servicer
Termination Event,” as applicable. The Administrative Agent shall (subject to
Section 9.01(d)) take such action with respect to such Event of Default,
Unmatured Event of Default or Servicer Termination Event as may be requested by
the Majority Lenders acting jointly or as the Administrative Agent shall deem
advisable or in the best interest of the Administrative Agent.
(g)    Credit Decision with Respect to the Administrative Agent. Each Lender
acknowledges that none of the Administrative Agent or any of its Affiliates has
made any representation or warranty to it (other than as set forth in this
Agreement), and that no act by the Administrative Agent hereinafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Borrower, the Servicer, the Collateral Custodian or any of their
respective Affiliates or review or approval of any of the Collateral Portfolio,
shall be deemed to constitute any representation or warranty by any of the
Administrative Agent or its Affiliates to any Lender as to any matter, including
whether the Administrative Agent has disclosed material information in its
possession. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, or any of the Administrative Agent’s
Affiliates, and based upon such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement
and the other Transaction Documents to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, or any of the Administrative Agent’s Affiliates, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement and the other Transaction Documents to which it is a party.
(h)    Indemnification of the Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent, to the extent not reimbursed by the Borrower
(or the Servicer on the Borrower’s behalf from amounts available in the
Collection Account for payment thereof), ratably across all Term Loan Series
then outstanding, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Transaction Documents, or any action taken
or omitted by the Administrative Agent hereunder or thereunder; provided that
the Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as determined in a final decision by a court of
competent jurisdiction; provided, further, that no action taken in accordance
with the directions of the Majority Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Article IX. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent, ratably across all Term Loan Series then outstanding, promptly upon
demand, for any Fees due to it hereunder, out-of-pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Administrative Agent or Lenders hereunder or
thereunder and to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrower (or the Servicer on the Borrower’s behalf solely
from the Collection Account, to the extent amounts are available therefore under
Section 2.05).
(i)    Successor Administrative Agent. The Administrative Agent may resign at
any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least 60 days’ written
notice thereof to the Initial Lender and the Borrower and may be removed at any
time with cause by the Majority Lenders and the Borrower acting jointly. Upon
any such resignation or removal, the Borrower and the Majority Lenders acting
jointly shall appoint a successor Administrative Agent (provided that the
consent of the Borrower shall not be required after the occurrence, and during
the continuance, of an Event of Default). The Majority Lenders agree they shall
not unreasonably withhold or delay its approval of the appointment of a
successor Administrative Agent. If no successor Administrative Agent shall have
been appointed and an instrument of acceptance by a successor Administrative
Agent shall not have been delivered to the Initial Lender and the Borrower
within 30 days after the giving of such notice of resignation, the resigning
Administrative Agent may petition any court of competent jurisdiction for the
appointment of a successor Administrative Agent. If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 60 days after the retiring Administrative Agent’s giving of
notice of resignation or the removal of the retiring Administrative Agent, then
the retiring Administrative Agent may, on behalf of the Secured Parties, appoint
a successor Administrative Agent which successor Administrative Agent shall be
either (i) a commercial bank organized under the laws of the United States or of
any state thereof and have a combined capital and surplus of at least
$50,000,000 or (ii) an Affiliate of such a bank. No such resignation shall
become effective until a replacement Administrative Agent shall have assumed the
responsibilities and obligations of the Administrative Agent in accordance with
Section 9.01. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. Any Fees then due and owing to the Administrative Agent and
accrued through such date, including any expenses or indemnities it is entitled
to pursuant to the provisions of this Agreement and any Fee Letter, shall be due
and payable on such discharge date and shall be paid from amounts in the
Collection Account in accordance with Section 2.05 and if such amounts are
insufficient to pay such amounts then due and owing, shall be paid by the
Borrower (or the Lenders ratably across all Term Loan Series then outstanding if
the Borrower fails to so pay such amounts) within 10 Business Days of receipt of
an invoice therefor. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article IX
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.
(j)    Payments by the Administrative Agent. Unless specifically allocated to a
specific Lender, all amounts received by the Administrative Agent on behalf of
the Lenders shall be allocated in accordance with their related Lender’s
respective Pro Rata Share on the Business Day received by the Administrative
Agent, unless such amounts are received after 12:00 noon on such Business Day,
in which case the Administrative Agent shall use its reasonable efforts to pay
such amounts to each Lender on such Business Day, but, in any event, shall pay
such amounts to such Lender not later than the following Business Day.
(k)    Fees. Pursuant to the Agent Fee Letter, the Administrative Agent shall be
entitled to payment for its services in accordance with Article II hereof. The
Administrative Agent will not make any changes to the Fees owing to it or amend,
restate, supplement or otherwise modify the Agent Fee Letter without the prior
written approval of the Lenders.
(l)    Action at Direction of Majority Lenders. To the extent the Administrative
Agent is required to take or refrain from taking any action hereunder at the
request of the Majority Lenders and for any reason, the Majority Lenders fail to
agree on such action or inaction, then the Administrative Agent shall act at the
direction of the Initial Lender in its reasonable discretion.

SECTION 9.02    Collateral Matters.
(a)    Each Lender authorizes the Administrative Agent to release any Lien on
any Collateral granted to or held by the Administrative Agent, for the benefit
of the Secured Parties, under this Agreement or any other Transaction Document
(i) as provided in Section 2.12 or (ii) if approved, authorized or ratified in
writing in accordance with Section 11.01. Upon request by the Administrative
Agent at any time, the Majority Lenders will confirm in writing the
Administrative Agent’s authority to release its interest in particular types or
items of property. In each case as specified in this Section 9.12, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
Servicer such documents as the Servicer may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under this Agreement or the other Transaction Documents in accordance
with the terms of the Transaction Documents and this Section 9.12.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrower or the Servicer in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
(c)    It is understood and agreed that the Administrative Agent (i) shall have
no responsibility with respect to the determination of whether any Pledged
Equity is certificated or uncertificated and (ii) the Administrative Agent shall
only be responsible for holding Pledged Equity to the extent actually received.

SECTION 9.03    Performance Conditions. The obligations of Midland to effect the
transactions contemplated hereby shall be subject to the following conditions:
(a)    (i) Midland shall have completed its due diligence with respect to the
Borrower and each Lender in order to satisfy compliance with laws and
regulations applicable to financial institutions in connection with this
transaction (e.g., the USA PATRIOT Act, OFAC and related regulations), and (i)
Midland shall have been satisfied with the results of such due diligence in its
sole discretion;
(b)    Contemporaneously with the execution of this Agreement and from time to
time as necessary during the term of this Agreement, Holdings and the Borrower
shall deliver to the Servicer evidence satisfactory to the Servicer
substantiating that it is not a Non-Exempt Person and that Midland is not
obligated under applicable law to withhold Taxes on sums paid to it with respect
to the Loan Assets or otherwise under this Agreement. Without limiting the
effect of the foregoing, (i) if Holdings or the Borrower, as applicable, are
created or organized under the laws of the United States, any state thereof or
the District of Columbia, it shall satisfy the requirements of the preceding
sentence by furnishing to the Servicer an Internal Revenue Service Form W‑9 and
(ii) if Holdings or the Borrower is not created or organized under the laws of
the United States, any state thereof or the District of Columbia, and if the
payment of interest or other amounts by Holdings or the Borrower is treated for
United States income tax purposes as derived in whole or part from sources
within the United States, Holdings or the Borrower, as applicable, shall satisfy
the requirements of the preceding sentence by furnishing to the Servicer an
Internal Revenue Service Form W‑8ECI, Form W‑8EXP, Form W‑8IMY (with appropriate
attachments) or Form W‑8BEN, or successor forms, as may be required from time to
time, duly executed by Holdings and/or the Borrower, as applicable, as evidence
of such party’s exemption from the withholding of United States tax with respect
thereto. Midland shall not be obligated to make any payment hereunder to
Holdings or the Borrower until Holdings and the Borrower shall have furnished to
the Servicer the requested forms, certificates, statements or documents; and
(c)    In each and every case of a Holdings AML Default, Borrower AML Default or
a Lender Event of Default, Midland may, by notice in writing to Borrower and the
Lenders, in addition to whatever rights Midland may have at law or in equity,
including injunctive relief and specific performance, immediately resign as
Servicer, Administrative Agent, Collateral Custodian and Account Bank
(notwithstanding any provision in Sections 6.09, 9.01(i), 12.07 or otherwise in
this Agreement, but subject to the provisions set forth in this Section
9.03(c)), without Midland incurring any penalty or fee of any kind whatsoever in
connection therewith. Except as otherwise expressly provided in this Agreement,
no remedy provided for by this Agreement shall be exclusive of any other remedy,
and each and every remedy shall be cumulative and in addition to any other
remedy, and no delay or omission to exercise any right or remedy shall impair
any such right or remedy or shall be deemed to be a waiver of any Holdings AML
Default, Borrower AML Default or Lender Event of Default. On or after the
receipt by Holdings, the Borrower and any Lender of a written notice of
resignation from Midland pursuant to this Section 9.03(c), (i) all payments
communications, determinations and other obligations provided to be made by, to
or through Midland shall instead be made by, to or through each Lender until
such time as a successor to Midland has been appointed as provided by this
Agreement, (ii) the Administrative Agent shall continue to hold its security
interest in the Collateral and the Pledged Equity on behalf of the Secured
Parties until assigned to the Lenders, (iii) the Administrative Agent’s security
interest in the Collateral and the Pledged Equity is immediately and
automatically assigned to the Lenders without any action on the part of the
Administrative Agent or the Lenders, and (iv) Midland’s obligations under this
Agreement shall terminate. After the receipt by Holdings, the Borrower and any
Lender of a written notice of resignation from Midland pursuant to this Section
9.03(c), (A) the Administrative Agent shall deliver such Collateral or Pledged
Equity as it possesses to the Initial Lender or such other Person as the Initial
Lender designates in writing and shall execute and deliver such assignments,
releases and other similar documents as are reasonably requested by the Lenders
to evidence the assignment described in clause (iii) above and (B) the
Collateral Custodian shall deliver all Loan Asset Files to the Initial Lender or
such other Person as the Initial Lender designates in writing, in all cases at
the sole cost and expense of the Borrower. Notwithstanding the foregoing, upon
any such termination, Midland will be entitled to receive all accrued Fees,
indemnities and expenses through the date of termination.
(d)    AML Covenants. The obligations of Midland to effect any transaction
contemplated hereby shall be subject to (1) Holding’s compliance with all
Applicable Laws, including Anti-Terrorism Laws, and the continued truthfulness
and completeness of Holding’s representations and warranties found in Section
4.06(l), (2) Borrower's compliance with all Applicable Laws, including
Anti-Terrorism Laws, and the continued truthfulness and completeness of
Borrower's representations and warranties found in Section 4.01(bb) and (3) each
Lender's compliance with Anti-Terrorism Laws, and the continued truthfulness and
completeness of each Lender's representations and warranties found in Section
4.04(d).

SECTION 9.04    Post-Closing Performance Conditions. The parties hereto agree to
cooperate with reasonable requests made by any other party hereto after signing
this Agreement to the extent reasonable necessary for such party to comply with
laws and regulations applicable to financial institutions in connection with
this transaction (e.g., the USA PATRIOT Act, OFAC and related regulations).

ARTICLE X.    
[RESERVED]

ARTICLE XI.    
MISCELLANEOUS

SECTION 11.01    Amendments and Waivers.
(a)    Except as set forth herein, (i) no amendment or modification of any
provision of this Agreement or any other Transaction Document shall be effective
without the written agreement of the Borrower and the Majority Lenders and,
solely if such amendment or modification would adversely affect the rights or
obligations of the Administrative Agent, the Servicer, the Account Bank or the
Collateral Custodian, the written agreement of the Administrative Agent, the
Servicer, the Account Bank or the Collateral Custodian, as applicable and
(ii) no termination or waiver of any provision of this Agreement or any other
Transaction Document or consent to any departure therefrom by the Borrower or
the Servicer shall be effective without the written concurrence of the
Administrative Agent and the Majority Lenders. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
(b)    Notwithstanding the provisions of Section 11.01(a), the written consent
of all of the Lenders shall be required for any amendment, modification or
waiver (i) reducing (without payment thereon) the principal amount due and owing
under any outstanding Advances under such Term Loan Series, or the Term Loan
Series Rate thereon, (ii) postponing any date for any payment of any Advance
under such Term Loan Series, or the Term Loan Series Rate thereon,
(iii) modifying the provisions of this Section 11.01 or the Definition of
Majority Lenders or change any other provision specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights or
make any determination or grant any consent, (iv) extending the Scheduled
Maturity Date or Availability Period with respect to such Term Loan Series, (v)
of any provision of Section 2.05, (vi) extend or increase any Commitment of any
Lender, (vii) change Section 11.15 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby, (viii) waive any condition set forth in
Section 3.02 or (ix) consent to the Borrower’s assignment or transfer of its
rights and obligations under this Agreement or any other Transaction Document or
release all or substantially all of the Collateral except as expressly
authorized in this Agreement.

SECTION 11.02    Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at its address set forth below and with respect
to the Initial Lender as set forth in the Letter Agreement:
If to the Borrower:
KREF Lending VII LLC
9 West 57th Street
Suite 4200
New York, New York 10019
Attn: Patrick Mattson


With a copy to:
Simpson Thacher and Bartlett LLP
425 Lexington Avenue
New York, NY, 10017
Attn: Adam Shapiro
Email: AShapiro@stblaw.com
If to Holdings:
KREF Holdings VII LLC
9 West 57th Street
Suite 4200
New York, New York 10019
Attn: Patrick Mattson
With a copy to:
Simpson Thacher and Bartlett LLP
425 Lexington Avenue
New York, NY, 10017
Attn: Adam Shapiro
Email: AShapiro@stblaw.com
If to the Servicer:
Midland Loan Services, a division of PNC Bank, National Association
10851 Mastin, Suite 300
Overland Park, KS 66210
With a copy to:
Andrascik & Tita LLC
4084 Autumn Ridge Road
Bethlehem, Pennsylvania 18017
Attn: Stephanie M. Tita
Email: stephanie@kanlegal.com
If to a Lender:
To the address on file with the Administrative Agent
If to the Administrative Agent:
Midland Loan Services, a division of PNC Bank, National Association
10851 Mastin, Suite 300
Overland Park, KS 66210
With a copy to:
Andrascik & Tita LLC
4084 Autumn Ridge Road
Bethlehem, Pennsylvania 18017
Attn: Stephanie M. Tita
Email: stephanie@kanlegal.com
If to the Collateral Custodian
PNC Bank, National Association
3232 Newmark Drive
Miamisburg, OH 45342
Attn: Jan Kiwacka
Email: janice.kiwacka@pnc.com


With a copy to:
Andrascik & Tita LLC
4084 Autumn Ridge Road
Bethlehem, Pennsylvania 18017
Attn: Stephanie M. Tita
Email: stephanie@kanlegal.com

or at such other address as shall be designated by such party in a written
notice to the other parties hereto. Notices and communications by facsimile and
e-mail shall be effective when sent (and shall be followed by hard copy sent by
regular mail), and notices and communications sent by other means shall be
effective when received.

SECTION 11.03    No Waiver Remedies. No failure on the part of the
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 11.04    Binding Effect; Assignability; Multiple Lenders.
(a)    This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Servicer, the Administrative Agent, each Lender, the Collateral
Custodian and their respective successors and permitted assigns. Each Lender and
their respective successors and assigns may assign, or grant a security interest
or sell a participation interest in, (i) this Agreement and such Lender’s rights
and obligations hereunder and interest herein in whole or in part (including by
way of the sale of participation interests therein) or (ii) any Advance (or
portion thereof) or any Term Loan Note (or any portion thereof) to any Eligible
Assignee; provided that prior to an Event of Default, consent of the Borrower
(such consent not to be unreasonably withheld) shall be required for a Lender to
assign to any Person that is not an Affiliate of such Lender. Any such assignee
shall execute and deliver to the Servicer, the Borrower and the Administrative
Agent a fully-executed Assignment and Assumption Agreement. The parties to any
such assignment shall execute and deliver to the Administrative Agent for its
acceptance and recording in its books and records, such agreement or document as
may be satisfactory to such parties and the Administrative Agent. Neither the
Borrower nor the Servicer may assign, or permit any Lien to exist upon, any of
its rights or obligations hereunder or under any Transaction Document or any
interest herein or in any Transaction Document without the prior written consent
of the Lenders unless otherwise contemplated hereby. Nothing in this Agreement
or the Assignment and Assumption Agreement can restrict or delay a Lender’s
ability to assign or sell a participating in its interests hereunder to an
Affiliate. No assignment or sale of a participation under this Section 11.04
shall be effective unless and until properly recorded in the Register or
Participant Register, as applicable, pursuant to Section 2.11.
(b)    Notwithstanding any other provision of this Section 11.04, any Lender may
at any time pledge or grant a security interest in all or any portion of its
rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to secure obligations of such Lender to a Federal
Reserve Bank, without notice to or consent of the Borrower or the Administrative
Agent; provided that no such pledge or grant of a security interest shall
release such Lender from any of its obligations hereunder or under such
Liquidity Agreement, or substitute any such pledgee or grantee for such Lender
as a party hereto or to such Liquidity Agreement, as the case may be.
(c)    Each Indemnified Party shall be an express third party beneficiary of
this Agreement.

SECTION 11.05    Term of This Agreement. This Agreement, including, without
limitation, the Borrower’s representations and covenants set forth in Articles
IV and V, Holding’s representations and covenants set forth in Articles IV and
V, the Servicer’s representations, covenants and duties set forth in Articles
IV, V and VI and the Collateral Custodian’s representations, covenants and
duties set forth in Articles IV, V and XII shall remain in full force and effect
until this Agreement has been terminated by the Borrower and the Facility
Termination Date has occurred; provided that any representation and warranty
made or deemed made hereunder survive the execution and delivery hereof and the
provisions of Section 2.08, Section 2.09, Section 2.17, Section 11.07, Section
11.08 and Article VI, Article VIII, Article IX and Article XII shall be
continuing and shall survive any termination of this Agreement.

SECTION 11.06    GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER.

SECTION 11.07    Costs, Expenses and Taxes.
(a)    In addition to the rights of indemnification hereunder, the Borrower
shall pay on demand (i) all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent, the Servicer, the Account Bank and the
Collateral Custodian incurred in connection with the pre-closing due diligence,
preparation, execution, delivery, administration, syndication, renewal,
amendment or modification of, any waiver or consent issued in connection with,
this Agreement, the Transaction Documents and the other documents to be
delivered hereunder or in connection herewith, including, without limitation,
the reasonable fees, disbursements and other charges of rating agency and
accounting costs and fees, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent, the Lenders, the Servicer, the Account
Bank and the Collateral Custodian with respect thereto and with respect to
advising the Administrative Agent, the Servicer, the Account Bank, the Lenders
and the Collateral Custodian as to their respective rights and remedies under
this Agreement and the other documents to be delivered hereunder or in
connection herewith, and (ii) all reasonable out-of-pocket costs and expenses,
if any (including reasonable counsel fees and expenses), incurred by the
Administrative Agent, the Lenders, the Account Bank, the Servicer or the
Collateral Custodian in connection with the enforcement or potential enforcement
of its rights under this Agreement or any other Transaction Document and the
other documents to be delivered hereunder or in connection herewith or in
connection with the Advances made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Advances
(b)    The Borrower shall pay promptly in accordance with Applicable Law any and
all stamp, sales, excise and other Taxes and fees payable or determined to be
payable to any Governmental Authority in connection with the execution,
delivery, filing and recording of this Agreement, or any other Transaction
Documents, except any such Taxes or fees that are imposed as the result of any
other present or former connection between any Lender and the jurisdiction
imposing such Tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any loan made pursuant to this
Agreement) with respect to an assignment (“Other Taxes”).

SECTION 11.08    Recourse Against Certain Parties.
(a)    No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Servicer, the Collateral Custodian, the Account Bank, the
Administrative Agent, the Lenders or any Secured Party as contained in this
Agreement or any other agreement, instrument or document entered into by the
Servicer, the Collateral Custodian, the Account Bank, the Administrative Agent,
the Lenders or any Secured Party pursuant hereto or in connection herewith shall
be had against any administrator of the Servicer, the Collateral Custodian, the
Account Bank, the Administrative Agent, the Lenders or any Secured Party or any
incorporator, affiliate, stockholder, officer, employee or director of the
Servicer, the Collateral Custodian, the Account Bank, the Administrative Agent,
the Lenders or any Secured Party or of any such administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of each party hereto contained in this Agreement and all of the other
agreements, instruments and documents entered into by the Servicer, the
Collateral Custodian, the Account Bank, the Administrative Agent, the Lenders or
any Secured Party pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of such party (and nothing in this
Section 11.08 shall be construed to diminish in any way such corporate
obligations of such party), and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Administrative Agent, the
Lenders or any Secured Party or any incorporator, stockholder, affiliate,
officer, employee or director of the Lenders, the Servicer, the Collateral
Custodian, the Account Bank, or the Administrative Agent or of any such
administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Servicer, the Collateral Custodian,
the Account Bank, the Administrative Agent, the Lenders or any Secured Party
contained in this Agreement or in any other such instruments, documents or
agreements, or are implied therefrom, and that any and all personal liability of
every such administrator of the Servicer, the Collateral Custodian, the Account
Bank, the Administrative Agent, the Lenders or any Secured Party and each
incorporator, stockholder, affiliate, officer, employee or director of the
Servicer, the Collateral Custodian, the Account Bank, the Administrative Agent,
the Lenders or any Secured Party or of any such administrator, or any of them,
for breaches by the Servicer, the Collateral Custodian, the Account Bank, the
Administrative Agent, the Lenders or any Secured Party of any such obligations,
covenants or agreements, which liability may arise either at common law or in
equity, by statute or constitution, or otherwise, is hereby expressly waived as
a condition of and in consideration for the execution of this Agreement.
(b)    Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower or any other Person against the Servicer, the Collateral
Custodian, the Account Bank, the Administrative Agent, the Lenders, or any
Secured Party or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect to any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected.
(c)    No obligation or liability to any Obligor under any of the Loan Assets is
intended to be assumed by the Servicer, the Collateral Custodian, the Account
Bank, the Administrative Agent, the Lenders or any Secured Party under or as a
result of this Agreement and the transactions contemplated hereby.
(d)    The provisions of this Section 11.08 shall survive the termination of
this Agreement.

SECTION 11.09    Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including Fee Letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any Fee Letter delivered by the
Servicer to the Administrative Agent .

SECTION 11.10    Consent to Jurisdiction; Service of Process.
(a)    Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(b)    Each of the Borrower and the Servicer agrees that service of process may
be effected by mailing a copy thereof by registered or certified mail, postage
prepaid, to the Borrower or the Servicer, as applicable, at its address
specified in Section 11.02 or at such other address as the Administrative Agent
shall have been notified in accordance herewith. Nothing in this Section 12.10
shall affect the right of the Lenders or the Administrative Agent to serve legal
process in any other manner permitted by law.

SECTION 11.11    Confidentiality.
(a)    Each of the Administrative Agent, the Lenders, the Servicer, the Account
Bank, and the Collateral Custodian shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of all Information (as
defined below), including all Information regarding the business of the Borrower
and the Servicer and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that Information may be disclosed (i) to its
Affiliates, accountants, investigators, auditors, attorneys or other agents,
including any rating agency or valuation firm engaged by such party in
connection with any due diligence or comparable activities with respect to the
transactions and Loan Assets contemplated herein, and the agents of such
Persons, taxing authorities and governmental agencies (“Excepted Persons”);
provided that each Excepted Person is informed of the confidential nature of
such Information and instructed to keep such Information confidential, (ii) as
is required by Applicable Law, (iii) in accordance with the Servicing Standard,
(iv) when required by any law, regulation, ordinance, court order or subpoena,
(v) to the extent the Servicer is disseminating general statistical information
relating to the mortgage loans being serviced by the Servicer (including the
Loan Assets) hereunder so long as the Servicer does not identify the Borrower,
any Lender or the Obligors or (vi) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder. Notwithstanding the foregoing provisions of this
Section 11.11(a), the Servicer may, subject to Applicable Law and the terms of
any Loan Agreements, make available copies of the documents in the Loan Asset
Files and such other documents it holds in its capacity as Servicer pursuant to
the terms of this Agreement, to any of its creditors.
(b)    Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any Information with respect to it (i) to the
Administrative Agent, the Lenders, the Servicer, the Account Bank or the
Collateral Custodian by each other, (ii) by the Administrative Agent, the
Lenders, the Account Bank, the Servicer and the Collateral Custodian to any
prospective or actual assignee or participant of any of them provided such
Person agrees to hold such information confidential, or (iii) by the
Administrative Agent, the Lenders, the Servicer, the Account Bank and the
Collateral Custodian to any rating agency, commercial paper dealer or provider
of a surety, guaranty or credit or liquidity enhancement to any Lender or any
Person providing financing to, or holding equity interests in, any Lender, as
applicable, and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, provided each such Person is informed of the
confidential nature of such information. In addition, the Lenders, the
Administrative Agent, the Servicer, the Account Bank and the Collateral
Custodian may disclose any such Information as required pursuant to any law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).
(c)    Notwithstanding anything herein to the contrary, the foregoing shall not
be construed to prohibit (i) disclosure of any and all Information that is or
becomes publicly known; (ii) disclosure of any and all Information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any aspects of the Lenders’, the Administrative Agent’, the Servicer’s
or the Collateral Custodian’s business or that of their Affiliates, (c) pursuant
to any subpoena, civil investigative demand or similar demand or request of any
court, regulatory authority, arbitrator or arbitration to which the
Administrative Agent, any Lender, the Collateral Custodian, the Account Bank, or
the Servicer or an officer, director, employer, shareholder or affiliate of any
of the foregoing is a party or (d) in any preliminary or final offering
circular, registration statement or contract or other document approved in
advance by the Borrower; (iii) any other disclosure authorized by the Borrower;
or (iv) disclosure of any and all Information that becomes available to the
Administrative Agent, any Lender, the Servicer, the Account Bank or the
Collateral Custodian on a nonconfidential basis from a source other than the
Borrower who did not acquire such information as a result of a breach of this
Section 11.11.
(d)    The parties hereto and the Account Bank may disclose the existence of the
Agreement, but not the financial terms hereof, including, without limitation,
all fees and other pricing terms, all Events of Default, Servicer Termination
Events, and priority of payment provisions, in each case except in compliance
with this Section 11.11.
(e)     “Information” means all information received from the Borrower relating
to the Borrower or its businesses, other than any such information that is
available to the Administrative Agent, the Account Bank, the Servicer,
Collateral Custodian, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 11.12    Non-Confidentiality of Tax Treatment.
All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 11.12
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

SECTION 11.13    Waiver of Set Off.
If an Event of Default has occurred and is continuing, each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender or any such Affiliate, to or for the credit or the
account of the Borrower against any and all of the Obligations, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Transaction Document and although such Obligations may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness. Each Lender shall notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application

SECTION 11.14    Headings and Exhibits.
The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

SECTION 11.15    Ratable Payments.
If any Lender, whether by setoff or otherwise, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Advances owing to it under any Term Loan Series (other
than pursuant to Breakage Fees, Section 2.09 or Section 2.17) in excess of its
ratable share of payments on account of the Advances obtained by all the Lenders
of such Term Loan Series, such Lender shall forthwith purchase from the other
Lenders of such Term Loan Series such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided that, if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
SECTION 11.16    Failure of Borrower to Perform Certain Obligations.
If the Borrower fails to perform any of its agreements or obligations under
Section 5.01(r), the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
expenses of the Administrative Agent incurred in connection therewith shall be
payable by the Borrower promptly upon the Administrative Agent’s demand
therefore.

SECTION 11.17    Power of Attorney. Each of the Borrower and Holdings
irrevocably authorizes the Servicer and the Administrative Agent and appoints
the Servicer and the Administrative Agent, as applicable, as its
attorney-in-fact to act on its behalf as set forth in Exhibit G hereto to file
financing statements reasonably necessary or desirable (as determined by the
Administrative Agent acting at the direction of the Majority Lenders) to perfect
and to maintain the perfection and priority of the interest of the
Administrative Agent, for the benefit of the Secured Parties, in the Collateral.
This appointment is coupled with an interest and is irrevocable.

SECTION 11.18    Delivery of Termination Statements, Releases, etc. Upon the
occurrence of the Facility Termination Date, the Administrative Agent shall
execute and deliver to the Servicer termination statements, reconveyances,
releases and other documents and instruments of release as are necessary or
appropriate to evidence the termination of the Liens securing the Obligations,
all at the expense of the Borrower.

SECTION 11.19    Arranger.
The Arranger, in its capacity as such, shall not have any obligations, duties or
responsibilities under this Agreement.

ARTICLE XII.    
COLLATERAL CUSTODIAN

SECTION 12.01    Designation of Collateral Custodian.
(a)    Initial Collateral Custodian. The role of Collateral Custodian with
respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 12.01. Each of the Borrower and the Administrative Agent
hereby designate and appoint the Collateral Custodian to act as its agent and
hereby authorizes the Collateral Custodian to take such actions on its behalf
and to exercise such powers and perform such duties as are expressly granted to
the Collateral Custodian by this Agreement. The Collateral Custodian hereby
accepts such agency appointment to act as Collateral Custodian pursuant to the
terms of this Agreement, until its resignation or removal as Collateral
Custodian pursuant to the terms hereof.
(b)    Successor Collateral Custodian. Upon the Collateral Custodian’s receipt
of a Collateral Custodian Termination Notice from the Administrative Agent of
the designation of a successor Collateral Custodian pursuant to the provisions
of Section 12.05, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.

SECTION 12.02    Duties of Collateral Custodian.
(a)    Appointment. The Borrower and the Administrative Agent and each Secured
Party hereby appoint PNC Bank, National Association, to act as Collateral
Custodian, for the benefit of the Secured Parties. The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.
(b)    Duties. The Collateral Custodian shall perform, on behalf of the
Administrative Agent, the following duties and obligations:
(i)    The Collateral Custodian shall take and retain custody of the Loan Asset
Files delivered by the Servicer and the Borrower pursuant to Section 3.02(a),
Section 3.02(b) and Section 3.04(a) in accordance with the terms and conditions
of this Agreement, all for the benefit of the Administrative Agent on behalf of
the Secured Parties. Within ten Business Days of its receipt of the Loan Asset
File for any Loan Asset, the Loan Asset Schedule and a hard copy of the related
Loan Asset Checklist, the Collateral Custodian shall review such Loan Asset File
to confirm that (A) all Required Loan Documents for such Loan Asset File have
been executed (either an original or a copy, as indicated on the related Loan
Asset Checklist) and have no mutilated pages, (B) filed stamped copies of the
UCC and other filings identified on the related Loan Asset Checklist are
included, (C) if listed on the related Loan Asset Checklist, a copy of an
Insurance Policy or insurance certificate with respect to any real or personal
property constituting the Underlying Collateral for such Loan Asset is included,
and (D) the current balance, Loan Asset number and Obligor name, as applicable,
with respect to such Loan Asset is referenced on the Loan Asset Schedule (such
items (A) through (D) collectively, the “Review Criteria”). In order to
facilitate the foregoing review by the Collateral Custodian, in connection with
each delivery of a Loan Asset File hereunder to the Collateral Custodian, the
Servicer shall provide to the Collateral Custodian a hard copy (which may be
preceded by an electronic copy, as applicable) of the related Loan Asset
Checklist which contains the Loan Asset information with respect to the Loan
Asset File being delivered, identification number and the name of the Obligor
with respect to such Loan Asset. Notwithstanding anything herein to the
contrary, the Collateral Custodian’s obligation to review the Loan Asset File
shall be limited to reviewing such Loan Asset File based on the information
provided on the related Loan Asset Checklist. If, at the conclusion of such
review, the Collateral Custodian shall determine that (i) the current balance of
the Loan Asset with respect to which it has received the Loan Asset File is less
than as set forth on the Loan Asset Schedule, the Collateral Custodian shall
notify the Administrative Agent and the Servicer of such discrepancy within one
Business Day, or (ii) any Review Criteria is not satisfied, the Collateral
Custodian shall within one Business Day notify the Servicer and the
Administrative Agent of such determination and provide the Servicer with a list
of the non-complying Loan Assets and the applicable Review Criteria that they
fail to satisfy, which the Servicer shall promptly provide to the Borrower upon
receipt of such. The Borrower shall have five Business Days after notice or
knowledge thereof to correct any non-compliance with any Review Criteria. In
addition, if requested in writing (in the form of Exhibit I) by the Servicer and
approved by the Administrative Agent within 10 Business Days of the Collateral
Custodian’s delivery of such report, the Collateral Custodian shall return any
Loan Asset File which fails to satisfy a Review Criteria to the Borrower. Other
than the foregoing, the Collateral Custodian shall not have any responsibility
for reviewing any Loan Asset File. Notwithstanding anything to the contrary
contained herein, the Collateral Custodian shall have no duty or obligation with
respect to any Loan Asset Checklist delivered to it in electronic form.
(ii)    In taking and retaining custody of the Loan Asset Files, the Collateral
Custodian shall be deemed to be acting as the agent of the Administrative Agent
on behalf of the Secured Parties; provided that the Collateral Custodian makes
no representations as to the existence, perfection or priority of any Lien on
the Loan Asset Files or the instruments therein; and provided, further, that,
the Collateral Custodian’s duties shall be limited to those expressly
contemplated herein.
(iii)    All Loan Asset Files shall be kept in fire resistant vaults, rooms or
cabinets at the locations specified on the address of the Collateral Custodian
in Section 11.02, or at such other office as shall be specified to the
Administrative Agent and the Servicer by the Collateral Custodian in a written
notice delivered at least 30 days prior to such change. All Loan Asset Files
shall be placed together with an appropriate identifying label and maintained in
such a manner so as to permit retrieval and access. The Collateral Custodian
shall segregate the Loan Asset Files on its inventory system and will not
commingle the physical Loan Asset Files with any other files of the Collateral
Custodian other than those, if any, relating to KREF and its Affiliates and
subsidiaries; provided, however, the Collateral Custodian shall segregate any
commingled files upon written request of the Administrative Agent.
(iv)    On the 12th calendar day of every Month (or if such day is not a
Business Day, the next succeeding Business Day), the Collateral Custodian shall
provide a written report to the Administrative Agent and the Servicer (in a form
mutually agreeable to the Administrative Agent and the Collateral Custodian)
identifying each Loan Asset for which it holds a Loan Asset File and the
applicable Review Criteria that any Loan Asset File fails to satisfy.
(v)    Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Custodian shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Custodian. Without limiting the generality of the
foregoing, it is hereby expressly agreed and stipulated by the other parties
hereto that the Collateral Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.
(c)    (i)    The Collateral Custodian agrees to cooperate with the
Administrative Agent and the Servicer and deliver any Loan Asset File to the
Servicer or Administrative Agent (pursuant to a written request in the form of
Exhibit I), as applicable, as requested in order to take any action that the
Administrative Agent or the Servicer deems necessary or desirable in order to
perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder or under any Transaction Document, including any
rights arising with respect to Article VII. In the event the Collateral
Custodian receives instructions from the Servicer which conflict with any
instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.
(ii)    The Administrative Agent may direct the Collateral Custodian to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within 10 Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.
(iii)    The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.

SECTION 12.03    Merger or Consolidation.
Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

SECTION 12.04    Collateral Custodian Compensation.
As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees from the
Borrower as set forth in the Agent Fee Letter, payable pursuant to the extent of
funds available therefor pursuant to the provisions of Section 2.05, provided
that if such amounts are insufficient then Sections 12.12 and 11.07 shall be
applicable. The Collateral Custodian’s entitlement to receive the Collateral
Custodian Fees shall cease on the earlier to occur of: (i) its removal as
Collateral Custodian pursuant to Section 12.05, (ii) its resignation as
Collateral Custodian pursuant to Section 12.07 of this Agreement or (iii) the
termination of this Agreement; provided that the Collateral Custodian shall be
entitled to any fees accrued and payable up to such date to the extent not
previously paid.

SECTION 12.05    Collateral Custodian Removal.
The Administrative Agent may (upon the direction of the Majority Lenders) by
written notice to the Collateral Custodian (the “Collateral Custodian
Termination Notice”) terminate all of the rights, obligations, power and
authority of the Collateral Custodian under this Agreement. On and after the
receipt by the Collateral Custodian of a Collateral Custodian Termination
Notice, the Collateral Custodian shall continue to act in such capacity until
the date specified in the Collateral Custodian Termination Notice (such date not
to exceed 30 days after the date of such notice) or otherwise specified by the
Administrative Agent or the Majority Lenders in writing or, if no such date is
specified in such Collateral Custodian Termination Notice or otherwise specified
by the Administrative Agent or the Majority Lenders, until a date mutually
agreed upon by the Collateral Custodian and the Administrative Agent or the
Majority Lenders. Upon any such removal, the Borrower and the Majority Lenders
acting jointly shall appoint a successor Collateral Custodian (provided that the
consent of the Borrower shall not be required after the occurrence, and during
the continuance, of an Event of Default). If no successor Collateral Custodian
shall have been appointed and an instrument of acceptance by a successor
Collateral Custodian shall not have been delivered to the Initial Lender and the
Borrower within 30 days after the giving of such notice of resignation, the
resigning Collateral Custodian may petition any court of competent jurisdiction
for the appointment of a successor Collateral Custodian. No such resignation
shall become effective until a Successor Collateral Custodian shall have assumed
the responsibilities and obligations of the Collateral Custodian in accordance
with Section 12.05. The Collateral Custodian shall be entitled to receive, to
the extent of funds available therefor pursuant to Section 2.05, any Fees
accrued until such termination date as well as any other fees, amounts, expenses
or indemnities it is entitled to pursuant to the provisions of this Agreement
and any Fee Letter (the “Collateral Custodian Termination Expenses”). To the
extent amounts held in the Collection Account and paid in accordance with
Section 2.05 are insufficient to pay the Collateral Custodian Termination
Expenses, the Borrower (and to the extent the Borrower fails to so pay, the
Lenders ratably across all Term Loan Series then outstanding) agree to pay the
Collateral Custodian Termination Expenses within 10 Business Days of receipt of
an invoice therefor. After the earlier of (x) the termination date specified in
the applicable Collateral Custodian Termination Notice and (y) 30 days
thereafter as provided above, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder in a manner that the
Administrative Agent believes will facilitate the transition of the performance
of such activities to a successor Collateral Custodian, and the successor
Collateral Custodian shall assume each and all of the Collateral Custodian’s
obligations under this Agreement, on the terms and subject to the conditions
herein set forth, and the Collateral Custodian shall use its commercially
reasonable efforts to assist the successor Collateral Custodian in assuming such
obligations.

SECTION 12.06    Limitation on Liability.
(a)    The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.
(b)    The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.
(c)    The Collateral Custodian shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith, including, but not limited to, in connection any
requirement to obtain certificated Pledged Equity from the Borrower or Holdings,
except in the case of its willful misconduct or grossly negligent performance or
omission of its duties.
(d)    The Collateral Custodian makes no warranty or representation (except as
expressly set forth in this Agreement) and shall have no responsibility (except
as expressly set forth in this Agreement) as to the content, enforceability,
completeness, validity, sufficiency, value, genuineness, ownership or
transferability of any Loan Asset File, and will not be required to and will not
make any representations as to the validity or value (except as expressly set
forth in this Agreement) of any of the Loan Assets. The Collateral Custodian
shall not be obligated to take any legal action hereunder that might in its
judgment involve any expense or liability unless it has been furnished with an
indemnity reasonably satisfactory to it.
(e)    The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.
(f)    The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder.
(g)    It is expressly agreed and acknowledged that the Collateral Custodian is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to a Loan Asset.
(h)    Subject in all cases to the last sentence of Section 12.02(c)(i), in case
any reasonable question arises as to its duties hereunder, the Collateral
Custodian may, prior to the occurrence of an Event of Default or the Final
Maturity Date, request instructions from the Servicer and may, after the
occurrence of an Event of Default or the Final Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Custodian
shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent.
In no event shall the Collateral Custodian be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.

SECTION 12.07    Collateral Custodian Resignation.
The Collateral Custodian shall not resign from the obligations and duties hereby
imposed on it except (a) upon the Collateral Custodian’s determination that (i)
the performance of its duties hereunder is or becomes impermissible under
Applicable Law and (ii) there is no reasonable action that the Collateral
Custodian could take to make the performance of its duties hereunder permissible
under Applicable Law or (b) upon at least 60 days’ prior notice to the other
parties hereto. Upon any such resignation, the Borrower and the Majority Lenders
acting jointly shall appoint a successor Collateral Custodian (provided that the
consent of the Borrower shall not be required after the occurrence, and during
the continuance, of an Event of Default). If no successor Collateral Custodian
shall have been appointed and an instrument of acceptance by a successor
Collateral Custodian shall not have been delivered to the Collateral Custodian
within 30 days after the giving of such notice of resignation, the resigning
Collateral Custodian may petition any court of competent jurisdiction for the
appointment of a successor Collateral Custodian. No such resignation shall
become effective until a successor Collateral Custodian shall have assumed the
responsibilities and obligations of the Collateral Custodian. In the event
Midland resigns in its role or is terminated as Servicer, Administrative Agent,
the Account Bank and/or Collateral Custodian or Midland, as applicable, shall be
deemed to have concurrently resigned or been terminated, as applicable, in its
role as Servicer, Administrative Agent, the Account Bank and/or Collateral
Custodian, as applicable, with no further action needed by any of the parties
hereto; provided that, such resignation or termination, as applicable, shall
comply with the requirements of this Agreement.
Upon the effective date of such resignation, or if the Administrative Agent
gives Collateral Custodian written notice of an earlier termination hereof, the
Collateral Custodian shall (i) be reimbursed for any costs, fees and expenses
that the Collateral Custodian shall incur in connection with the termination of
its duties under this Agreement and (ii) deliver all of the Required Loan
Documents in the possession of Collateral Custodian to the Administrative Agent
or to such Person as the Administrative Agent may designate to Collateral
Custodian in writing upon the receipt of a request in the form of Exhibit I;
provided that the Borrower shall consent to any successor Collateral Custodian
appointed by the Administrative Agent at the direction of the Majority Lenders
(such consent not to be unreasonably withheld).

SECTION 12.08    Release of Documents.
(a)    Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any Loan Asset, the Collateral Custodian is hereby
authorized (unless and until such authorization is revoked by the Administrative
Agent), upon written receipt from the Servicer of a request for release of
documents and receipt in the form annexed hereto as Exhibit I, to release to the
Servicer within two Business Days of receipt of such request, the related Loan
Asset File or the documents set forth in such request. All documents so released
to the Servicer shall be held by the Servicer in trust for the benefit of the
Administrative Agent, on behalf of the Secured Parties, in accordance with the
terms of this Agreement. The Servicer shall return to the Collateral Custodian
such Loan Asset File or other such documents (i) promptly upon the request of
the Administrative Agent, or (ii) when the Servicer’s need therefor in
connection with such enforcement or servicing no longer exists, unless the
related Loan Asset is liquidated, in which case, the Servicer shall deliver an
additional request for release of documents to the Collateral Custodian and
receipt certifying such liquidation from the Servicer to the Administrative
Agent, all in the form annexed hereto as Exhibit I.
(b)    Limitation on Release. Promptly after delivery to the Collateral
Custodian of any request for release of documents, the Servicer shall provide
notice of the same to the Administrative Agent. Any additional Required Loan
Documents or documents requested to be released by the Servicer may be released
only upon written authorization of the Administrative Agent. The limitations of
this paragraph shall not apply to the release of Required Loan Documents to the
Servicer pursuant to the immediately succeeding subsection.

SECTION 12.09    Return of Required Loan Documents.
The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Loan Asset File (a) delivered to the Collateral Custodian
in error or (b) released from the Lien of the Administrative Agent hereunder
pursuant to Section 2.12, in each case by submitting to the Collateral Custodian
a written request in the form of Exhibit I (signed by both the Borrower and the
Administrative Agent) specifying the Loan Asset File to be so returned and
reciting that the conditions to such release have been met (and specifying the
Section or Sections of this Agreement being relied upon for such release). The
Collateral Custodian shall upon its receipt of each such request for return
executed by the Borrower and the Administrative Agent promptly, but in any event
within five Business Days, return the Loan Asset File so requested to the
Borrower.

SECTION 12.10    Access to Certain Documentation and Information Regarding the
Collateral Portfolio; Audits of Servicer.
The Collateral Custodian shall provide to the Administrative Agent and the
Servicer access to the Loan Asset Files and all other documentation regarding
the Collateral Portfolio including in such cases where the Administrative Agent
or Servicer is required in connection with the enforcement of the rights or
interests of the Secured Parties, or by applicable statutes or regulations, to
review such documentation, such access being afforded without charge but only
(i) upon two Business Days prior written request, (ii) during normal business
hours and (iii) subject to the Collateral Custodian’s normal security and
confidentiality procedures. Periodically on and after the Closing Date, the
Administrative Agent may review the Servicer’s collection and administration of
the Loan Asset Files in order to assess compliance by the Servicer with the
Servicing Standard, as well as with this Agreement and may conduct an audit of
the Loan Asset Files in conjunction with such a review. Such review shall be
reasonable in scope and shall be completed in a reasonable period of time.
Without limiting the foregoing provisions of this Section 12.10, from time to
time (and, in any case, a minimum of three times during each fiscal year of the
Servicer) upon reasonable notice to the Administrative Agent, the Collateral
Custodian shall permit independent public accountants or other auditors
appointed by the Servicer to conduct, at the expense of the Borrower, a review
of the Loan Asset Files and all other documentation regarding the Collateral
Portfolio.

SECTION 12.11    Bailment.
The Collateral Custodian agrees that, with respect to any Loan Asset File at any
time or times in its possession or held in its name, the Collateral Custodian is
the agent and bailee of the Administrative Agent, for the benefit of the Secured
Parties, for purposes of perfecting (to the extent not otherwise perfected) the
Administrative Agent’s security interest in the Collateral Portfolio and for the
purpose of ensuring that such security interest is entitled to first priority
status under the UCC.

SECTION 12.12    Indemnification of the Collateral Custodian.
Each Lender agrees to indemnify the Collateral Custodian, ratably across all
Term Loan Series then outstanding, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Collateral Custodian in any way
relating to or arising out of this Agreement or any of the other Transaction
Documents, or any action taken or omitted by the Collateral Custodian hereunder
or thereunder; provided that the Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Collateral
Custodian’s gross negligence or willful misconduct as determined in a final
decision by a court of competent jurisdiction; provided, further, that no action
taken in accordance with the directions of the Majority Lenders, the Lenders or
the Borrower shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Article XII.
[SIGNATURE PAGES TO FOLLOW]



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
THE BORROWER:
KREF LENDING VII LLC


By:/s/ Patrick Mattson

Name: Patrick Mattson
Title: Chief Operating Officer and Secretary



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


HOLDINGS:
KREF HOLDINGS VII LLC


By:/s/ Patrick Mattson

Name: Patrick Mattson
Title: Chief Operating Officer and Secretary



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


THE SERVICER:
MIDLAND LOAN SERVICES,
a Division of PNC Bank, National Association


By: /s/ Cynthia A. Bicknell

Name: Cynthia A. Bicknell
Title: Senior Vice President



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]
THE ADMINISTRATIVE AGENT:
MIDLAND LOAN SERVICES,
a Division of PNC Bank, National Association


By: /s/ Cynthia A. Bicknell

Name: Cynthia A. Bicknell
Title: Senior Vice President



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]





THE COLLATERAL CUSTODIAN:
PNC BANK, NATIONAL ASSOCIATION


By:/s/ Janice E. Kiwacka

Name: Janice E. Kiwacka
Title: Vice President



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]







Schedule I
Condition Precedent Documents


As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Administrative Agent prior to the effectiveness of the
Agreement:
(a)A copy of this Agreement and the Collateral Account Agreement duly executed
by each of the parties hereto and thereto;
(b)    A certificate of an officer of the Borrower, dated the date of this
Agreement, certifying (i) the names and true signatures of the incumbent
officers of the Borrower authorized to sign on behalf of the Borrower each of
the Transaction Documents to which it is a party (on which certificate the
Administrative Agent, the Lenders and the Collateral Custodian may conclusively
rely until such time as the Administrative Agent shall receive from the Borrower
a revised certificate meeting the requirements of this paragraph (b)(i)), (ii)
that the copy of the certificate of formation and the limited liability company
agreement of the Borrower, as applicable, is a complete and correct copy and
that such certificate of formation and limited liability company agreement have
not been amended, modified or supplemented and are in full force and effect and
(iii) the authorization document of the managing member approving and
authorizing the execution, delivery and performance by such Person of the
Transaction Documents to which it is a party;
(c)    A good standing certificate, dated as of a recent date for Borrower,
issued by the Secretary of State of the State of Delaware;
(d)    Financing statements describing the Collateral and (i) naming the
Borrower as debtor and the Administrative Agent, on behalf of the Secured
Parties, as secured party and (ii) other, similar instruments or documents, as
may be necessary or, in the opinion of the Administrative Agent, desirable under
the UCC of all appropriate jurisdictions or any comparable law to perfect the
Administrative Agent’s, on behalf of the Secured Parties, interests in the
Collateral;
(e)    Financing statements, if any, necessary to release all security interests
and other rights of any Person in the Collateral previously granted by any
Transferor;
(f)    With respect to any certificated Pledged Equity, delivery of stock powers
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Administrative Agent;
(g)    Copies of tax and judgment lien searches in all jurisdictions reasonably
requested by the Administrative Agent and requests for information (or a similar
UCC search report certified by a party acceptable to the Administrative Agent),
dated a date reasonably near to the Closing Date, and with respect to such
requests for information or UCC searches, listing all effective financing
statements which name the Borrower (under its present name and any previous
name) as debtor(s) and which are filed in the State of Delaware, together with
copies of such financing statements (none of which shall cover the Collateral);
(h)    One or more favorable Opinions of Counsel of counsel to the Borrower and
Holdings, reasonably acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Servicer, the Account Bank, the Lenders and the
Collateral Custodian;
(i)    A copy of each of the other Transaction Documents duly executed by the
parties thereto; and
(j)    Such other documents as the Administrative Agent or any Lender may
reasonably request.





EXHIBITS
TO
LOAN AND SERVICING AGREEMENT
Dated as of April 11, 2018
KREF LENDING VII LLC
EXHIBITS
EXHIBIT A
Form of Term Loan Series Notice
EXHIBIT B
Form of Borrowing Base Certificate
EXHIBIT C
[Reserved]
EXHIBIT D
Form of Notice of Borrowing
EXHIBIT E
Form of Notice of Reduction (Reduction of Advances Outstanding)
EXHIBIT F
Form of Term Loan Note
EXHIBIT G
Form of Power of Attorney
EXHIBIT H
Form of Servicing Report
EXHIBIT I
Form of Release of Required Loan Documents
EXHIBIT J
[Reserved]
EXHIBIT K
Form of Advance Request
EXHIBIT L
[Reserved]
EXHIBIT M
Form of U.S. Tax Compliance Certificate




EXHIBIT A
FORM OF TERM LOAN SERIES NOTICE
TERM LOAN SERIES NOTICE
[Date]
(KREF LENDING VII LLC)
To: Midland Loan Services, a division of PNC Bank, National Association,
as the Administrative Agent
10851 Mastin, Suite 300
         Overland Park, KS 66210
Attention: Executive Vice President – Division Head Facsimile No.: (913)
253-9001
Email: NoticeAdmin@midlandls.com









Re:    Loan and Servicing Agreement dated as of April 11, 2018
Ladies and Gentlemen:
This Term Loan Series Notice is delivered to you pursuant to Sections 2.01(b)
that certain Loan and Servicing Agreement, dated as of April 11, 2018 (as
amended, modified, waived, supplemented or restated from time to time, the “Loan
and Servicing Agreement”), by and among KREF Holdings VII LLC, as Holdings, KREF
Lending VII LLC, as the Borrower, PNC Bank, National Association, as the
Collateral Custodian, Midland Loan Services, a division of PNC Bank, National
Association, as the Servicer and the Administrative Agent, the Initial Lender,
the other Lenders from time to time party thereto and KKR Capital Markets LLC,
as the Sole Arranger. Capitalized terms used but not defined herein shall have
the meanings provided in the Loan and Servicing Agreement.
The undersigned, being a duly elected Responsible Officer of the Borrower and
holding the office set forth below such officer’s name, hereby requests that the
Lenders establish a new Term Loan Series under the Loan and Servicing Agreement
with the following proposed terms:
1.
Name of Term Loan Series: ____________.

2.
[Lenders: ____________.]

3.
Proposed Commitment: ____________.

4.
Proposed Maximum Facility Amount: ____________.

5.
Proposed Applicable Spread: ____________.

6.
Proposed Issuance Date: ____________.

The undersigned certifies that all information contained herein is true, correct
and complete as of the date hereof.
[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, the undersigned have executed this Term Loan Series Notice
as of the date first written above.
KREF LENDING VII LLC,
as the Borrower
By:

Name:
Title:






EXHIBIT B
FORM OF BORROWING BASE CERTIFICATE
[_] [_], 20[_]
Reference is made to that certain Loan and Servicing Agreement, dated as of
April 11, 2018 (as amended, modified, waived, supplemented or restated from time
to time, the “Loan and Servicing Agreement”), by and among KREF Holdings VII
LLC, as Holdings, KREF Lending VII LLC, as the Borrower, PNC Bank, National
Association, as the Collateral Custodian, Midland Loan Services, a division of
PNC Bank, National Association, as the Servicer and the Administrative Agent,
the Initial Lender, the other Lenders from time to time party thereto and KKR
Capital Markets LLC, as the Sole Arranger. Capitalized terms used but not
defined herein shall have the meanings provided in the Loan and Servicing
Agreement.
This Borrowing Base Certificate has been prepared for [name of applicable Term
Loan Series] and is being delivered in connection with:
__
A Notice of Borrowing under Section 2.02(b) of the Loan and Servicing Agreement

__
A Sale under Section 2.07(c) of the Loan and Servicing Agreement

__
A Notice of Reduction under Section 2.14(b) of the Loan and Servicing Agreement

__
A Transfer of a Loan Asset under Section 3.04 of the Loan and Servicing
Agreement

As of the date hereof, the undersigned certifies that (i) all of the information
set forth in Annex I attached hereto is true, correct and complete and (ii) no
Unmatured Event of Default or Event of Default has occurred and is continuing
and (b) each of the representations and warranties contained in Sections 4.01,
4.02 and 4.06 of the Loan and Servicing Agreement is true, correct and complete
in all material respects.
[Remainder of Page Intentionally Left Blank]


Certified as of the date first written above.
KKR LENDING VII LLC,
as the Borrower
By:

Name:
Title:



ANNEX I
To Exhibit B
BORROWING BASE REPORT


(See Attached)



EXHIBIT C
[Reserved]

EXHIBIT D
FORM OF NOTICE OF BORROWING
NOTICE OF BORROWING
[Date]
(KREF LENDING VII LLC)
To: Midland Loan Services, a division of PNC Bank, National Association,
as the Administrative Agent
10851 Mastin, Suite 300
         Overland Park, KS 66210
Attention: Executive Vice President – Division Head
Facsimile No.: (913) 253-9001
Email: NoticeAdmin@midlandls.com









Re:    Loan and Servicing Agreement dated as of April 11, 2018
Ladies and Gentlemen:
This Notice of Borrowing is delivered to you pursuant to Sections 2.02 and 3.02
of that certain Loan and Servicing Agreement, dated as of April 11, 2018 (as
amended, modified, waived, supplemented or restated from time to time, the “Loan
and Servicing Agreement”), by and among KREF Holdings VII LLC, as Holdings, KREF
Lending VII LLC, as the Borrower, PNC Bank, National Association, as the
Collateral Custodian, Midland Loan Services, a division of PNC Bank, National
Association, as the Servicer and the Administrative Agent, the Initial Lender,
the other Lenders from time to time party thereto and KKR Capital Markets LLC,
as the Sole Arranger. Capitalized terms used but not defined herein shall have
the meanings provided in the Loan and Servicing Agreement.
The undersigned, being a duly elected Responsible Officer of the Borrower and
holding the office set forth below such officer’s name, hereby certifies as
follows:
1.
The Borrower hereby requests an Advance under Term Loan Series [________].

2.
The Borrower hereby requests an Advance in the principal amount of
$ ____________.

3.
The Borrower hereby requests that such Advance be made on the following date:
____________.

4.
Attached to this Notice of Borrowing is a Borrowing Base Certificate for the
applicable Term Loan Series, together with a true, correct and complete
calculation of the applicable Borrowing Base and all components thereof.

5.
[The Borrower has delivered, concurrently with the delivery of this Notice of
Borrowing, a duly executed Advance Request containing a true, correct and
complete list of all Loan Assets which will become part of the Collateral
Portfolio on the date hereof.]

6.
All of the conditions applicable to the Advance requested herein as set forth in
Article III of the Loan and Servicing Agreement have been satisfied and will
remain satisfied on the date of such Advance.

7.
The Borrower hereby confirms that:

(i)
The representations and warranties contained in Sections 4.01, 4.02 and 4.06 of
the Loan and Servicing Agreement are true and correct in all material respects
before and after giving effect to such Advance and to the application of
proceeds therefrom, on and as of such day as though made on and as of such date
(or, in the case of any such representation or warranty expressly stated to have
been made as of a specific date, as of such specific date);

(ii)
No Unmatured Event of Default or Event of Default has occurred and is
continuing, or would result from such Advance or application of proceeds
therefrom; and

(iii)
On and as of such Advance Date, after giving effect to such Advance and the
addition to the Collateral Portfolio of any Eligible Loan Assets being acquired
by the Borrower using the proceeds of such Advance, the Advances Outstanding for
the applicable Term Loan Series does not exceed the Maximum Availability for
such Term Loan Series.

8.
The undersigned certifies that all information contained herein and in the
attached Borrowing Base Certificate is true, correct and complete as of the date
hereof.

[ATTACH BORROWING BASE CERTIFICATE AND LOAN ASSET SCHEDULE]
IN WITNESS WHEREOF, the undersigned have executed this Notice of Borrowing as of
the date first written above.
KREF LENDING VII LLC,
as the Borrower
By:

Name:
Title:






EXHIBIT E
FORM OF NOTICE OF REDUCTION
(Reduction of Advances Outstanding)
[Date]
(KREF LENDING FUNDING VII LLC)
Midland Loan Services, a division of PNC Bank, National Association,
as the Administrative Agent
10851 Mastin, Suite 300
Overland Park, KS 66210
Attention: Executive Vice President – Division Head
Facsimile No.: (913) 253-9001
Email: NoticeAdmin@midlandls.com


Re:    Loan and Servicing Agreement dated as of April 11, 2018
Ladies and Gentlemen:
This Notice of Reduction is delivered to you pursuant to Section 2.14(b) of that
certain Loan and Servicing Agreement, dated as of April 11, 2018 (as amended,
modified, waived, supplemented or restated from time to time, the “Loan and
Servicing Agreement”), by and among KREF Holdings VII LLC, as Holdings, KREF
Lending VII LLC, as the Borrower, PNC Bank, National Association, as the
Collateral Custodian, Midland Loan Services, a division of PNC Bank, National
Association, as the Servicer and the Administrative Agent, the Initial Lender,
the other Lenders from time to time party thereto and KKR Capital Markets LLC,
as the Sole Arranger. Capitalized terms used but not defined herein shall have
the meanings provided in the Loan and Servicing Agreement.
The undersigned, being a duly elected Responsible Officer of the Borrower and
holding the office set forth below such officer’s name, hereby certifies as
follows:
1.    Pursuant to Section 2.14(b) of the Loan and Servicing Agreement, the
Borrower desires to prepay the Advances Outstanding under Term Loan Series
[___________] (an “Advance Reduction”) by the amount of $_____________.
2.    The Borrower hereby requests that such Advance Reduction be made on the
following date: _____________.
3.    [The Prepayment Premium for such Advance Reduction is $________________.]
4.    Attached to this Notice of Reduction is a Borrowing Base Certificate for
the applicable Term Loan Series, together with a true, correct and complete
calculation of the Borrowing Base and all components thereof.
The undersigned certify that all information contained herein shall be true and
correct on the date of Advance Reduction and that the information in the
attached Borrowing Base Certificate is true and correct as of the date hereof.
[ATTACH BORROWING BASE CERTIFICATE]
[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, the undersigned have executed this Notice of Reduction as of
the date first written above.
KREF LENDING VII LLC,
as the Borrower
By:

Name:
Title:






EXHIBIT F
FORM OF TERM LOAN NOTE
$_____________    [________] [__], 20[_]
THIS TERM LOAN NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
(THE “SECURITIES ACT”). NEITHER THIS TERM LOAN NOTE NOR ANY PORTION HEREOF MAY
BE OFFERED OR SOLD EXCEPT IN COMPLIANCE WITH THE REGISTRATION PROVISIONS OF THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION
PROVISIONS.
THIS TERM LOAN NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED, EXCHANGED OR
OTHERWISE PLEDGED OR CONVEYED EXCEPT TO A (A) QUALIFIED INSTITUTIONAL BUYER
UNDER RULE 144A OF THE SECURITIES ACT OR AN INSTITUTIONAL “ACCREDITED INVESTOR”
AS DEFINED IN RULE (1)-501(A)(1)-(3) OR (7) UNDER THE SECURITIES ACT, IN EACH
CASE, WHO IS ALSO A (B) QUALIFIED PURCHASER FOR PURPOSES OF SECTION 3(c)(7) OF
THE 1940 ACT, AND IN COMPLIANCE WITH THE TERMS OF THE LOAN AND SERVICING
AGREEMENT REFERRED TO HEREIN.
FOR VALUE RECEIVED, KREF LENDING VII LLC, a Delaware limited liability company
(the “Borrower”), hereby promises to pay to [Name of Lender] (“Lender”) or its
registered assigns, the principal sum of [_] DOLLARS ($[_]), or, if less, the
unpaid principal amount of the aggregate advances under the Term Loan Series
[__________] (“Advances”) made by the Lender to the Borrower pursuant to the
Loan and Servicing Agreement (as defined below), on the dates specified in the
Loan and Servicing Agreement, and to pay interest on the unpaid principal amount
of each Advance made by Lender from the date of such Advance for each day that
such unpaid principal amount is outstanding, at such interest rates related to
such Advance as provided in the Loan and Servicing Agreement, on each Payment
Date and each other date specified in the Loan and Servicing Agreement.
This Term Loan Note (the “Note”) is issued pursuant to the Loan and Servicing
Agreement, dated as of April 11, 2018 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan and Servicing Agreement”),
by and among KREF Holdings VII LLC, as Holdings, KREF Lending VII LLC, as the
Borrower, PNC Bank, National Association, as the Collateral Custodian, Midland
Loan Services, a division of PNC Bank, National Association, as the Servicer and
the Administrative Agent, the Initial Lender, the other Lenders from time to
time party thereto and KKR Capital Markets LLC, as the Sole Arranger.
Capitalized terms used but not defined herein shall have the meanings provided
in the Loan and Servicing Agreement.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Advance, together with all fees, charges and other
amounts that are treated as interest on such Advance under Applicable Law
(collectively, “charges”), exceed the maximum lawful rate (the “Maximum Rate”)
that may be contracted for, charged, taken, received or reserved by the Lender
in accordance with Applicable Law, the rate of interest payable in respect of
such Advance hereunder, together with all charges payable in respect thereof,
shall be limited to the Maximum Rate. To the extent lawful, the interest and
charges that would have been paid in respect of such Advance but were not paid
as a result of the operation of this paragraph shall be cumulated and the
interest and charges payable to the Lender in respect of other Advance or
periods shall be increased (but not above the amount collectible at the Maximum
Rate therefor) until such cumulated amount shall have been received by the
Lender. Any amount collected by the Lender that exceeds the maximum amount
collectible at the Maximum Rate shall be applied to the reduction of the
principal balance of such Advance or refunded to the Borrower so that at no time
shall the interest and charges paid or payable in respect of such Advance exceed
the maximum amount collectible at the Maximum Rate.
Payments of the principal of, and interest on, Advances shall be made by or on
behalf of the Borrower to the holder hereof in immediately available funds in
the manner specified for such purpose as provided in the Loan and Servicing
Agreement, without the presentation or surrender of this Note or the making of
any notation on this Note.
If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day.
If any amount is not paid or deposited when due, such amount shall bear
interest, to be paid upon demand, from the date of such nonpayment until such
amount is paid in full (as well after as before judgment) computed at the per
annum rate set forth in the Loan and Servicing Agreement.
Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Loan and Servicing Agreement. Any portion
or all of the principal amount of this Note may be prepaid, together with
interest thereon (and, as set forth in the Loan and Servicing Agreement, certain
costs and expenses of the Lender) at the time and in the manner set forth in,
but subject to the provisions of, the Loan and Servicing Agreement.
Except as provided in the Loan and Servicing Agreement, the Borrower expressly
waives presentment, demand, diligence, protest and all notices of any kind
whatsoever with respect to this Note.
The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by the Lender
and represented by this Note and the indebtedness evidenced by this Note,
subject to the applicable provisions of the Loan and Servicing Agreement.
This Advances are secured by the Collateral and the Pledged Equity granted
pursuant to the Loan and Servicing Agreement. The holder of this Note is
entitled to the benefits of the Loan and Servicing Agreement and the other
Transaction Documents and may enforce the agreements of the Borrower contained
in the Loan and Servicing Agreement and the other Transaction Documents and
exercise the remedies provided for by, or otherwise available in respect of, the
Loan and Servicing Agreement and the other Transaction Documents, all in
accordance with, and subject to the restrictions contained in, the terms of the
Loan and Servicing Agreement and the other Transaction Documents. In accordance
with the terms of the Loan and Servicing Agreement, if an Event of Default shall
occur, the unpaid balance of the principal of all Advances, together with
accrued interest thereon, may be declared, and may become, due and payable in
the manner and with the effect provided in the Loan and Servicing Agreement.
The Borrower, the Servicer, the Lender, the Administrative Agent and the
Collateral Custodian each intend, for federal, state and local income and
franchise tax purposes only, that this Note be evidence of indebtedness of the
Borrower secured by the Collateral and the Pledged Equity and the Lender under
the Loan and Servicing Agreement, by the acceptance hereof, agrees to treat the
Note for federal, state and local income and franchise tax purposes as
indebtedness of the Borrower.
This Note is a “Term Loan Note” as referred to in Section 2.01(a) of the Loan
and Servicing Agreement. This Note shall be construed in accordance with and
governed by the laws of the State of New York.
[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.
KREF LENDING VII LLC,
as the Borrower
By:

Name:
Title:






EXHIBIT G
FORM OF POWER OF ATTORNEY
KREF LENDING VII LLC
[____] [_], 20[_]
This Power of Attorney is executed and delivered by KREF Lending VII LLC, as the
Borrower (the “Borrower”) under the Loan and Servicing Agreement (each as
defined below), to Midland Loan Services, a division of PNC Bank, National
Association, as the Administrative Agent under the Loan and Servicing Agreement
(as defined below and in such capacity, the “Attorney”), pursuant to that
certain Loan and Servicing Agreement, dated as of April 11, 2018 (as amended,
modified, waived, supplemented or restated from time to time, the “Loan and
Servicing Agreement”), by and among KREF Holdings VII LLC, as Holdings, the
Borrower, PNC Bank, National Association, as the Collateral Custodian, Midland
Loan Services, a division of PNC Bank, National Association, as the Servicer and
the Administrative Agent, the Initial Lender, the other Lenders from time to
time party thereto and KKR Capital Markets LLC, as the Sole Arranger.
Capitalized terms used but not defined herein shall have the meanings provided
in the Loan and Servicing Agreement.
No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall inquire into or seek
confirmation from the Borrower as to the authority of Attorney to take any
action described below, or as to the existence of or fulfillment of any
condition to this Power of Attorney, which is intended to grant to Attorney
unconditionally the authority to take and perform the actions contemplated
herein, and the Borrower irrevocably waives any right to commence any suit or
action, in law or equity, against any person or entity that acts in reliance
upon or acknowledges the authority granted under this Power of Attorney. The
power of attorney granted hereby is coupled with an interest and may not be
revoked or canceled by the Borrower until the Facility Termination Date.
The Borrower, hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), solely in connection with
the enforcement of the rights and remedies of the Administrative Agent, the
Lenders and the other Secured Parties under the Loan and Servicing Agreement and
the other Transaction Document, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the
Borrower’s place and stead and at the Borrower’s expense and in the Borrower’s
name or in Attorney’s own name, from time to time in Attorney’s discretion, to
take any and all appropriate action and to execute and deliver any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of the Loan and Servicing Agreement and the other Transaction
Documents, and, without limiting the generality of the foregoing, hereby grants
to Attorney the power and right, on its behalf, without notice to or assent by
it, to do the following, each in accordance with the Loan and Servicing
Agreement and the other Transaction Documents: (a) open mail for the Borrower,
and ask, demand, collect, give acquittances and receipts for, take possession
of, or endorse and receive payment of, any checks, drafts, notes, acceptances,
or other instruments for the payment of moneys due, and sign and endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, and notices; (b)
effect any repairs to any of the Borrower’s assets, or continue or obtain any
insurance and pay all or any part of the premiums therefor and costs thereof,
and make, settle and adjust all claims under such policies of insurance, and
make all determinations and decisions with respect to such policies; (c) pay or
discharge any taxes, Liens, or other encumbrances levied or placed on or
threatened against the Borrower or the Borrower’s property; (d) to the extent
related to the Collateral and the transactions contemplated by the Transaction
Documents, defend any suit, action or proceeding brought against the Borrower if
the Borrower does not defend such suit, action or proceeding or if Attorney
reasonably believes that it is not pursuing such defense in a manner that will
maximize the recovery to Attorney, and settle, compromise or adjust any suit,
action, or proceeding described above and, in connection therewith, give such
discharges or releases as Attorney may deem appropriate; (e) file or prosecute
any claim, litigation, suit or proceeding in any court of competent jurisdiction
or before any arbitrator, or take any other action otherwise deemed appropriate
by Attorney for the purpose of collecting any and all such moneys due to the
Borrower whenever payable and to enforce any other right in respect of the
Borrower’s property; (f) sell, transfer, pledge, make any agreement with respect
to, or otherwise deal with, any of the Borrower’s property, and execute, in
connection with such sale or action, any endorsements, assignments or other
instruments of conveyance or transfer in connection therewith; (g) to give any
necessary receipts or acquittance for amounts collected or received under the
Loan and Servicing Agreement; (h) to make all necessary transfers of the
Collateral in connection with any such sale or other disposition made pursuant
to the Loan and Servicing Agreement; (i) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition of the Collateral, the
Borrower hereby ratifying and confirming all that such Attorney (or any
substitute) shall lawfully do or cause to be done hereunder and pursuant hereto;
(j) to send such notification forms as the Attorney deems appropriate to give
notice to Obligors of the Secured Parties’ interest in the Collateral Portfolio
(k) to sign any agreements, orders or other documents in connection with or
pursuant to any Transaction Document; and (l) to cause the certified public
accountants then engaged by the Borrower to prepare and deliver to the Attorney
at any time and from time to time, promptly upon Attorney’s request, any reports
required to be prepared by or on behalf of the Borrower under the Transaction
Documents, all as though Attorney were the absolute owner of the Borrower’s
property for all purposes, and to do, at Attorney’s option and the Borrower’s
expense, at any time or from time to time, all acts and other things that
Attorney reasonably deems necessary to perfect, preserve or realize upon the
Collateral and the Liens of the Administrative Agent, for the benefit of the
Secured Parties, thereon (including without limitation the execution and filing
of UCC financing statements and continuation statements), all as fully and
effectively as the Borrower might do. The Borrower hereby ratifies, to the
extent permitted by law, all that said attorneys shall lawfully do or cause to
be done by virtue hereof.
[Remainder of Page Left Intentionally Blank]


IN WITNESS WHEREOF, this Power of Attorney is executed by the Borrower, and the
Borrower has caused its seal to be affixed pursuant to the authority of its
directors and/or members as of the date first written above.
KREF LENDING VII LLC
By:

Name:
Title:

Sworn to and subscribed before
me this [____] [_], 20[_]:




    
Notary Public




FORM OF POWER OF ATTORNEY
KREF HOLDINGS VII LLC
[____] [_], 20[_]
This Power of Attorney is executed and delivered by KREF Holdings VII LLC, as
Holdings (“Holdings”) under the Loan and Servicing Agreement (each as defined
below), to Midland Loan Services, a division of PNC Bank, National Association,
as the Administrative Agent under the Loan and Servicing Agreement (as defined
below and in such capacity, the “Attorney”), pursuant to that certain Loan and
Servicing Agreement, dated as of April 11, 2018 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan and Servicing Agreement”),
by and among Holdings, KREF Lending VII LLC, as the Borrower, PNC Bank, National
Association, as the Collateral Custodian, Midland Loan Services, a division of
PNC Bank, National Association, as the Servicer and the Administrative Agent,
the Initial Lender, the other Lenders from time to time party thereto and KKR
Capital Markets LLC, as the Sole Arranger. Capitalized terms used but not
defined herein shall have the meanings provided in the Loan and Servicing
Agreement.
No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall inquire into or seek
confirmation from Holdings as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and Holdings
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or canceled by
Holdings until the Facility Termination Date.
Holdings, hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), solely in connection with
the enforcement of the rights and remedies of the Administrative Agent, the
Lenders and the other Secured Parties under the Loan and Servicing Agreement and
the other Transaction Document, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in Holdings’
place and stead and at Holdings’ expense and in Holdings’ name or in Attorney’s
own name, from time to time in Attorney’s discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of the
Loan and Servicing Agreement and the other Transaction Documents, and, without
limiting the generality of the foregoing, hereby grants to Attorney the power
and right, on its behalf, without notice to or assent by it, to do the
following, each in accordance with the Loan and Servicing Agreement and the
other Transaction Documents: (a) open mail for Holdings, and ask, demand,
collect, give acquittances and receipts for, take possession of, or endorse and
receive payment of, any checks, drafts, notes, acceptances, or other instruments
for the payment of moneys due, and sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, and notices; (b) effect any repairs to any
of Holdings’ assets, or continue or obtain any insurance and pay all or any part
of the premiums therefor and costs thereof, and make, settle and adjust all
claims under such policies of insurance, and make all determinations and
decisions with respect to such policies; (c) pay or discharge any taxes, Liens,
or other encumbrances levied or placed on or threatened against Holdings or
Holdings’ property; (d) to the extent related to the Pledged Equity and the
transactions contemplated by the Transaction Documents, defend any suit, action
or proceeding brought against Holdings if Holdings does not defend such suit,
action or proceeding or if Attorney reasonably believes that it is not pursuing
such defense in a manner that will maximize the recovery to Attorney, and
settle, compromise or adjust any suit, action, or proceeding described above
and, in connection therewith, give such discharges or releases as Attorney may
deem appropriate; (e) file or prosecute any claim, litigation, suit or
proceeding in any court of competent jurisdiction or before any arbitrator, or
take any other action otherwise deemed appropriate by Attorney for the purpose
of collecting any and all such moneys due to Holdings whenever payable and to
enforce any other right in respect of Holdings’ property; (f) sell, transfer,
pledge, make any agreement with respect to, or otherwise deal with, any of
Holdings’ property, and execute, in connection with such sale or action, any
endorsements, assignments or other instruments of conveyance or transfer in
connection therewith; (g) to give any necessary receipts or acquittance for
amounts collected or received under the Loan and Servicing Agreement; (h) to
make all necessary transfers of the Pledged Equity in connection with any such
sale or other disposition made pursuant to the Loan and Servicing Agreement; (i)
to execute and deliver for value all necessary or appropriate bills of sale,
assignments and other instruments in connection with any such sale or other
disposition of the Pledged Equity, Holdings hereby ratifying and confirming all
that such Attorney (or any substitute) shall lawfully do or cause to be done
hereunder and pursuant hereto; (j) to sign any agreements, orders or other
documents in connection with or pursuant to any Transaction Document; and (k) to
cause the certified public accountants then engaged by Holdings to prepare and
deliver to the Attorney at any time and from time to time, promptly upon
Attorney’s request, any reports required to be prepared by or on behalf of
Holdings under the Transaction Documents, all as though Attorney were the
absolute owner of Holdings’ property for all purposes, and to do, at Attorney’s
option and Holdings’ expense, at any time or from time to time, all acts and
other things that Attorney reasonably deems necessary to perfect, preserve or
realize upon the Pledged Equity and the Liens of the Administrative Agent, for
the benefit of the Secured Parties, thereon (including without limitation the
execution and filing of UCC financing statements and continuation statements),
all as fully and effectively as Holdings might do. Holdings hereby ratifies, to
the extent permitted by law, all that said attorneys shall lawfully do or cause
to be done by virtue hereof.
[Remainder of Page Left Intentionally Blank]


IN WITNESS WHEREOF, this Power of Attorney is executed by Holdings, and Holdings
has caused its seal to be affixed pursuant to the authority of its directors
and/or members as of the date first written above.
KREF HOLDINGS VII LLC
By:

Name:
Title:

Sworn to and subscribed before
me this [____] [_], 20[_]:




    
Notary Public



EXHIBIT H
FORM OF SERVICING REPORT
(See Attached)





EXHIBIT I
FORM OF RELEASE OF REQUIRED LOAN DOCUMENTS
[Delivery Date]
 
 
 
PNC Bank, National Association,
as the Collateral Custodian
[390 Greenwich Street
New York, NY 10013]
Attn: [ ]
Facsimile No.: [ ]
Email: [ ]







Re:
Loan and Servicing Agreement, dated as of April 11, 2018 (as amended, modified,
waived, supplemented or restated from time to time, the “Loan and Servicing
Agreement”), by and among KREF Holdings VII LLC, as Holdings, KREF Lending VII
LLC, as the Borrower, PNC Bank, National Association, as the Collateral
Custodian, Midland Loan Services, a division of PNC Bank, National Association,
as the Servicer and the Administrative Agent, the Initial Lender, the other
Lenders from time to time party thereto and KKR Capital Markets LLC, as the Sole
Arranger.

Ladies and Gentlemen:
In connection with the administration of the Loan Asset Files held by PNC Bank,
National Association, as the Collateral Custodian, for the benefit of the
Secured Parties, under the Loan and Servicing Agreement, we request the release
of the Loan Asset Files (or such documents as specified below) for the Loan
Assets described below, for the reason indicated. All capitalized terms used but
not defined herein shall have the meaning provided in the Loan and Servicing
Agreement.
Obligor’s Name, Address & Zip Code:
Loan Asset Number:
Loan Asset File:
Reason for Requesting Loan Asset File (check one)
____ 1.
Loan Asset paid in full. (The [Borrower] [Servicer] hereby certifies that all
amounts received in connection with such Loan Asset have been credited to the
Collection Account.)

____ 2.
Loan Asset liquidated by ____________________________. (The Servicer hereby
certifies that all proceeds of foreclosure, insurance, condemnation or other
liquidation have been finally received and credited to the Collection Account.)

____ 3.
Loan Asset File needed for the enforcement or servicing of the Loan Asset.

____ 4.
Loan Asset Sold in accordance with Section 2.07. (The [Borrower] [Servicer]
hereby certifies that all amounts received in connection with such Loan Asset
have been credited to the Collection Account.)

____ 5.
Loan Asset File returned due to a failure to satisfy the Review Criteria
pursuant to Section 12.02(b)(i).

____ 6.
Loan Asset File delivered to the Collateral Custodian in error.

____ 7.
Resignation of Collateral Custodian pursuant to Section 12.07. Required Loan
Documents returned to [the Administrative Agent][____, as designated by the
Administrative Agent].

____ 8.
Loan Asset File requested in order to take any action that the Administrative
Agent or the Servicer deems necessary or desirable in order to perfect, protect
or more fully evidence the security interests granted by the Borrower under the
Loan and Servicing Agreement, or to enable any of them to exercise or enforce
any of their respective rights under the Loan and Servicing Agreement or under
any Transaction Document.

____ 9.
Other (explain).



[Remainder of Page Left Intentionally Blank]


[REQUESTING PERSON]
By:

Name:
Title:
Date:






EXHIBIT J
[Reserved]



EXHIBIT K


FORM OF ADVANCE REQUEST


[Date]
(KREF LENDING VII LLC)


To: Midland Loan Services, a division of PNC Bank, National Association,
as the Administrative Agent
10851 Mastin, Suite 300
         Overland Park, KS 66210
Attention: Executive Vice President – Division Head
Facsimile No.: (913) 253-9001
Email: NoticeAdmin@midlandls.com









Re:    Loan and Servicing Agreement dated as of April 11, 2018
Ladies and Gentlemen:
This Advance Request is delivered to you pursuant to Sections 2.02(b)(iii) of
that certain Loan and Servicing Agreement, dated as of April 11, 2018 (as
amended, modified, waived, supplemented or restated from time to time, the “Loan
and Servicing Agreement”), by and among KREF Holdings VII LLC, as Holdings, KREF
Lending VII LLC, as the Borrower, PNC Bank, National Association, as the
Collateral Custodian, Midland Loan Services, a division of PNC Bank, National
Association, as the Servicer and the Administrative Agent, the Initial Lender,
the other Lenders from time to time party thereto and KKR Capital Markets LLC,
as the Sole Arranger. Capitalized terms used but not defined herein shall have
the meanings provided in the Loan and Servicing Agreement.
The undersigned, being a duly elected Responsible Officer of the Borrower and
holding the office set forth below such officer’s name, hereby certifies as
follows:
1.
The additional Loan Asset consists of (general description of the Loan Asset).

2.
The additional Loan Asset is [not] a Delayed Draw Loan Asset.

3.
The additional Loan Asset is an Eligible Loan Asset (as defined in the Loan and
Servicing Agreement).

4.
The information set forth on Annex I hereto, which demonstrates compliance with
the Collateral Quality Tests for such Loan Asset, is true, correct and complete.



[Remainder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, the undersigned have executed this Advance Request as of the
date first written above.
KREF LENDING VII LLC,
as the Borrower
By:

Name:
Title:



ANNEX I
To Exhibit K
COLLATERAL QUALITY TESTS


(See Attached)



EXHIBIT L
[Reserved]

EXHIBIT M
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Loan and Servicing Agreement, dated as of
April 11, 2018 (as amended, modified, waived, supplemented or restated from time
to time, the “Loan and Servicing Agreement”), by and among KREF Holdings VII
LLC, as Holdings, KREF Lending VII LLC, as the Borrower, PNC Bank, National
Association, as the Collateral Custodian, Midland Loan Services, a division of
PNC Bank, National Association, as the Servicer and the Administrative Agent,
the Initial Lender, the other Lenders from time to time party thereto and KKR
Capital Markets LLC, as the Sole Arranger.
Pursuant to the provisions of Section 2.09 of the Loan and Servicing Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the loan(s) (as well as any note(s) evidencing such loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan and Servicing
Agreement and used herein shall have the meanings given to them in the Loan and
Servicing Agreement.




[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Loan and Servicing Agreement, dated as of
April 11, 2018 (as amended, modified, waived, supplemented or restated from time
to time, the “Loan and Servicing Agreement”), by and among KREF Holdings VII
LLC, as Holdings, KREF Lending VII LLC, as the Borrower, PNC Bank, National
Association, as the Collateral Custodian, Midland Loan Services, a division of
PNC Bank, National Association, as the Servicer and the Administrative Agent,
the Initial Lender, the other Lenders from time to time party thereto and KKR
Capital Markets LLC, as the Sole Arranger.
Pursuant to the provisions of Section 2.09 of the Loan and Servicing Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan and Servicing
Agreement and used herein shall have the meanings given to them in the Loan and
Servicing Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Loan and Servicing Agreement, dated as of
April 11, 2018 (as amended, modified, waived, supplemented or restated from time
to time, the “Loan and Servicing Agreement”), by and among KREF Holdings VII
LLC, as Holdings, KREF Lending VII LLC, as the Borrower, PNC Bank, National
Association, as the Collateral Custodian, Midland Loan Services, a division of
PNC Bank, National Association, as the Servicer and the Administrative Agent,
the Initial Lender, the other Lenders from time to time party thereto and KKR
Capital Markets LLC, as the Sole Arranger.
Pursuant to the provisions of Section 2.09 of the Loan and Servicing Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan and Servicing
Agreement and used herein shall have the meanings given to them in the Loan and
Servicing Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Loan and Servicing Agreement, dated as of
April 11, 2018 (as amended, modified, waived, supplemented or restated from time
to time, the “Loan and Servicing Agreement”), by and among KREF Holdings VII
LLC, as Holdings, KREF Lending VII LLC, as the Borrower, PNC Bank, National
Association, as the Collateral Custodian, Midland Loan Services, a division of
PNC Bank, National Association, as the Servicer and the Administrative Agent,
the Initial Lender, the other Lenders from time to time party thereto and KKR
Capital Markets LLC, as the Sole Arranger.
Pursuant to the provisions of Section 2.09 of the Loan and Servicing Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
loan(s) (as well as any note(s) evidencing such loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such loan(s) (as well as any note(s) evidencing
such loan(s)), (iii) with respect to the extension of credit pursuant to the
Loan and Servicing Agreement or any other Transaction Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan and Servicing
Agreement and used herein shall have the meanings given to them in the Loan and
Servicing Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]



